EXHIBIT 2
           REPUBLICA Di:_ VENEZUELA
           MINISTERIO DE L,’, E~E~ENSA
       COMANDANCIA GENERAL DE L,~.
        COMANDO NAVAL DE LOGI~al3¢A




          CONTIRATO-cGA- CNALO- oo2-9r



.Oontrato entre el Ejecutivo Naciona!
              y la Empresa
 INGALLS SHIPBU.ILDI NG, INC




                                         ARB-000644
l::iCOl::;iE~lklTAl’-++4 r’ki   ESTE   ~,-’Tr-h POR Ci   r-"!i iFDAr~A!,.IfD ¢’-r-¢"ii   , cc
ARB-000646
Case 1:18-cv-00469-KBJ Document 1-7 Filed 02/27/18 Page 4 of 89


       REP~BLICA DE VENEZUF2_A

MINISTERIO DE LA
       DESPACHO DEL MINISTRO                      C,~Z~CAS. J ~.~ ’C I~S7
         CONSULTORIA JUR~ICA
                                                         187" y 138"




                                 \~ ~.,   ~ .,.
                         ~..
        EL ANTERIOR DOCUMENTO FUE LEIDO POR MI, Y EN M1
        PRESENCIA. FUE  FIRMADO  POR   SUS  OTORGANTES,
        CIUDADANO V1CEALMIRANTE TITO MANLIO RINCON BRAVO,
        MINISTRO DE LA DEFENSA, TITULAR DE LA CEDULA DE
        IDENTIDAD N° 3.366.278 Y EL CIUDADANO      CECIL LEE
        RECTOR,   MAYOR     DE   EDAD,    DE    NACIONALIDAD
        ESTADOUNIDENSE, TITULAR DEL PASAPORTE N° 082014205,
        DOMICILIADO EN EL MENCIONADO PAIS, Y AQUI DE TRANSITO,
        APODERADO DE LA EMPRESA INGALLS SHIPBUILDING, INC.,
        QUIENES PROCEDIENDO CON EL CARACTER EXPRESADO,
        MANIFESTARON: "SU CONTENIDO ES CIERTO Y NUESTRAS LAS
        FIRMAS QUE LO A UTORIZAN".    EN CONSECUENCIA Y DE
        CONFORMIDAD CON LO DISPUESTO EN EL ARTICULO 321 DE
        LA LEY ORGANICA DE LAS FUERZAS ARMADAS NACIONALES,
        QUEDA CERTIFICADO EL      MENCIONADO      DOCUMENTO Y
        REGISTRADO BAJO EL N°O0 ITOMO U,I DEL I~) TRIMESTRE DEL
        A~O I~ EN EL LIBRO DIARIO QUE AL EFECTO SE LLEVA EN EL
        REG1STRO DE OPERACIONES.




        "Los OTOR~r~I~S"            #




                                                  ¯’EL.~DICO
                                                                            "




                                                                                ARB-000647
ARB-000648
                                      SECRETO




RESPONSABILIDADES DE LAS PERSONAS QUE MANEJAN EL DOCUMENTO ADJUN-
TO CLASIFICADO SECRETO
   1.     Tomar las medidas de protecci6n adecuadas para evitar revelaci6n no autorizada
          de informaci6n, no dejando nunca el documento solo, excepto cuando est~
          guardado en una caja de seguridad.
   2.     Entrdguese el documento solamente a las personas QUE TENGAN NECES[DAD
          DE CONOCER la informacidn y est~n debidamente autorizadas para trabajar
          con informaciSn clasificada (INS-!T-CGA-0012).
   3.     Exfjase un recibo al ceder el control del documento.
   4.     En principio no se trasladar~n documentos o materiales clasificados SECRETO
          fuera de los locales u oficinas donde se guarde.
ALMACENAJE: (Art. 31 del Reglamento para la clasificacidn, seguridRd y manejo
de las informaciones, documentos y materiales clasificados de las Fuerzas Armadas).
    "Los documentos y materia]es clasifi~ados "SECRETO~, se mantendr~n guardados
en cajas fuertes con cerraduras de combinaci6n". El conocimiento que se tenga de
la combinaci~n est~ limitado a dos personas.

RFt~I~)DUCCION: (Art. 19 del Reglamento para la Clasificacidn).       ’
      "L~..ocumentos que contengan informacidn clasificada no deben reproducirse,
s .aJ~.o q~"~ea necesario, en cuyo caso deber~ autorizarlo el Comandante o Jefe de
la~p~n(~ncia, pot intermedio del Oficial de Control de Seguridad, quien elaborar~
ufi’!A@ta dd~Compromiso firmada pot dos testigos que tenganla autorizaci6n para conocer
l~i.~teri~,~del documento. Cada una de las copias sers~ identificada y registrada. El
~ro d~dr~eproducciones deber6 ser determinado en el Acta".


:2 ’-~ ~l:usted encuemra este documento se agradece entregarto en la Oficina de Publica-
 tions Navales m~s cercana".
          "H~galo del conocimiento del Superior Inmediato a la mayor brevedad".

        (Esta Hoja de Cubierta es No Clasificada cuando est~ separada ~I documento)




                                       SECRETO




                                                                                           ARB-000649
                                         SECRETO

        Entre la Repoblica de Venezuela, por 6rgano. del Ministerio de la Defense,

representado en este acto por el litular de ese Despacho Vicealmirante TITO MANLIO

RINCON BRAVO, Ministro de la Defense, domiciliado en Caracas, Distrito Federal, titular de
la C~}dula de I~dad~,~....,~. No 3366278, debidamen~e autorizado por el ciudadano Presidente de

I:l P, ep,.]bhca, ~e4"~,’~onsta en Decreto Presidencial N° 1915 de fecha 01 de jutio de 1997,
publicado en la G~el     Oficial N 36238 del 01 de julio de 1997 y que en 1o adelante pare

los efectos del’~reser    contrato, se denominarA, "EL MINISTERIO". por una parte y por la
otra. "INGALL~ SHIPJ JILDING, INC", domiciliada en Pascagoula, Mississippi, Eslados
Unidos de Arn~           ~pr~sa registrada por ante el Secretario de Estado det "Estado de

DELAWARE", e,t~i~ ofi .~. del Secretario de Es[ado, archivado el die 11 de junio de 1987,

bajo   el Nomero de autenticaci~bn 1271710, (Anexo "A") domiciliadas sus oficinas pnncipales
en 1.000 Access Road, PQ Box 149, represenlada en este acto por el ciudadano CECIL

LEE RECTOR de nacionalidad Esladounidense, tilular del:Pasaporte de los Estados Unidos

de America N° 082014205, domiciliado en el mencionado pals, aqui de tr&nsito, quien oblige

a la empresa, co~forme consla en instrumento poder que le rue otorgado de acuerdo a las

Leyes de esa RepOblica, legalizado ante el Con~’ulado General de Venezuela en Nueva

Orleans, bajo el N" 332, el die 7 de abril de 1992 (Anexo "B"), quien con el car,~cter dicho,
esta debidamente autorizado pare representarla y obii’garla de acuerdo a las normas legales

que la ngen y en Io sucesivo denommada en este inslrumento "LA CQNTRATISTA", hen
convenido en celebrar el presente Contrato contenido en las Cl~usulas siguientes y sus

arlOXOS:




                                 OBJETO DEL CONTRATO



        PRIMERA: El objeto del presente Contrato, es el mantenimiento mayor y los trabajos

de reparaci6n de las fragatas ARV "MARISCAL SUCRE" (F-21) y ARV "ALMIRANTE

BRION" (F-22), por par!.e de "LA CONTRATISTA" y por cuenta de "EL MINISTERIO", de

conformidad con k~e.stablecido en la Cl~fiusula Segunda de este instrumento, denominada
en Io adelante "L@:~.~I~UES": asi como la sustituci6n de algunos equipos; el suministro e
mslalaciSn del Sislerr~.’c~. Guerra Eleclr6nica; el mantonimiento mayor de los I-lelic6pleros
Case 1:18-cv-00469-KBJ Document 1-7 Filed 02/27/18 Page 8 of 89
                                                                SECRETO
     AB-212-ASW, Siglas ARV-0302 y ARV 0306; el mantenirniento mayor det Sistema de

     Larlzarniento Misilislico Otornal MK-2, Sis~erna Teleguia TG-2 y de diecis~is (16) Misiles
     Otomat MK-2 con sus cont~,A~%res; tarnbi~n "LA CONTRATISTA" se obliga a la prestaci6n

     de servicios, venta de rnat~n"ff~e~i,
                                 partes,"~"~
                                      \\"~   repuestos y equipos; al suministro de manuales Y

     pianos de los equipos nuev.,.os y ~ las modificaci0nes a que hubiere lugar en los sistemas
     que se indiquen en el presente~..i~’~rurnent° contractual, para la correcta operaci6n de "LOS

     BUQUES", todo conforrne a..i~/.,:~liegos:,..:: de la Oferta, Especificaciones T~cnicas y dem,~s
     docurnentos contenidos en el.Anexo marcado "C’°, el cual-junto con los enunciados en la
     Cl~usula Cuadrag~sima Tercera contentiva de los anexos de este docurnento contractual,

     son parte integrante de este Contrato.


            Par~qrafo Primero: Los trabajos de plataforma, arrnas, electr6nica y comunicaciones

     objeto de este Contrato, ser~n realizados pot "LA CONTRATISTA" en la planta o en el

     Astillero ubicado en Pascagoula - Mississippi, Estados Unidos de Arn¢rica; el rnantenimiento

     mayor de los helicSpteros ser~ efectuado en los hangares de IAI Israel Aircraft Industries

     LTD ubicadas en Israel y entregados en Venezuel& al. concluir los trabajos, la Fabricaci6n

     del Sistema de Guerra Electr6nica que se efectuar,=fi en la f&brica de la empresa
      ELECTRONIC Systems LTD (ELISRA) en Israel, pai~ su posterior instalaci6n a bordo de

     "LOS BUQUES", en el Astillero en Pascagoula,. Mississippi; el rnantenirniento del sisterna de
     lanzamiento rnisilistico Otomat MK-2, sisterna Teleguia TG-2 y diecis¢is (16) Misiles Otornat

     con sus contenedores, ser~ efectuado en Italia en las instalaciones de la Alenia Difesa A
     Finmeccanica Cornpany, Missiles Systems DivisiOn y reinstalado a bordo de "LOS

     BUQUES" en Pascagoula, Mississippi, excepto los Misiles con sus contenedores que ser~n
     entregadOs en Venezuela, y el TG-2 el cual ser~ reinstalado en los Helicdpteros en Israel en

      las instalaciones de IAI Israel Aircraft Industries LTD, excepto los trabajos de garantia.que
      puedan ser efectuados de acuerdo a la Cl&usula de Garantia T~cnicas contenida en este

      Contrato, por "LA CONTRATISTA" y los Subcontratistas Designados, los cuales ser~n

      efectuados en Venezuela.


                                              :..
            DII~CTOR D~ ¢_,OI~IATOS .’" .’;,~:: .
           INGALLS ~ItPgUILDtNG, INu.          ~.       ’   ,
                  USA ~2014205                      "




                                         ÷




                                                                                           ARB-000651
                                           SECRETO

      Par~ic~rafo Se~qundo: La maquinaria, equipos, partes, repuestos y materiales nuevos

que se instalen a "LOS BUQUES", objeto de este Contrato ser&n originales del fabricante

del sistema o equipo a que se refiere, de primera calidad y comprobada fidelidad,                            no

usados anteri.;.o~ente, y se compromete a suministrar repuestos (soporte !ogistico) por
ve~nle (20) afi~, ~’e acuerdo a Io establecido en la Cl~usula Decima Tercera, conforme a
las Especlficacion~,, Planos Originales o Monografias de "LOS BUQUES" y de los

Sistemas,        OiseSos,il;Programas,   C&lculos   y   dem&s    documentos            sefialados       en   las
Especificaciones ~[T~.’cnica& que como Anexo "C" forma parte de este Contrato, asi como

tambien, la mano de obraa emplear en los trabajos ser~ de primera calidad conforme a las
normas MIL-I--45208A del Departamento de Defensa de los Estados Unidos de America y

debidamente calificada para intervenir en los equipos y sistemas a reparar, Anexo "D". De
igual modo, se conviene que los trabajos y otros eventos se realizar&n conforme a los
programas mencionados en la Cl~usula Decima Segunda del presente Contrato, y ser~n

supervisados por el personal especializado designado a tal efecto,                          el equipamiento,

sistemas, accesori~)s, pianos y documentaCi6n tecnica, se regir&n por Io establecido en este

instrumento contractual. "LA CONTRATISTA" ex]gi[~- a que la maquinaria, equipos y

materiales utilizados por los Subcontratistas Designados, indicados en el Par~grafo Primero
de esta Ct~usula, ser~n originales de! fabricant&" y:.de primera calidad, no usados

~nleriorrnente, y fabricados de conformidad a las Especificaciones Tecnicas y alcance de

trabajos incluidos en dichos subcontratos, y acompafiado con el debido certificado det

control de calidad y fecha de elaboraci6n.



      Par~qrafo Tercero: "LA CONTRATISTA" utilizar& para los trabajos objeto de este

contrato los manuales especificos del fabricanle del equipo, asi como las partes y repuestos

onginales alli descritos o sustitutos autorizados por "EL MINISTERIO", a traves del jefe de la

Comisi6n Inspectora Venezolana ("C.I.V."), o certificado por el fabricante original del
referido equipo.
                       .,,.- ~ ~..



      Paraqrafo ~.’..v~.r:to: La ejecuci6n de los trabajos a "LOS BUQUES" y a los demos
sistemas, objeto de e~te Contrato, asi como la supervisi6n , inspecci6n y pruebas a los

            C.   L.   AECTO~         i




                                                                Comandante   General   de   la Armada

                                                                        C.L V-3,,513,384




                                                                                                    ARB-000652
Case 1:18-cv-00469-KBJ Document 1-7SECRE-FO
                                    Filed 02/27/18 Page 10 of 89

      mismos, ser~n efectuadas c’onforme a las Especificaciones Tecnicas que en Io. sucesivo en

      esle documento            )minar&n "LAS ESPECIFICACIONES", mediante Protocotos de

      Prueba y aceptaci6n           mente autorizados y certificados pot "EL MINISTERIO".



               Par~(                      de que se produzcan discrepancias entre algunas de las

      Cl&usulas de este                     ESPECIFICAClONES" o las Especificaciones Tecnicas

      de los                                pl’evalecer~n las estipulaciones del presente Contrato.

      Asimismo, si aparecieran discrepancias entre "LAS ESPECIFICAClONES" y.los pianos
      originales de "LOS BUQUES" prevalecer~n "LAS ESPECIFICAClONES", oblig~ndose "LA
      CONTRATISTA" al suministro de la nueva documentaci6n, cuando le sea requerido.


                                      PRECIO Y FORMAS DE PAGO



               SEGUNDA: La Rep~b!ica de Venezuela a traves del Ministerio de Hacienda, pagar:4

      a "LA CONTRATISTA" por objeto del presente Contrato la cantidad de TRESCIENTOS

      QUINCE       MILLONES    DE    DOLARES      de   los-Estados       Unidos       de    America     (US$
      315.000.000,00),    con la exclusi6n de cualquier otra         moneda,          que   a   la    tasa de
      CUATROCIENTOS SETENTA BOLIVARES (Bs.470~00-)-pot UN DOLAR de los Estados

      Unidos de America (US$. 1,00), es equivatente a CIENTO CUARENTA Y OCHO MIL

      CINCUENTA         MILLONES       DE     8OLiVARES       CON        CERO          CFLNTIMOS          (Bs.
      148.050.000.000,00). El precio tolal de este contrato se mantendr& fijo y no revisable y se
      pagar~ de ta siguiente manera:


               Par~qrafo Primero: Con el prop6sito de realizar los pagos previstos segQn este

      Conlrato el Ministerio de Hacienda de la RepQblica de Venezuela, realizar~ una emisidn de

      Eurobonos, pot un monto de US$ 315.000.000,00 en una colocaci~n privada pot ING

      Barings (US) Securites convertida en d61ares de los Estados Unidos de America El
      resultado de la emisi6n ser& colocado en Un fideicomiso establecido pot el Ministerio de
      Hacienda y el Banff NewYork, New York, Estados Unidos de Am~ri~con el fin Qnico y

      especifico de realiz:’~:~~ages contemplados en este Contralo.               .




                           ~U~ IT~C-O ltODR.[GUEZ                    ~        -J........ E-                g     ~




                                                                                                     ARB-000653
      Par~qrafo Se.qundo: El monto antes citado es subdividido en el nOmero de Items del
Contrato, donde se describe las Categorias de los Trabajos. Las partes reconocen que se
                    \o

trata de un solo Oo’.~trato por el precio total indicado en esta Cl~usula y no constituye una

sene de Contratos se’~,arados, en tat sentido se detallan los siguientes trabajos:


    iTEM              ~,/I "    j    DESCRIPC, ION,                                     PR,,,EClO     ....
    001                                                                          US$.   87.026.406,00
              ANEX.O"PLATPLAT’’~’i"~RM ,~.~,t ORMA
    002       ARMAS Y ELE~TRONICA                                                US$. 110.373.040,00
              ANEXO ARMAS ELECTRONICA
     03       COMUNICACIONES                                                      US$. 16.998.210,00 ....
              ANEXO COMUNICACIONES
     04       ADQUISICION DE GUERRA                                               US$. 13.031.188,00
              ELECTRONICA
     05       MANTENIMIENTO                        MAYOR       DE      LC~"S      US’$. 7.636.000,00
              HELICGPTEROS
     06       i SERV1CIO DEL MANTENIMIENTO DE DIIECISI~IS                         US$. 15.543.372,00
              I, (16) MISILES OTOMAT, MANTENIMIENTO DEL
                 SlSTEMA OTOMAT MK-2 Y TELEGUI,~ TG-2.

                                        SUB TOTAL                                 US$. 250.608.216,00
     07       REPUI~STOS                                                          US$. 21.439.766,00

     08       EXTRAS Y/O IMPREVISTOS                                              US$. 42.952.018,00
          ¯
                                           TOTAL                                  US$. 31’5.000.000,00 ’




       Par~qrafo Tercero: Por el trabajo a ser realizado segQn este Contrato, "LA

CONTRATISTA" tendr& derecho y estar& autorizada a recibir del fideicomiso en DOLARES

de los Estados Unidos de America los montos indicados a continuaci6n:


   PAGO                       MONTO                                               PERiODO
     1                   uS$. 57.640.000,00                , A LA FIRMA DEL CONTRATO PAGO DE ANTICIPO
     2                   us$. 35.395.000,00                  FINALIZAClON DE LA FASE I
     3                   us$. 31.688.000,00                  FINALIZAClON DE LA FASE II
     4                   us$. 29.500.000,00                  FINALIZACION DE LA FASE III
                         us$. 45.514.0oo,00                  FINALIZACtON DE LA FASE IV
      6                  us$. 25.387.000,00                  FINALIZACI(~N DE kA F~,SE V
      7                  us$. lO.047.216,00                  FINALIZACION DE LA FASE Vl
      8                  us$. ! 5.4,37.0oo,oo                FINALIZACiON DE LA FASE VII
                                                           US$. 250.608.216




                                                                                JULIO H. CHACON HERNANDEZ
                                                                                             Vicealmirante

                                                                                  Comandante   General de la Armada




                                                                                                       ARB-000654
Case 1:18-cv-00469-KBJ Document 1-7,.SECRETO
                                     Filed 02/27/18 Page 12 of 89


            Par~qrafo Cuarto: Et pago inicial representa un adelanto a "LA CONTRATISTA" y

      ser& garantizado por~"~" ’ r~.za de anticipo a favor de "EL MINISTERIO" en monto igual al

      Cien pot ciento (100%) ~’r~nto del anticipo segQn Cl~usula 4, Par&grafo a). Cada pago
      subsiguienle, como ~ndi~’
                             ~ anteriormente, estar~ basado en trabajo finalizado previo
      conlrol perceplivo y~
                          ~~unc~ent° favorable del mismo de ta Contraloria General de las

      Fue~as Armadas Naciona~fy la ejecuci6n de los eventos indicados en el Anexo "~’
      Cronograma de Des~              en los periodos de tiempo alli establecidos,


            Par~.qrafo Quinto: A la finalizaci6n de los trabajos de cada fase, "EL MINISTERIO", a

      lrav6s de! .Jefe de la ComisiSn Inspectora Venezolana ("C.I.V.") y "LA CONTR.ATISTA" a
      trav6s de su representante autorizado, firmar&n el "Acta de Avarice", seflalados en el Anexo
      "r’, indicando que "LA CONTRATISTA" ha finalizado los trabajos de dicha fase.



            Par&,qrafo Sexto: Lqs pagos a "LA CONTRATISTA" para el trabajo base ser&n hechos
      de la cuenta del fi~eicomiso mencionado anteriormente contra la presentaci6n al Fiduciario

      de los siguientes documentos:                                 ...



            a) Factura comercial en un (1) original y"siete (7) copias emitidas por "LA

      CONTRATISTA", aprobado por el Jefe del "C.!.V." que evidencia que la factura cubre et

      valor del trabajo realizado segSn el Conlrato.



            b) Acta de Avance o Progreso de Trabajo, firmado por el Jefe de la "C.I.V."
      estableciendo   que   el   trabajo   ha    sido       realizado     satisfactoriamente   y   segQn   las

      Especificaciones T~cnicas.



            c) Acta Control Perceptivo realizado por un representante de la Contraloria General

      de la FueFzas Armadas Nacionales, en las instalaciones de "LA CONTRATISTA" y
      pronunciamiento favorable de! referido control el cual ser~ emitido dentro de los treinta (30)




                            Comindl~e’t~a/da    Logf~tlca




                                                                                                   ARB-000655
Case 1:18-cv-00469-KBJ Document 1-7SECRETO
                                    Filed 02/27/18 Page 13 of 89

            Par~.qrafo Septimo4 Los pages a "LA CONTRATISTA" pare la adquisicisn de

      repuestos, extras .~,~-~lj3. revistos ser,~n realizado de la cuenta de fideicomiso acompafiada

      con la documentac~n~encionada en las Cl~usulas Octave y Decima Tercera de este

      Contrato~
             --                                                     "



            Parfiqrafo Oct ~/~ .  ontroles Perceptivos 6e los traba~os objeto 6e este Contrato
      se efectuargn en la~d~t~ a~nes de "~ CONTRATISTA" ubi~das en 1000 Access Road,

      Pascagoula, Mississippi, Estados Unidos de Am¢ri~ y en aquellos lugares deride est~
      prevista   su   realizaciSn,   pare   verifier     los    trabajos     relatives   a   los   Subcontratistas
      Designados. "LA CONTRATISTA" deber& notifier a "EL MINISTERIO" con treinta (30) dies
      continues de anticipaci6n tas fechas de realizaci6n del mismo, a objeto de que "EL

      MINISTERIO" pueda informer a la Contraloria General de las Fue~as Armadas Nacionales,

      y esta designe al personal que efectuar& dichos Controles Perceptivos. Cuando "EL

      MINISTERIO"      este   en     conocimiento      del     funcionario    designado,      padicipar&   a   "~

      CONT~TISTA" el grade y hombre del mismo asi come del representante designado per




            Par~qrafo Noveno: Para la reatizaci6n del C~nt~.ol Perceptive, el funcionario de la

      Contraloria General de las Fuerzas Armadas Nacionales, tendr~ come par~metro los

      lineamientos establecidos en Las Especificaciones Tecnicas, y 6ste proceder~ a emitir el

      Acta de Control Perceptive, reflejando Io acontecido, asi come el coslo del trabajo realizado

      per "LA CONTRATISTA" y aceptados per "EL MINISTERIQ".



            Par,~qrafo O6cimo: La aceptaci6n del Acta de Avarice ser& efectuada per el Jefe de la
      "C.I.V." simult,~neamente se efectuar~, la ejecuci6n del Control Perceptive per parte del

      funcionario nombrado per la Contralor[a General de las Fuerzas Armadas Nacionales.




                                                                                                        ARB-000656
                                       PLAZOS DE ENTREGA




e.lecutar y conc " ~,   t   I:i~j ~.   j                    ,            g            g   ,   g"

Cl~usula Primera Par~qi~o Pijmero del presente instrumento contractual, en los plazos
                                                                ,.
que se indian a con~ci6~) Para los ~rabajos de LOS BUQUES" en un plazo no
mayor de veinte (20)-~eses, contados a pa~ir de la firma del Acta de Inicio de los Trabajos,

que ser~ suscrita por ambas pa~es, segOn modelo del Anexo "E", despu~s que "~
CONTRATISTA" reciba el pago inicial, seSalad0 en el Par~grafo Tercero de la cl~usula
Segunda. b) Para mantenimiento mayor de los HelicSpteros AGUSTA BELL AB-212-ASW,
cuyos trabajos ser&n realizados en las instalaciones de la ISRAEL AIRCRAFT INDUSTRIES

LTD, en un plazo no mayor de veinte (20) meses, contados a padir de la fecha de su arribo

a Israel, siendo a ~rgo de la empresa IS~EL AIRCRAFT INDUSTRIES, el traslado de los

mismos a ese pais,-en un lapso no mayor de sesenta (60) dias continuos, con~ados a padir
de la entrada en ~igencia de este contrato. La entrega de los mencionados HelicSpteros en

Venezuela, set& bajo la responsabilidad de la ISRAEL AIRC~FT INDUSTRIES. c) Para

adquisici6n, instalaciSn e interlaces del sistema de guerra ElectrSni~, cuya instalaci6n ser~
a ~rgo de la empresa Electronic Systems LTD (ELI~) en un plazo no mayor de veinte

(20) meses, contados tambi~n a padir de la entrada en vigencia del presente inslrumento

contractual, instalados e inledasados a bordo de "LOS BUQUES" en el Astillero en
Pascagouta, y ambos sistemas est~n listos para las pruebas de mar. d) Y la entrega del

Sislema de Lanzamientos OTOMAT. MK-2, a "~ CONT~TISTA" los cuates ser&n
instalados e intedasados a bordo de "LOS BUQUES", pot Alenia Difesa A Finmec~nica

Company, Missiles Systems Divisi6n, antes OTO MELA~, S.P.A., en la ciudad de

Pascagoula, ser~ en un lapso no mayor de diecisie~e (17) meses despu~s de recibidos

dichos Lanzadores en la instalaciones de Alenia Difesa A Finmeccani~ Company, Missiles

Systems Divisi6n, anles OTO ME~RA, SP.A, en la Spezia, Italia, los diecis~is (16) Misiles

Otomat MK-2 c~ sus contenedores de lanzamiento, ser~n entregados en Venezuela en un

lapso no mayo[~,.vemt~dos (22) meses, contados a pa~ir de la entrada en vigencia del
presente Contrato, #ara
                   ..   . el mantenimiento del sistema Teleguia TG-2, ser~ entregado,




                  MANUEL                   ()D R.[CUEZ   JULtO



                                                                     C,I. V.3.5 t 3.384
                                                                                                   -




                                                                                          ARB-000657
                                            SECRETO
instalado e interfa~.~.~, a bordo de los Hetic6pteros AB-212 en las instalaciones de la

ISRAEL AIRCRAFT~’D~ISTRIES, en Israel, dentro de los diecisiete (17) meses despu~s de

recibidos dichos equipos’i,~n Ilalia. "EL MINISTERIO" se compromete a su cargo y por su

cuenta a entregar dichos I~isil~s, contenedores de Lanzamiento Otomat MK-2, y el Teleguia

TG-2 en las instalacior~ de ~lenia Difesa A Einmeccanica Company, Missiles Systems

Divisi6n, antes OTO I~LAR~;~.P.A., en Italia, dentro de los treinla (30) alias continuos de
la entrada en vigencia de este Contrato.


        Par,~qrafo Primero: Queda entendido que la recepci6n de los Helic6pteros AGUSTA
BELL AB-212-ASW, los Sistemas de Guerra Electr6nica, los Misiles y el Sistema Teleguia
TG-2, ser;~ en Puerto Cabello, Estado Carabobo, RepQblica de Venezuela y "LOS BUQUES"
y los Sistemas de Lanzadores MK-2 en Pascagoula-Mississippi, Io cual se realizar,& previo

el pronunciamiento satisfactorio del Control. Perceptivo practicado por la Contratoria General
de las Fuerzas Armadas Nacionales y la posterior firma del Acta de Aceptaci6n Final,


        Par;~qrafo Se.qundo: "EL MINISTERIO" se cSmpromete a poner a disposici6n de "LA
CONTRATISTA"en su Astillero, indicado en la Cl~usula Primera, Par~grafo Primero, del

presente documento, "LOS BUQUES" objeto de est~ Contrato, sin municiones, dentro del

lapso de un (1) rues, contado a partir de la fecha de la entrada en vigencia de este contrato.

Igualmente "EL MINISTERIO" se compromete a la preparaciBn de los Helic6pleros en un

lapso de quince (15) dias h~biles, luego de la entrada en vigencia del presente Contrato y

cooperar;~ en la obtenciBn de ta permisologia, para el traslado de los mismos a Israel por

cuenta y riesgo de la empresa ISRAEL AIRCRAFT INDUSTRIES LTD (IAI) en un lapso de

sesenta (60): dias continuos, contados a partir de la entrada en vigencia de este contrato.



        Par&qrafo Tercero: "EL MINISTERIO", dentro de los treinta (30) dias h&biles,
contados a partir de la fecha en que. sea requerido por "LA CONTRATISTA", pondr,~ a

disposici6n de la misma, los Pianos originales de "LOS BUQUES" y sus ,Manuales de

Instrucci6n Tecni~.;,~.,ue la Armada tenga disponible para facilitar la ejecuci6n por parte de
"LA CONTRATIST;,~’d~, los trabajos objeto del presente documento, a no entrega de los

                               -,
      C. L RECTOR    ~
                                 t;                                     Tito                       Bravo
                                 i’
 DIRECTOR DE CONTRAT08     ~ ’
INGALLS SHIPBUILDING, ~NC..~
                                                         9                                    78              -"
      USA 082014205 ~.~.~.




                       MANUEL I’!         ,,,-v-~o,,-.~ .:-.-
                                           ..... : ..........   ~ULIO                               ~,NDEZ
                                                                           Vlcealmirante
                                         da keglltl=;a
                                                                  Comand~nte   General de la Armada
                                      ,8|0,~1
                                                                           C.I. V-3.513.384




                                                                                                     ARB-000658
                                           SECRETO

documentos antes mencionados no excusa a "LA CONTRATISTA’° de la ejecuci6n de los

trabajos o retardos ~sarrollo de los mismos.

                               -k’,",, ¯
      Par,~.qrafo Cuarto: Er~e! .momento qua "LA CONTRATISTA" haya cumplido con Io
                                       -


indicado en asia ~usula]}: lei entregar~ tambi~n en su versi6n final los siguientes
                       .~./~    .i     .
documentos a un repre~,~,fitantt~ autortzado por la ,,.Comlsion
                                                          . . Inspectora Venezolana’ , o
                                                    ,
cualquier otto miem~"~’sig,,~D pot el Jefe de ta ’C.I.V." y a ello eslar& condicionado uno
de los criterios de aceptaci6n de "LOS BUQUES" por parte de "EL MINISTERIO":


      a) Certificados de "Aceptaci6n de Pruebas de Taller, Muelle y Mar" (Anexo "F")
debidamenle firmados por el representante de la "Comisi6n Inspectora Venezolana", que
conformen el cumplimiento de todo Io indicado en "LAS            ESPECIFICACIONES" (4

ejemplares).



      b) Acta de I-nventario de los Equipos nuevos instatados durante los trabajos objeto de

este Contrato, conteniendo cada uno, sus datos t~cnicos y los respectivos manuales de

operacisn, repueslos y mantenimiento.



      c). Toda la documentaciSn derivada del objeto de este Contrato, como los Manuales

T¢cnicos, Pianos, Disefi0s, Diagramas y C&lculos La entrega de los Manuales en su

versi6n final se efectuar~ con la entrega de "LOS BUQUES".



      Par&qrafo Quinto: Los plazos serialados en esta Cl,~usula para la entrega de "LOS

8UQUES" y la documentaci6n correspondiente podr&n ser postergados sin             penatidad

alguna a "LA CONTRATISTA" y con cargo a los imprevistos estipulados en la Clgusula

Oclava, entre otras razones, pot las siguientes causas:



       a) Circunstancias o eveotos debidos a casos fortuitos o de fuerza mayor, segOn Io

previsto en la Cl~usula Vig~sima Novena de este Contrato.
                           .

          C.   L. F~CTOR
     DtR~CTOR DE

    INGALLS    ~IPBUtLD~,

          USA




                                                                                 ARB-000659
        b) Que "LOS BUQUES" no se encuenlren a disposici6n det Astillero, dentro del plazo

 fijado en el Par,4gral                      esta Cl&usula. En tal caso la entrega de "LOS BUQUES"
                                        ,.
 se efectuar~ con un re              gual a aquel con el cual Ilegaron al Astillero.



        c) Cuando se                 ~trabajos extras y/o imprevistos conforme a Io establecido en la

 Cl&usula Octava, siem               ua~do se acuerde un tiempo adicional para la ejecuci6n de los

 mismos.


        d).Cuando se efectQen repeticiones de pruebas por causas no debidas a la
 responsabilidad de "LA CONTRATISTA",                   sus subcontratistas        o   los   Subcontratistas
 Designados. Si ello ocurriera, se elaborara un acta explicativa de las circunstancias, ta cual
 deber,:fiser aceptada por escrito y firmada por ambas partes.



        e) Si "EL MINISTERIO" y/o los Subcontratistas Designados, no ponen a disposici6n

¯ el equipo referid~ en ~sta cl=fiusula y su Par~grafo Segundo, dentro de los plazos alli

 estipulados, "LA CONTRATISTA" podr~ extender I~ programaci6n de entregas por un lapso

 de dias igual de la demora en la entrega de 6stos, en las instalaciones de "LA
 CONTRATISTA"         o    Subcontratistas        Designados," sm      penalidad        alguna       para   "LA

 CONTRATISTA", dejando a salvo la responsabilidad del Subcontratista Designado si Io

 hubiere. Queda igualmente entendido que si bien "LA CONTRATISTA" no es responsable

 por los retardos en que incurran los Subcontratistas Designados, si Io ser& frente a "EL
 MINISTERIO" cuando al recibir informaci6n por escrito de la "C.I.V." de los Subcontratistas
 Designados sobre el retardo, dmita ejercer las acciones legales que nazcan de tales

 subcontratos, a fin de obtener las indemnizaciones a que hubiere lugar con motivo de

 dichos retardos



        f) Los servicios de control de calidad aprobado pot el Gobierno de los Estados

 Unidos de Amer,L~, o cualquier otro que "EL MINISTERIO" estime conveniente, para la
 inspecc~dn y veri~’i~’~qde los trabajos y de los materiales, equipos, rl~puestos y partes de




                                                                        Tito M ~ R~tM~ Bravo
                          ,"   If~
                                       .j.
              USA ~0~42e~’




                      MANUEL
                                                                         ~mirante

                                                                 Comandante   G~nerat de la Armada

                                                                         C.L V-3.5 ~3.384




                                                                                                        ARB-000660
                                                   t ECRETO

       Par~qrafo Sexto: La extensi6n de los plazos ocasionada por las causas sefialadas en

el Par~grafo anterior, d’~e~r.~.~’be~cha por           EL MINISTERIO’ del conoc~miento de la

Contralor[a General de ~ Fuerz~madas Nacionales, dentro de los treinta (30) dias
hAbfles, contados a parhr d~.~ urren ~a.



       Par~ra,o S~p,im~: Cua~do ’~,NI~TERIO’ a~ple y reciba los trabajos totalmente
terminados de cada un~~~UES, tendr~ a pa~ir de ese momento un plazo de
treinta (30) dias h~biles, ~6~ a pa~ir de la firma deI-Acla de AceptaciSn Final, para
ret~rarlos del Aslillero, corriendo a cargo de "~ CONT~TISTA" los gastos de muelles y
sewicios relativos a agua, luz, energia el¢ctrica y aseo de muelle. Cumplido este lapso "EL
MINISTERIO" se compromele a cubdr los gastos por tales conceptos.


       Par~qrafo Octavo: "LA CONTRATISTA" enviar&, sin costo ni responsabilidad alguna

para "EL MINISTERIO", un mfiximo de cinco (5) t~cnicos por carla buque, para acompaSar

al personal de "EL MINISTERIO" en el traslado de "LOS BUQUES" desde Venezuela a los

Eslados Unidos de America, sede del Astillero de-"LA.CONTRATISTA", siendo entendido

que "EL MINISTERIO" le proporcionar& tas facilidades para el desempefio de sus funciones
y para su evaluaci6n.                                        " :..



                                                   FIANZAS



       CUARTA: "LA CONTRATISTA" presentar,~ a satisfacci6n de "EL MINISTERIO;’ a

tray,s de la Comandancia General de la Armada, Comando Naval de Logistica para la
aprobaci6n de la Contraloria General de las Fuerzas Armadas Nacionales, las fianzas

solidarias debidamente notariadas que se indican a continuaci6n:



       a) Una fianza otorgada pot una Compafiia de Seguros o Instituto Bancario con
domicilio en la RepQblica de Venezuela, conforme al modelo de Fianza de Anticipo

contenido en el An~e este instrumento, pot la cantidad de ClNCUENTA Y SIETE
                                                                                                                   ¯

MILL ONES SEISC~NTCY~ ,L~,.., RENTA MIL DO~RES de los Estados #n,dos de Amer,ca




                        MANUEL     TR    G    ~,ODRIGUEZ      JULIO                                   ~ EZ

                                  a~l de Loglslloa                   Comandante   General d~   Is Armada

   "                             ~,l, V~,olO.lgt                             C.L V-3.5~3.384
         -E




                                                                                                      ARB-000661
Case 1:18-cv-00469-KBJ Document 1-7 Filed 02/27/18 Page 19 of 89
                                              SECRETO
      (US$. 57.640.000.,oo), que a la tasa de CUATROCIENTOS SETENTA BOLIVARES (Bs.
      470,00) pot UN DOLAR L~;$. 1,00) de los Estados Unidos de America es equivatente a

      VE1NTISIETE    MIL     NCtt/.~,,~._\,~ MILLONES    OCHOCIENTOS              MIL         BOLIVARES          (Bs.

      27.090.800.000,00), que, repr:~se’~!~e el Cien por Cien[o (100%) det mon[o del primer pago,
      se~Salado en el Par~grafq:~erc       e la cl~fiusula Segunda de este contrato para garantizar
      la devoluci6n de la pa~e             cutada del pago inicial, en caso de su rescisi6n,

      correspondienle aproximadar~t~,j~e al Dieciocho coma Veintinueve por Ciento (18,29%) del

      monto total de este Contcat0: Esta fianza deber& ser presentada dentro de los treinta (30)

      alias continuos a la entrada en vigencia del Contrato y entrar~fi en vigencia luegode su

      aprobaci6n por parle de la Contraloria General de las Fuerzas Armadas Nacionales, con la
      recepci6n del anlicipo pot parte de "LA CONTRATISTA"; y ser~ liberada proporcionalmente

      mediante la reducci6n del monto correspondiente a la entrega de la porci6n de trabajo

      ejecutado equivalente al monto del anticipo, contra presentaci6n de las respectivas Actas de

      Avarice de los lrabajos, incluida como Anexo ’T’, firmada por el Jefe de la "Comisi6n

      Inspectora Venezolana" y represenlantes de "LA CONTRATISTA", previo Control Perceptivo
      y pronunciamiento favorable al mismo, practicado ~or.la Contraloria General de las Fuerzas

      Armadas Nacionales

            b) Una fianza otorgada por una Compafiia d~ Seguro o Instituto Bancario con

      domicilio en la RepQbtica de Venezuela, conforme al modelo de Fianza de                                    Fiel
      Cumplimiento contenido en el Anexo "J" de este instrumenlo, pot la cantidad de SESENTA

      Y   ’TRES   MILLONES      DE   DOLARES      de    los   Estados    Unidos           de          Am6rica   (US$.
      63.000.000,oo), que a la tasa de CUATROCIENTOS SETENTA BOLIVARES (Bs. 470,0.0)

      pot UN DOLAR (US$. 1,00) de los Estados Unidos de America es equivalente a

      VEINTINUEVE      MIL      SEISCIENTOS       DIEZ        MILLONES         DE             BOLIVARES          (Bs.

      29.610.000.000,00), equivalente al veinte pot ciento (20%) del monto total del Contrato,

      para garantizar el FieL C..~umplimiento de todas y cada una de las obligaciones que se
      deriven del presente ~.~v~.~.;. que deber~ set entregada por "LA CONTRATISTA" a "EL

      MINISTERIO", dentro de Ios’:’~ei~ta (30) dias siguientes a la entrada en vigencia de este

      Contrato y entrara en v¢~.. ia en ~el momento de su aprobaciBn por ~ade de la Contraloria

              ’
           INGALLS ~HIPSUILO~G, tN~


                                                                              V


                                                                                              1.278




                                                                        ¯’l’~u’~Trnlr ant ~

                                                               Comandante   Gen~.~al de la Armada

                                                                        C.I, V-3.5 t3,3~




                                                                                                           ARB-000662
                                                  SECRETO
General de las Fuerzas Armadas Nacionales. Esta fianza ser,=fi liberada en la fecha de

expedici6n del "Acta de                        Final" del t~ttimo Buque, previo Control Perceptivo

efectuado pot la                         ~eral de las Fuerzas Armadas Nacionales, con su respectivo
pronunciamiento favorab~.



      c) Una fianza pot                         otorgada pot una Compar~ia de Seguro o Instituto

Bancario con domicilio                         :a de Venezuela, conforme al modelb de Fianza de
Buen Funcionamiento segL~n Anexo "K" de este instrumento, pot la cantidad de QUINCE
MILLONES. SETECIENTOS CINCUENTA MIL DOLARES de los Estados Unidos de America
(US$. 15.750.000,00), que.a la tasa de CUATROCIENTOS SETENTA. BOLIVARES (Bs.

470,00) por UN DOLAR (US$. 1,00) de los Estados Unidos de America es equivalente a

SlETE MIL CUATROCIENTOS DOS MILLONES QUINClENTOS MIL BOLIVARES (Bs.
7.402.500.000,00), cada una, para garantizar y responder por el buen funcionamiento de los

equipos, materiales, repuestos y partes de los trabajos objeto de este. Contrat0. Estas
fianzas represent~rkn cada una el Cinco por Ciento (5 %) del monto total del Contrato,

indicado en la Cl&usula Segunda, de este instrume~to.contractual que deberfl ser entregada

por "LA CONTRATISTA" a "EL MINISTERIO", cinco (5) dias antes de la firma del Acta de

Aceptaci6n Final de cada Buque y ser& liberada a Iosdoce (12) meses despu6s de firmarse

el "Acta de Aceptaci6n Final", previa la revisi6n de fin de gara’ntia y firma del "Acta de Fin de

Garanlia" de cada buque, prevista en ta Cl~usula Vigesima Sexta, de este documento. En

caso de que existan trabajos o partes pendientes, finalizado el periodo de garantia antes
indicado y firmada el "Acta de Fin de Garantia" por los trabajos efectuados, "LA

CONTRATISTA" extender~ la fianza que corresponda hasta el fin de garantia de esa parte o

trabajo afectado y por un monto equivalente al costo de los trabajos o parte afectada objeto
de este Contrato, liberfindose el monto correspondiente a la porci6n de trabajo realizada.

Una vez presentado los comprobantes de aceptaci6n de los lrabajos efectuados, dicha
fianza ser,~ liberada proporcionatmente.


            C. L, RECTOR
      DIRECTOR DE CONTR,
     INGALLS ~HIPBUILD1NG~’.t~I~"
            usa ~,o,~,o~

                                    \.




                                                        14




                       MANUEL                  RODRIGUEZ
                                                 Loglatlol




                                                                                          ARB-000663
                                COMISIO~ INSPECTORA VENEZOLANA



      QUINTA: "EL MINISTERIO" pa~            3s los fines relacionados con e! obje[o de este

Con[taro, estar~ representad~’,~                             pot una "Comisi6n Inspectora

Venezolana", en Io sucesivo d~r                     compuesta por un Jefe e integrada pot

lanlos miembros como sean necesario,’          cumplir efectivamente sus [areas, los cuates

no deber~ exceder de un                           (25). En cuanto a la tripulaci6n de "LOS

BUQUES", estar~ conformada por cuarenta y cuatro (44)-tripulantes y los representantes
contemplados en las Especificaciones delos Subcontratistas Designados, el cuat no debe

exceder de siete (7) personas para la realizaCi6n de los trabajos en Israel o en el pais que

correspond& "EL MINISTER~O" tendr~ derecho de designar sus representantes oficiales en
las instalaciones de los Subcontratistas Designados seSalados en la Cl~usula S~ptima y

Trig6sima S6ptima. La "C.I.V." ser~ designada por "EL MINISTERIO" y actuar~ de acuerdo
con ias instrucciones que le sean impartidas pot 6rgano de la Comandancia General de la
Armada, Comandg Naval de Logistic& de acuerdo a su Manual Org~nico.



      Par~qrafo Primero: "EL MINISTERIO" a trav~s de la Comandancia General de la
Armada, Comando Naval de Logistica, notificar~ por:.-escrito a "LA CONTRATISTA" el

hombre y la jerarquia del Jefe de la "C.I.V.", del segundo de 6ste y de los dem&s integrantes
de la misma, indicando el grupo familiar que los acompafiar~ en el curso de los quince (15)
dias h&biles siguientes a la entracta en vigencia del presente Contrato. El Jefe de la
para el cumplimiento de todas sus funciones se considerar,& investido de los poderes
necesarios al efecto. En igual forma, "EL MINISTERIO" notificar,=fi a "LA CONTRATISTA" de

cuatquier sustituci6n de miembros de la "C.I.V.", dentro del lapso de quince (15) dias

h,~biles, contados a par[it del nombramiento del reemplazante.



      Par&qrafo Se,qundo: Los servicios y el apoyo que requiera la "CI.V.", se regular&n de

conformidad con las condiciones previstas en "LAS ESPECIFICACIONES" y en este

Conlrato,


        DIRECTO!~ D~ COHTR[ T~,~
                                                                      ~’~BFaVO
      |NGALLS   SHIPBUILDING,   INC.
                                                                      :eailnir n~,
             USA   )82014205




                       MANUEL I~’RI/ :.:(,DRIGUEZ




                                                                                     ARB-000664
Case 1:18-cv-00469-KBJ Document 1-7 Filed 02/27/18 Page 22 of 89
                                                                     SECRETO
                                   ACCESO A LAS INSTALACIONES DE "LA CONTRATISTA"



                      SEXTA: "LA CONTRATIS~-i:A" deber& a requerimiento de "EL MINISTERIO", Y previo
                                                                                  .

             mutuo acuerdo perm~t~r el acces~ii~ al Astillero, talleres y/o a                           LOS BUQUES’, con la
             condiciBn de no interferir en los tt~bajos, a aquellos proveedores-subcontratistas u otto

             personal      de    inspecci0n        de "F_,~,!~ MINISTERIO             que   requieran        de    tal    acceso    Los

             anter~ormente mencionados p~,eedores, subcontratistas u otro personal de inspecciBn,
             deber~n cumplir con los requerimienlos, reglas y regulaciones de Seguridad de los Estados

             Unidos de AmBrica y de "LA CONTRATISTA", tal como esta descrito en el Anexo


                                   INSPECCION, SUPERVISION Y FUNCIONES DE LA "C.I.V


                      SEPTIMA: Los trabajos a "LOS BUQUES" y sus sistemas y los realizados de acuerdo

             a los subcontratos otorgados de conformidad con la cl~usula TrigBsima Sexta, asi como los
             demos aspectos #.:ontemplados en este Contrato se har~n bajo la supervisiBn e inspecciBn

             de la "C.I.V.".                                                  -


                       Par~qrafo Primero: "EL MINISTERIO" adem,~s de designar a los miembros de ta

             "C I.V." para que desempeSen las funciones a que se refiere este Contrato, tendr~ el
             derecho y podr,=:fi nombrar representantes del Gobierno de la RepQblica de Venezuela ante

             "LA CONTRATISTA", con el propBsito de observar en cualquier momento mientras dure la

             wgencia de es/e Contrato, el progreso y desarrollo de los trabajos objeto del presente
             instrumenlo, asi como observa~: las pruebas que se efectQen en relaciBn a ellos.                                       "LA

             CONTRATISTA" facilitar~ la discriminaciBn de los costos de la mano de obra, equipos y

             servicios, en caso de set requeridos por la "C.I.V.".



                       Par~qrafo. Sequndo:             La     "C.I.V."   tendr~       derecho,     y     asi      Io     reconoce   "LA

             CONTRATISTA" de examina~-e .inspeccionar todos los trabajos objeto del presente
                                                              .,.
             Contrato, durante el proceso de la ~ecucic~n. Asimismo, podr.~ examinar e inspeccionar los
                                                              o
                                                   equipos," repuestos,       parses y          mano;~o.b/ra               calificada   y
             maleriales,

                            C, m~)narias,
                               L. F~CTOR               ¯ i~
                       DIRECTOR DE CONTRAT~S
                      INGALLS   SHIPBUILDING,   INC.                                                   ice
                                                                                                                   I
                                                                         16




                                                                              JULIO                                                     < <
                                                                                               Vlcealmirante
                                                                                                                                        ~ ~ ~
                                                                                                                                        =
                                                                                      Gom~ndsnta General de la Armsda
 -~AI,~,~".; ORTEGA JUGO
   -,
   ,,~.:[,-,....r~ ’< ’,v~o                                                                   CJ, V,3.5 t3.384
   ’~’J:"’/ -’;1 J:




                                                                                                                            ARB-00066~
especializada a emplear en los trabajos mencionados, para verificar que 6stos curnplan con

los requisil.os y "LAS ESPEClFICACIONES" citadas en la Cl&usula Primera de este

Conlrato. En consecuencia, ".]~,CONTRATISTA" facilitar,~ y permitir,~ a los rniembros de la

"C I.V." el libre acceso al Ast[lier~,. talleres y lugares en donde se efectOen los trabajos

objeto de este Contrato, sujeto a I~’s condiciones esfcablecidas en la ClAusula Sexta. "LA
CONTRATISTA" obtendr& de:,~- sus~,ubco,|
                                    1   ~Itra tlstas
                                               ....  y subproveedores las rnlsmas faclhdades

de acceso a sus tatleres I~ara,,~.s..’.mi~j~ros de la "C.I.V." de acuerdo a las norrnas y
previsiones de seguridad d’.~.b3s r              s subcontratlstas. "LA CONTRATISTA" y sus

subcontratistas se obligan a facilitar y cooperar con la "C.I.V." en Io relacionado con su

trabajo descrito enesta Cl,¢usula.


      Par,~qrafo Tercero: Queda expresamente entendido y asi Io convienen las pares que
cualquier decisid~n que deba tornar la "C.I.V.", relacionada con la interpretaci6n del presente
Contrato oque de alguna forma la misma modifique los t6rminos de cualquiera de "LAS

ESPECIFICAClO~ES’ y         las Cl~usulas contractuales, deber~n ser trarnitadas pot escrito

por la "C.I.V." ante "EL MINISTERIO" a trav~.s ~el..Cornando Naval de Logislica de la

Comandancia General de la Armada, de conforrnidad con Io previsto en la Cl~.usula
Cuadrag~sirna Novena del presente Contrato. Sin p~rjuicio de lo antes expuesto, el Jefe de

la "C I.V." ser.4 la persona autorizada para firmar el "Acta de Aceptaci6n Final" rnencionada

en la Cl,~usula Vig~sima Tercera de este Contrato, salvo que "EL MINISTERIO" designe un
representante especial.     Los nornbrarnientos de los representantes especiales, ser&n
proporcionados a "LA CONTRATISTA" por escrito y con un plazo de quince (15) dias

continuos para perrnitir el Iogro de esta ac[ividad.



       Par~qrafo Cuarto: La inspecci6n y verificaci6n de los trabajos y de los materiales,

equipos, repuestos y partes de "LOS BUQUES" y mano de obra requeridos para la

ejecuci6n de. los mismos, se efectuar,~, con participaci6n de la "C.I.V." y de "LA
CONTRATISTA" o de sus delegados, al finalizar cada trabajo parcial (al haber cambiado,
reparado o instalado un nuevo equipo o parte de buque), al momento de las pruebas de

                                     mar,   de   acuerdo   a   "LAS   ESPECIFICACIONES".   "EL




                                                                                      ARB-000666
 MINISTERIO" podr~ ulilizar el servicio de Conlrot de Calidad aprobado por et Gobierno de

 los Eslados Unidos de America, o cualquier otro que estime necesario.       Este servicio no

 ~nf u~ra en los hempos de cumphm~..~e los trabajos y los coslos de este Contralo. LA
                                                                                 .
 CONTRATISTA" y "FL MINISTERIO" ~’~,[er,cambiar~n conlinuamente informaci6n sobre el

 progreso de estas actividades par~:,!os trabajos mencionados en la C!~usula Primera de!
 presenle Contrato,                     ~       .,



       Par~.qrafo Quinto: "I_A CON~[~j~"~’i’STA" y sus Subcontratistas Designados, facilitaran
 a la "C.I.V." o a los representantes designados de "EL MINISTERIO", para efectos de
 Inspecci6n, los instrumentos, pianos y cualquier otro accesorio, equipos necesarios,
 previstos en "LAS ESPECIFICACIONES" y Protocolos de Prueba, que se requieran para

¯ efectuar las labores de Inspecci6n, tanto en los talleres de "LA CONTRATISTA", como en

 los talleres de los subcontratistas.



        Par~qrafo Sex’to: "LA CONTRATISTA" en caso de detectar alguna irregularidad por

 parte de los Subcontratistas Designados por "EL MINISTERIO", de acuerdo a la Cl,~usula

 Trig6sima Sexta, en la ejecuci6n de los trabajos objeto de este Contrato que pueda causar

 perjuicios a "EL MINISTERIO", deber~ no[ificarlo a la."C.I.V." en un plazo no mayor de

 quince (15) dias h~biles y tomar las acciones pertinentes para su inmediata correcci6n.

        Parb.qrafo S6ptimo: "LA CONTRATISTA" se obliga a tramitar toda ta permisologia

 requerida pot el Gobierno de los Estados Unidos de Am@rica, y exigir~ a los Subcontratistas

 Designados provisiones similares, para facilitar la entrada y viajes dentro de ese pals o los

 paises de dichos subcontrafistas, para el me.lot cumplimiento de las funciones asignadas a

 la "C.I.V." dentro o fuera del Astillero.    "EL MINISTERIO" deber~ proveer en un t@rmino

 prudencial toda la informaci6n pertinente de la "C.I.V." y la tripulaci6n de "LOS BUQUES",

 para facililar el cumplimienlo de Io establecido en es.ta Cl~usula por parte de "LA

 CONTRATISTA".


        Par~qrafo Octavo: "EL’"k.~}STERIO" tendr~ derecho de nombrar representantes

 oficiales, p~l~realizar las fun~ior~es...... .selfialadas en los Par~grafosl ,~ero, Segundo y



    INGALt.S SNIPBtJI/DING, INC.    "   ,:~




                                                                                    ARB-000667
                                                    SECRETO
Cuarlo de esla Cl~usula, en las instataciones de los Subconlratislas Designaclos se~alados

en la Cl~usula Trig~sima Se~{~..de este Contrato. "LA CONTRATISTA" incluir~ prevtsiones
subslancialmente similares a la’~ descnlas aqui en los subcontra~os a suscribir con dichos

Subcontratislas Designados                    ~,-




                                  " ,4:.,.’


      OCTAVA: "EL MINISTERIO" a tray,s de la "Comandancia General de la Armada,

Comando Naval de Logistica y de la "C.I.V." podr~ requerir por escrito que se Ileven a cabo
modificaciones,   adiciones   y    trabajos         de mantenimiento,   no   previstos   en   "LAS

ESPECIFICACIONES" y necesarios para el buen funcionamiento de "LOS BUQUES" y "LA
CONTRATISTA" proceder,~ a analizar dicha propuesta y se obliga a inforrnar por escrito a ta

"C.I V." dentro de los veinti0n (21) dias siguienles, contados a partir de la fecha de tai

requerimiento, indicando su costo estimado e incidencia en Io que respecta a los plazos de
entrega a los efect6s de realizar la notificaci6n correspondiente a la Contraloria General de

las Fuerzas Armadas Nacionales. El precio de todaslas modificaciones que se acordar~ por

escnto con anticipaci6n a la iniciaci6n de los trabajos cargado a los imprevistos y el total no
podr~ exceder el monlo aludido por tal concepto’en la Ch~usula Segunda, si fuera

necesario, se ajustar~ el retardo en e! plazo de entrega ocasionado por los trabajos extras.



      Par~qrafo Primero: Queda expresamente convenido que para efectuarse los trabajos

a que se refiere esta Cl&usula, se requerir~ la autorizaci6n de "EL MINISTERIO" a lrav6s
del Comando Naval de Logistic.a, Comandancia General de la Armadal la cual emitir~ su

aprobaci6n por escrito y determinar& s~ realmente los lrabajos deben cargarse a los

imprevistos. En todo caso, para proceder a los descargos financieros, deber,~ contarse con

la autorizaci6n de la Contraloria General de las Fuerzas Armadas Nacionales.



      Par~,,qrafo Sequndo~.-~ "LA CONTRATISTA" podr~ recomendar por escrito a "EL
MINISTERIO", realizar alg0~"ea’mbio necesario en la instalaci6n de equipos no previstos en




                                                                                          ARB-000668
                                          SECRETO
presenlar~ un esludio t~cnico que Io justifique. Queda expresamenle convenido que en

ning0n caso "LA CONTRATISTA" podr& realizar ningL]n cambio, ni estudio t~cnico, sin la

expresa autorizaci6n y aprobac, i{~j3 de "EL MINISTERIO", otorcjada pot conducto del
                         ¯   .      ~e   ;T’,c,-...     ’
Comando Naval de Log;shca de’la b~o~da., ncia General de la Armada. En el caso de que
"EL MINISTERIO" fuere el clue p.r.,.#.~._onga eL cambio a "LA CONTRATISTA", 6sta deber~

presentar un presupuesto para s~ ~,~t[jdlo por,.;parte del Jefe de la C.I.W antes de proceder

a efectuarlo y si por cualquier mot~ ajen~a-este, no se llevare a cabo, el Comando Naval
de Log~stma, Comandanc~a General de~,~ Armada, aprobara los costos adm~n~stratlvos de
los estudios t6¢nicos que s~~:’ practicado previa presentaci6n                              de    la factura

correspondienle en tal caso.


       Par~qrafo Tercero: Si es detectada, la necesidad de un cambio, bien sea por "EL

MINISTERIO" o por "LA CONTRATISTA", una de las par[es proceder& de inmediato a dar

aviso por escrito a la otra, en el entendido de que mientras est6 en proceso la incorporaciSn

de~’ste, no se afe_ctar,=fi el cumplimiento del Contrato.


       Par~qrafo Cuarto: "EL MINISTERIO" a tray,s de la Comandancia General de la

Armada, entregar~ a la Contraloria General de la.s Fuerzas Armadas Nacionales, los
documentos que indican los trabajos realizados y Ios~&ostos correspondientes, el monto

extra a pagar por todas las modificaciones o adiciones acordadas en cada caso particular,

se cancelar~ previa presentaci6n de las facturas discriminadas en original y cinco (5)

copias, previo Control Perceptivo practicado por.la Contraloria General de las Fuerzas
Armadas Nacionales.


                                    MORA Y PENALIDADES


       NOVENA: Eq caso de retardo en la ejecuci6n de los trabajos objeto del presente

Contrato que se deban a causas de la responsabilidad de "LA CONTRATISTA" excluyendo

aquellos casos estipulados en.la Cl~usula Tercera, Par~grafo Quinto y tomando como base

el plazo seSalado en la misrr~<’Cla:.usula, °’LA CONTRATISTA" pagar~ penalidades a "EL
MINISTERIO", calculadas sobre 1~ ba.se del precio total del Contralo indicado en la Cl~usula




                                                                                           Bravo

                                                                                        )efensa




                                                        ]UL;O ~~t~Z
                                                                     Vicealmirante

                                                            Com~ndante   General de ta Armada
                                                                    C,]. V,~],513,384




                                                                                                  ARB-000669
Segunda, de este documento, hasta un m&ximo del diez p0r ciento (10%) del precio total del

contralo, excluyendo el monto correspondiente a los Subcontratistas Designados pot "EL

MINISTERIO" asi:



       M~s de un (1) dia y basra un (1~!:                                    meses 0,50%

       M&s de un (1) rues y hast’a dos t2)                                   meses 1,00%

       M&s de dos (2) meses y has~.If’ies (3)                                meses 1,25%
       M~s de tres (3) meses y hS~{"~:~uatro (4)                             meses 2,00%
       M~s de cuatro (4) meses y hasta cinco (5)                             meses 2,25%
       M~s de cinco (5) meses y hasta seis (6)                               meses 3,00%

                                                                       TOTAL          10,00% .



       Par~qrafo        Primero:         Estas         penalidades         ser,&n   acumulativas     y   est,~n    referidas

especificamente a la parte o equipq objeto de esle Contrato que se encuentre retardado,
exceptuando los casos de los Subcontratistas Designados,                                       conforme a los plazos
establecidos en su CI;4usula Tercera y a los trabajos d~’scriminados en la Cl,~usula Primera y

se compular&n pot meses y fracciones de meses de .r,etardo tolal transcurridos en la entrega
de "LOS BUQUES" y sus sislemas. A los meses compl~tos se le impular&n los porcentajes

indicados.     Las fracciones se expresar~n en dias y a cada una de elias se le imputar,~ un

lreintavo (1/30) del valor de ese rues.                            Similares penalidades, ser&n aplicables de igual

forma a los retardos ocasionados por los Subcontratistas Designados en base al precio del

referido subcontrato.



       Par&qrafo Sequndo: En caso de retardo estipulado en esta Cl&usula, la penalidad

establecida es independiente de los gastos nalurales que ocasione la permanencia de "LOS

BUQUES" en el Asfillero, los cuales ser~n cubiertos por "LA CONTRATISTA".                                                   Se

consideraran gastos naturales para efectos de este Contralo los ocasionados pot "LOS

BUQUES" en si (muelle, air~ ~lectricidad, agua, grQa, aseo, calefacci~Sn, remolcadores),
permanencia del.personal de [’a "C.,.I.V." y Iripulaciones.


              13, L RECTOA                        l-
      DIR[CTO~ 13~ COHI"RAT~’S
     INGALLS    ~HIPSUILDII~tG,   tN~J       ~"              ;                      Tito   .             ravo
              USA ~’142fiS
                                         ’*~;~          , ~.;ii,                          ~r~
                                                                                    F~a~~/~ll!                          ~
                                                                                              ,er~sa
                                         ~                                                                              ~        .~.,




                   MA.NUEL IT~RIAC~ P, ODg.ICL,-’.Z                       JULIO
                                                                                                                       ~ ~ ~
         ’"                                                                  Coman~ant~ General de I~ Armada
                        C~nlandant~ Logl~tlca                                                                          ~




                              /
                                                                                                                  ARB-000670
                                                  SECRETO
       Par&.qrafo Tercero: En caso de retardo en la ejecuci6n de los trabajos objeto de este

Contrato por un periodo mayor de seis (6) meses, respecto al lapso mencionado en su

Cl~usula Tercera, exceplo por motivos de [rabajos extras, imprevislos, casos fortuitos o por

fuerza mayor o no recepci6~o~.~o por porte de"’LA CONTRATISTA". "EL MINISTERtO"

tenor& derecho a rescindir este"~’.~ato unilateralmente, de acuerdo a Io previsto en la
Cl,~usula Vig4sima Octavo d~isrno./I



       Par~,qrafo Cuarto:. "EL                      IO" notificar,~ "LA. CONTRATISTA" su decisidn de

rescindir este Contrato si etlQ~L~,~decidido a consecuencia de la aplicaci6n del Par~grafo
Tercero de esta Cl&usula, dentro de los quince (15) dias h~biles subsiguientes al
vencimienlo del periodo de retardo estipulado en esta Cl&usula pot medio de carta
certificada o cualquier otro medio id6neo de comunicaci6n, previsto en las Ci&usulas

Vig~sima Octava :y Trig~sima Primera.



       Par,~qrafo ]~uinto: Es entendido que en el caso de tener que aplicarse penalidades,
existir~ un periodo de veintiOn (21) dias contin6os,-luego de notificada por escrito "LA

CONTRATISTA", en el cual 4sta podr~l presentar el descargo que justifique su demora para
su   correspondiente      evaluaci~)n.      "EL       MINISTERi’O"-...notificar~         posteriormente        a   "LA

CONTRATISTA" la decisi6n que se tome al respecto, previa aprobaci6n de la Contraloria

General de las Fuerzas Armadas Nacionales, en caso de haber presentado el referido

descargo.



       Par~qrafo      Sexto:     El   monto      resultante      de    la   aplicaci6n      de   las      penalidades

mencionadas en esta Cl~usula y todos los gastos correspondientes, ser& obtenido pot "EL

MINISTERIO", mediante pago en cheque de gerencia a nombre de la Tesoreria Nacional.



       Par~.qrafo S4ptimo: La (s) penalidad (es) pagada (s) por "LA CONTRATISTA" a "EL
MINISTERIO" de acuerdo a fe...~t~ Cl,~usulas ser~n consideradas como indemnizaci6n y

liquidaci6n de los conceptos "j~en;~,..dos, y en ningOn ~so exceder~n det diez por ciento




     NGALLS SHPBUILDING       i~ "      q’;~        ~                                     I ~ / I
                          "             ~1          ~;                       Tito 3f      ~i&dn IBravo




                     MANUEL                     ;?’. ~. :~’:~Z

             "   ’     ¢om~nd~ ~avd de Loglstlca                               Vicealmirante

                              ./0,1~4,810,891                         Comandante   General de la Armada
         "               ~       .....                                        ~:h V.a,51a:384                      -
                         /


                                                                                                           ARB-000671
                                                SECRETO
    (10%) del monto total del Contra[o, excluyendo los montos correspondientes a los

    Subcontratistas Designados.



          Par&qrafo Octavo:      "LA~TISTA se obligar~ a incluir en los Subcontratos
    refer,dos en la Cl~usula Trig6sima SOnata, una Ch~usula mediante la cual se contemplen

    disposiciones   relativas   al   re~"i~uardo t} de   las   informaciones,   documentos,       pianos    y
    especificaciones clasificadas, eh los ~,        inos en que ellos se encuen~ren estiputados en




                    CLASIFICACION DE LAS INFORMACIONES Y SEGURIDAD

                       DE DOCUMENTOS, PLANOS Y ESPECIFICACIONES


          DECIMA: Toda informaci6n obtenida por los miembros de la "CI.V." y los

    representantes de "EL MINISTERIQ" durante las visitas a instalaciones y talleres de "LA

    CONTRATISTA" ~ as, como a los establecimientos de los subconlratistas o sub-proveedores

    ser,~ considerada como "Datos de Propiedad" dd "LA CONTRATISTA" y por Io tanto no

    podr~ ser divulgada pot ellos a ning0n tercero sin la aprobaci6n previa dada por "LA

    CONTRATISTA por escrito.           Los miembros de la’Q..I.V." y los representantes de "EL
    MINISTERIO", estar,&n sujetos a las reglas, reglamentos y procedimientos de seguridad

    usuales de "LA CONTRATISTA" y sus subcontratistas. Si ello afectara las labores normales

    de la "C.I.V.", descritas en la Cl~usula S~ptima de este Conlrato, "LA CONTRATISTA" y/o

    sus subconlratistas y subproveedores se comprometen a dar las facilidades necesarias para

    realizar las labores normales de la "C.I.V.", de acuerdo a Io establecido en la Cl~usula Sexta
    del presente Contrato.



          Par&qrafo Primero: "EL MINISTERIO". y todos los Subcontratistas, asi como tambi~n
    los individuos que Visiten la instalaci6n de. "LA CONTRATISTA", deber~n cumplir con todos

    los requerimientos de segu              del pals que corresponda, y todas las otras reglas
                                                                                      ’
    regulaciones, p~lfficas y pro ff~im~,n   alvaguarda y seguridad promulgadas pot "~
                                       u tos
    CONTRATISTA, los cuales como ~nexo "L’ forman parle de este Contrato, La presencia




,                   M~UEL ~R[               ODI~I(}UEZ         JULIO     CHACO                Z            ~ ~ ~




                                                                                                  ARB-000672
Case 1:18-cv-00469-KBJ Document 1-7 Filed 02/27/18 Page 30 of 89
                                                   SECRETO
       de lodos los individuos que visiten las instalaciones de "LA CONTRATISTA" estA sujeta a la

                                               ¯
       aprobaci6n del Departamen[o de~.,.fensa (U.S. NAVY) de los Estados Unidos de America.


             Para.qrafo Se,qundo: ’EL MI~f4~STERIO’ y "LA CONTRATISTA" mantendr~n como

       "Secrelo" inviolable el cuerpo~i~. Cont’rato, "LAS ESPEClFICACIONES", Pianos y otros

       documentos suministrados ba~el regir~qen del mismo, ser~n "Confidenciales". Cualquier

       documento, piano y otro tipo de inf0.r,~i~;i6n proporcionada pot.el Gobierno de la Rep0blica

       de Venezuela o " LA CONT~~" para la ejecuci6n del presenle contrato, deber~ set

       clasificado, y manejado de la misma manera como Io har,-4 el mencionado Gobierno, Esta
       clasificaci6n de "SECRETO" o "CONFIDENCIAL" segOn el caso es la usada de acuerdo a la

       normativa de seguridad vigente en Venezuela.


             Par~qrafo Tercero: La revelaci6n, tramitaci6n, uso, almacenamiento, distribuci6n y

       disposici6n de toda la informaci6n, datos documentaci6n y hardware en el curso de la

       producci6n o producida y entregada por cualquier parte bajo los t~rminos de este Contrato

       estar& de acuerdo con los procedimientos de se-guridad en el "Manual de Seguridad de

       Protecci6n Industrial" del Departamento de la Defensa de los Estados Unidos de America,
       con la clasificaci6n de seguridad establecida por"el:.Funcionario de Seguridad de "EL

       MINISTERIO", cuyas peticiones y requerimientos razonables ser,~n cumplidos prontamente
       por "LA CONTRATISTA".



             Par,~qrafo Cuarto: " LA CONTRATISTA" deber& poseer el visto bueno de seguridad

       de instalaciones secretas otorgadas pot los Estados Unidos de America.



             Parkqrafo Quinto ¯     Toda informaci6n clasificada por "El Ministerio debe ser

       salvaguarda con la indicaci6n clara de todo el material relacionado con la misma, de la

       marca de ciasificaci6n aplicabte tal como est,~ establecido en la especificaci6n de




                                                                                         ARB-000673
Case 1:18-cv-00469-KBJ Document 1-7 Filed 02/27/18 Page 31 of 89
                                   SECRETO

             a. Todos los documentos denominados "Datos de Propiedad", ser&n almacenados en
       gabinetes de archivo, escritorio u.etFe~
                                            ve~,,,
                                                ,:~.s-paci°s similarmente cerrados para evitar el acceso

       de personas no autorizadas.



              b. La destrucci6n de doc ~u~#~s clas~icados, ser~ por desfibraci6n o quema. Los

       documentos denominados Dat’os’~L,~opie_,da~l,’. ser&n destruidos a mano y arrojados como

       la basura regular.


              c. La transmisi6n de estos documentos denominados "Datos de Propiedad" dentro de
       propiedad de los Estados Unidos de America, ser~ mediante correo expreso o de primera
       clase. La transmisi6n est& autorizada a tray,s de la compaflia por Federat Express u otros

       correos similares



              d. Ninguna informaci6n clasificada de los Estados Unidos de Am6rica, ser,~ usada en

       la ejecuci6n de e.~te contrato. Asimismo cualquier informaci6n clasificada de la RepQblica de

       Venezuela y/o materiales clasificados a set entreg~dos de acuerdo a Io establecido en este

       contrato, ser~n manejados a trav~s de los canales del Gobierno, especificado por escrito

       por los respectivos Gobiernos.                                   :.-



              Par~qrafo Sexto: Queda convenido que" LAS ESPECIFICACIONES", datos t~cnicos e
       informaciones suministradas por escrito a "LA CONTRATISTA", anterior                        a la fecha de
       celebracisn de este contrato y durante la vigencia del mismo, los cuales est~n clara y

       expresamente marcados "Datos de propie~lad", no. ser&n reveladas por "LA CONTRATISTA"

       a terceras partes y/o Subcontrastistas Designados de este contrato que asi Io requieran. "LA

       CONTRATISTA" no ser,~ responsable de la revetaci6n de los datos que ’ 1) Est&n o se

       har&n disponibles al p6blico por otra fuentes que no sean de "LA CONTRATISTA" o sus

       subcontratistas antes o durante el periodo de vigencia de este contrato; 2) Son divulgados
       por escrito por la RepQblica de Venezuela; 3) " LA CONTRATISTA" prueba fehacientemente
       que conocia de esos datos ar~@.l~l~es a esa revelaci6n o la obtuvo legalmente de tercera o
       terceras partes! 4/~"LA CONTRA~S~A" prueba por medio de documer,tos que el "DATOS


                   c. L ~cTo~             ’ ’.A!
              BIRECTO~ D~ CONTRAT~S
             INGALLS ~HIPBUILDING, IN~.            ’~   .
                   ~A ~0~4~5                                25



                                                                 ¯
                                                                              /       ~278



                                                                     ~ULIO H. ~Z
                                                                               Vicealmitante

                                                                     Comandante General de la Armada
                                                                              C.I. V-3.513.384




                                                                                                        ARB-000674
I_)E I~ROPIEDAD’’ rue conocido pot ella anles de su revelaci6n; 5) Son desarrollados

independientemente de este contra~e;.4~Se hacen disponibles a "LA CONTRATISTA" por
                 , .¯          ,,,DEI~S
inspecci6n o anahszs de productc~i~     en el mercado; 6 7) se efectQe cinco (5) a~os

despu~s de la lerminaci6n del contralo.                                   $ ~


                                                          ~J’~’:-~:
     Par,C.qrafo S~ptimo: ",EL MI,,,~,,IO’ )                                    LA CONTRATISTA" no ser~n responsables
                                                                          ,.    "
de la revelaci6n involuntaria o acciden.t~,~ ,s. decir, no intencional de tal informaci6n

marcada ’ Datos de Propledad, ~cion ocurre a pesar de prachcar el m~smo grado
de cuidado que "EL MINISTERIO" y "LA CONTRATISTA" practica normalmente para

reservar y resguardar su propia informaci6n de propiedad.


     Par~qrafo Octavo: "EL MINISTERIO" certificar~ la solvencia de seguridad de su

personal ante el funcionario de seguridad de "LA CONTRATISTA", antes de su Ilegada a las

¯ instalaciones de "LA CONTRATISTA". El personal de "EL MINISTERIO" estar& sujeto a los
requerimientos de seguridad de "LA CONTRATISTA" y del Gobierno de los Estados Unidos

de America.                                                                         ..-


     Par~qrafo Noveno: Todo el personal de "LA C(~N%RATISTA" que va a realizar

servicios o trabajos bajo este Contrato en Venezuela, estar.~ sujeto a los requerimientos de

seguridad venezolanos.



                                     ’        SEGUROS PARA LAS PERSONAS


     DECIMA PRIMERA: "LA CONTRAT1STA" contratar& sin cargo alguno para "EL

MINISTERIO", para los integrantes de la "C.l.V." y la Tripulaci6n, durante el cumplimiento,

de sus tareas y la ejecuci6n de los trabajos objeto de este Contrato y las pruebas de "LOS

BUQUES, y de sus sistemas, hastala aceptaci6n de los mismos, un seguro contra
accidentes de acuerdo con las siguientes tarifas:


              C. L RECTeR
        DIRECTOR DE COl’.! .... .-’"~.                            ~   ’
      INGALLS    :~HIPrRJILDING,

              USA o~0~2:,~
                                              %~.,:’-~:
                                                                                              C. I. 3.366.278




                        tq.\b, UcL [Ti,’. f..~2X~ R © :3 t.: ’,G L:EZ

                             C   ,       C/          ’    i   .



                                     /

                                                                                                                AR~-000675
a) Seguro de Vida por cada persona (Beneficios por Defunci6n):


                                 -,~ ~, 7;’%\ . ~
Oficiales y Sub-Oficiales m~ximo 25                                      50.000,00
Dependientes                                                              5.000,00
                                    fi:~ ~ ~ ’~,~ S$. ’
(esposa e hijos menores de 18 a~.~,~i:.::’::.~:,~

Marineros m&ximo 44 personas’                       "         ~./~JS$.   10.000, 00


b) Hospitalizacidn (Accidente o E~ad)



  b. 1 ) Beneficios pagaderos a cien por ciento (100%) de gastos razonables.

  b.2) Sujeto de pot vida a un m&ximo de                                 US$. 1.000.000,00
  b.3) Beneficios por gastos odontohSgicos, definidos en la P61iza de Seguro.



       Par~qrafo Primero: "EL MINISTERIO" cooperar~ con "LA CONTRATISTA" y proveer&

la informaci6n re-querida de la compaSia de seguros, para realizar los objetivos de esta

Cl,~usula, por lo menos con treinta (30) dias h~bil~s, .antes del comienzo de las tabores de

cada uno de los miembros de la "C.I.V." y la tripulaci6n.



       Par~qrafo Se.qundo: De[alles especificos de las pSlizas seguro antes mencionadas
estar,~n contenidas en el Anexo "N" de esie Contrato.


                                     PROGRAMAS DE TRABAJOS


      DECIMA        SEGUNDA            "EL               MINISTERIO"       y   "LA      CONTRATISTA"         deber&n

conjuntamente realizar una inspecci6n detallada a los buques objetos de este contrato una

vez que los mismos arriben a tas inslalaciones de "LA CONTRATISTA", debiendo esta
entregar al "C.I.V." un informe de dicha inspecci6n. La secuencia de los trabajos objeto de

este Contrato se efectuar~ de._a.cuerdo al Programa General PERT TIPE DEPENDENT
SEQUENCE NETVVORK PROG~,..’~el cual ser~fi producto de ta citada inspecciSn realizada


               C, L, RECTOR
        DIRECTOR DE CONTRATr)S       ""’!"~

       INGALL$ SHIPBUILDING
               USA 082014205         ~:"                  /                                VIc~



                                           ¯ .,,,              27




                     ~NU~                               RODRIGU~Z
          --   -           ’~N~rante                                                     ;8almirante
                         Gomand~al de Log[stlca                            ~mandante General de la Armada
        ...                    /~, V~,010,8~1
                                                                                      C.I. V-3.513.384

                               /


                                                                                                            ARB-000676
por parte de la "C.I.V." y "LA CONTRATISTA" Adem~s "LA CONTRATISTA" proveer~ en et

idioma Castellano tambi6n a la "C.I.V." los siguienles programas:



       a) El Programa de Varada, e.t.t.~uat
                                   .~.. proveer~ un informe de disponibitidad de Diques y
ser;3 entregado dentro de treinta ~:~0~dias continuos, contados a partir de la fecha de
vigencia del Contrato.                               ~I



      b) El Programa Preliminar para.~l_~ Desarrollo de Pianos requeridos que muestran la
designaci6n y las fechas en que ser.~’.Juministrados dentro de noventa (90) dias continuos,
                                     ~
contados a partir de la entrada en vigencia del Contrato.


      c) El Programa detallando los principales equipos, describiendo los tipos, cantidades
y fecha en qde cada equipo es requerido en el Astillero, para la fabricaci6n e instalaci6n;

todo Io cual pueda afectar e! programa de producci6n de este contrato; fecha anticipada de
entrega. Tal progr&mas debe ser entregado dentro de los noventa (90) dias continuos,

contados a partir de la fecha de entrada en vigencia-del Contrato.



      d) Las normas aplicables para el. trabajo a sir ejecutado, tales como soldaduras,
pintur’a, prueba de tuberia, aislamiento t~cnico, tuber[a, divisiones, etc., dentro de noventa

(90) dias continuos de la fecha de entrada en vigencia del Contrato.



     Par~,qrafo Primero: Los programas de trabajo deber~n ser mantenidos al d[a mediante

programas mensuales que ser,~n presentados a la "C.I.V." con anticipaci6n a su ejecuci6n y
contendr&n la relaci6n de trabajos a ejecutar para su informaci6n, an~lisis y aprobaci6n.



     Par&,qrafo Se.qundo: Para mantener actualizado el Programa mencionado, en el literal

c) de esta Cl~usula., "LA CONTRATISTA°° informar~ a la "C.l.V." la fecha de recepci6n de los
materiales y equipos voluminosos en el Astillero.


              O. L. RECTOR                     ,~.
        DIRECTOR DE CO~,.-’q, "’r,-,S                     ’.
      INGALLS 9HIPRuIt.DING.
              USA 082914205
                                                                          Tito ~4 IRt,ff-(~l Bravo

                                                     ,~..                    Mini’qrolde la It~tfensa.
                                                                                  C. lJ,, 3.36~..~8




                                                               JULIO                                     7:      &


                          Comanda~t~/Nava~ de Loniatl~o          Comandante General de la Armada
                                                                         C.I, V,3,~t3.384




                                                                                                          ARB-000677
Case 1:18-cv-00469-KBJ Document 1-7 Filed 02/27/18 Page 35 of 89
                                                           SECRETO
             ParAqrafo Tercero: Mensualmente o cuando sea requerido por cualquiera de las

       partes ser~n efectuadas reuniones e...r~.e la ":C.I.V." y "LA CONTRATISTA" con el fin de

       examinar et desarrollo de los program@~k~e c~d~r las medidas a seguir, para cumplir con et
                                                   ¯                .
       programa previsto.
                                                           \’~

                                MATERIALES, EQUIP~.~Y REPUESTOS NUEVQS


            DECIMA TERCERA: "LA CONTRA~ISTA" proporcionarfi los repuestos de acuerdo a
       los requisitos y especificaciones de "EL MINISTERIO", de conformidad con Io establecido

       en la cl,=Susula Segunda Par&grafo Segundo de! presente contrato a set destinados al stock
       de repuestos, el cual podr& ser ampliado con cargo, a los extras y!o imprevistos, previa

       autorizaci6n    de .la    Contraloria   General      de    las   Fuerzas Armadas              Nacionales.       "LA

       CONTRATISTA" ser& autorizada para comenzar las compras de repuestos por 1o menos en

       un Cincuenta pot- Ciento (50%) de los mismos, doce (12) meses antes de la entrega det

       primer buque, y el otro Cincuenta por Ciento (50%) cuando la "C.I.V." se Io indique, con
       autorizac~6n del Comando Naval de Logistic& Cor~andancia General de la Armada



             Par=fiqrafo Primero: Queda entendido que las partes y repuestos a set suministrados

       por "LA CONTRATISTA", deben cumplir con Io estipulado en "LAS ESPECIFICACIONES" y

       poseer la cedificaci6n, control de calidad del respectivo Fabricante del equipo o sistema y
       fecha de Fabricaci6n del mismo.



             Par~,qrafo Se.qundo: "LA CONTRATISTA’° no estar~ obligada a fabricar o adquirir y

       enlregar a "EL MINISTERIO" repuestos que tengan un valor agregado de facturaci6n que

       exceda del monto establecido en la Cl&usula Segunda de este Contrato, a menos-, que se

       proceda por requerimiento de "EL MINISTERIO" en cuyo caso ser~ tratado de acuerdo a Io
       establecido en la Cl,iusula Octava. Et termino " valor de facturaci6n " significa la suma del
       monlo de los costos reales de "LA CQNTRATISTA" pot mano de obra, y materiales
       utilizados en la fabricaci6n o adquisici6n de tales repuestos, m,~s                                    s indireclos,

       ganancias y ~s generales aplicables.

                c. L. BECTO.
            DIRECTOR DE CONTRATOq

          INGALLS
                USA
                    SHIPBUILDING, ~NC.
                      0~014203                         I
                                                                                 Tito M.
                                                                                      llnistrO
                                                                                                 ~
                                                                                          C.I ’3.366 2.2’B

                                                       ’    2’)




                                                                        Comandanle General   de   la Armada
                                                                                C.I.V.3.513.384
                                    1~V3.010,~91   ’




                                                                                                                ARB-000678
       Par~qrafo Tercero: Todos los repuestos, herrarnientas port~tites, equipo de prueba

!>ort~til y articulos port&tiles d~e,~...~t~, incluyendo aquellos que forman parte de la dotaci6n
de "LOS BUQUES", deberr~n es                    ntificados, alrnacena~os y preservados por "LA

CONTRATISTA" en lugares al~[-epiados~ltntes de la entrega de LOS BUQUES".


      Par,~qrafo   Cuarto:     Tod~ss   Ios~,.l~puestos    de    a    bordo    y    todos    los   materiales
                                                  i                            ,
pertenecientes a "EL MI.N~T4~iI~.,~" ser~,a almacenados pot                        ’LA CONTRATISTA" de
acuerdo con "LAS ESPEC’IlqC’AClONES                   o las normas estabtecidas en el Par~grafo
anterior.


       Par,~qrafo Quinto: El material de repuestos, partes y los equipos a surninistrarse pare
su almacenamiento, deber& set embalado a bordo pare su conservaci6n pot cuenta de "LA

CONTRATISTA" y sin costo pare "EL MINISTERIO", de acuerdo a las normas apropiadas
para cada tipo de material, atendiendo a sus caracteristicas y tipo. Debe Ilevar en la parte

exterior del emb;alaje, la identificaci6n completa de cada material, equipo y los repuestos,
separados para carla Items, cuya inforrnaci6n d&be..-contener la descripci6n del arliculo,

cantidad, nOrnero de parte del fabric.ante y equipos a que pertenecen dichos repuestos.
Esta informaci6n debe coincidir con la usada en la~ rnonografias y/o rnanuales originales

del equipo instalado a bordo, incluyendo modelo, nOrnero de repuestos y cualquier otra
idenlificaci6n surninistrada por el fabricante.



       Par~qrafo Sexto: "EL MINISTERIO" podr~ a solicitud de "LA CONTRATISTA" permitir

en calidad de pr¢starno, la utilizaci6n de los repuestos pertenecientes at inventario de "EL

MINISTERIO",       pare   la   ejecuci6n   de    los trabajos        objeto   de     este   Contrato.     "LA

CONTRATISTA" deber& informer mensualmente por escrito, sobre todos los repuestos

suministrados por "EL MINISTERIO" del rnencionado inventario y en caso de que seen

inapropiados pare su utilizaci6n future, "LA CONTRATISTA" de mutuo acuerdo podr~

restaurarlos o reemplazarlo~..~osto alguno pare "EL MINISTERIO". En caso de que los
referidos repuestos o partes p~led~n ser adecuados para su utilizaci6n futura los mismos

ser&n devueltos al invental:,..~ genital de "LOS BUQUES" antes c!~l ~u erlaega. Queda




                                                                                                           ~’ 5
                      C°mand~al ~e L(,(ll~tl~a                  Comandante General de la Armada




                                                                                                   ARB-000679
         entendido que el precio de este Contrato no incluye que "LA CONTRATISTA" responda pot

         la adquisici6n de los repuestos..relacionados con los materiales y equipos existentes,
         removidos o sustituidos en "LO~ ,E~QUES", los cuales no constltuyen el objeto de este

         Contra~o, "LA CONTRATISTA no s. ra responsable por la adqu~s~c~on de los repuestos

         relac~onados con los equlPoSi~le., los ub~ontrabstas Deslgnados por "EL MINISTERIO", et
         fabric.ante y proveedor de los sister~! de.lluerra electr6nica o de la compa~ia seleccionada

         para efectuar, el manten~rnlen!g~.’.~h, lirjil~eros y los trabalos a ser reahzados por Alenla

         Difesa A Finmeccanica Com]5~ny, Missiles Syslems Divisi6n



               Par~erafo S~ptimo: "LA CONTRAT1STA" se compromete y obliga a venderle a "EL

         MINISTERIO", directamente todas las maquinarias y los equipos nuevos y/o repuestos, asi

         como cualquier otro aditamento propio de los mismos relacionado con los trabajos objeto de

         este Contrato y que se requieran durante un periodo de veinte (20) argos, a partir de la fecha

         de entrega del segundo Buque, a precios de competencia en el mercado justos y razonables

         y claramente demostrados.



               Par~,qrafo Octavo: En el caso de que los mencionados equipos, maquinarias, partes y
         Io repuestos de estos, asi como cualquier otro aditamento propio de los mismos, sean

         desconlinuados o no est~n disponibles por los fabricantes, "LA CONTRATISTA" se

         compromete a vender sustitutos que cumplan con los requerimientos establecidos para la

         aceptaci6n de "LOS BUQUES", de la misma calidad del objeto reemplazado y cuya calidad

         no altere desfavorablemente el rendimiento de los equipos,.maquinarias del Buque del cual

         son parte integral, por un period0 no menor de veinte (20) aSos.



               Par,~.qrafo Noveno: "EL MINISTERIO", se reserva el derecho de escoger los

         repuestos de los equipos y sistemas que formar~n parte del stock de las unidades, por

         inlermedio de los proveedores directos o el fabricante de los mismos en la cantidad y tipos
         de repuestos que                     ~eridos.      En caso de que "EL MINISTERIO" negociara

         directamente los re                         con el fabricante de los mismos, la actuaci6n de "LA
                                               ~pecto administrativo, es decir la cancel~cidn de las facturas
         CONTRATIST/~’ ~/~limitarr:
                     C. L. RECTOI~       ¢~
                DIRECTOR D~ CO!~’:rRA’~8       |                             .....      L |   J~   .

                                     ’




                          MANUEL                         D,RIGLIEZ                                     g
~~                                                                   !ULIO                                   ~ ~ ~
     _                                    ~o~te                               Vicealmirante                   ~ :. ~




                                                                                                           ARB-000680
                                            ;SECRETO
correspondientes,    quedando   exenta    de    cualquier   responsabilidad   denvada    de   la

mencionada negociaci6n, En el caso anterior solamente "LA CONTRATISTA" podr,i impular

los cosmos administralivos a los ~epueslos yto pages adquiridos, claFamente demoslrados y
aprobados por la "C.I.V".          ~"~i



                                : ~:,ATI~IALES Y EQUIPOS


     D~CINA CUANTN: "~           NT       ~STA" ~arantiza qu~ to6os los materiales
sumiaistros, camponentes, ~e~uestos g ~a~es suministra6os ba~o este Contrato,
coa~ormi~a6    coa   "kAS   ~SP~CIglCACION~S",          ser~n    nuevos   g   no    usa6os
reacon6iciona6os, de recien~e fa~dcacidn ~ ~eseergn a6amfis la certificacidn

Iabri~nte. ~xce~to que ta~es materiales, equipos, instrumentos, com~onen~es, re~uestos

~a~es sean utiliZa6os de con~ormi6ad con 1o estableci6o en la e~usula ~cima

Par~rafo Sex~o 6~ este Contrato.


     Par~qrafo Primero: Los materiales, equipos, ]-epuestos y partes que son identificados

delalladamente; con indicaci6n del fabric.ante, modelo y/o nQmero de parte en los manuales

del fabricante indicado en "LAS ESPECIFICACION’ES", ser~n considerados articulos de
fuenle autorizada y adquiridos de esa fuente.



     Pa.r~.qr.afo Se.qunda:. Los materiales, equipos, suministros, componentes, repueslos y

panes que son identificados detalladamente: con indicaci6n del fabricanle, modelo y/o

n5mero de parte en los Manuales del Fabricante en "LAS ESPEClFICAClONES", pero est~n

seguidos por las palabras "o iguales" o "sustitutos aceptables", son considerados articulos

de fuente autorizada y ser~n adquiridos de dicha fuente, en tal caso "LA CONTRATISTA"

tendr& .la obligaci6n de adquirir los materiales,       equipos,   suministros,    componentes,

repue’slos y pades de fuente autorizada, iguales o sustitutos aceptables.



      Par~qrafo Tercero: Si despu6s de transcurridos tres (3) meses de la firma del




                                                                                     ARB-000681
        MINISTERIO", referido en los anteriores Par~grafos, ha sido desconfinuado o no este

        disponible el fabricante, "LA CONTRATISTA" notificare dentro de los cinco (5) dias

        siguientes a "EL MINISTERIO" su                     strfindole informaci6n relativa a fuentes altemas de

        suministro y presen[e la                                   hecho por el fabricante del sistema asi como el

        estudio prewo que Io justifique...S(,i el                          del proveedor conlleva un aumento de los

        costos, eslos ser~fin autorizados po,~"’EI.                               :)". Tambi~n ser~ imputable a la partida
                                               r"

        de ~mprevistos, cualquier aumento en                                     derivados de la sustituci6n de equipos,
        cuando los previstos en las especifjq~l~ldnes er.iginales hubiesen sido descontinuados o no
                                               \~.~..,I~-       .,,. ,:"
        esten disponibles en el mercado.



                                        INSTALACION DE PLACAS Y SENALES


               DECIMA QUINTA: Todas las placas de identificaci6n de equipos, sefiales de

        precauci6n o placas de instrucciones para la operaci6n de los motores que deban ser

        instalados a bord6 de "LOS BUQUES, por "LA CONTRATISTA" seg0n el criterio existente

        actuatmente y de acuerdo con "LAS ESPECIFICACIONES", deber&n set grabadas en

        idioma Castellano.            "LA CONTRAT1STA" proveer& a la "C.I.V." para su revisi6n y
        aprobaci6n, informaciSn suficiente y adecuada de I,~’s p.lacas y el texto de las mismas, en

        idioma Castellano.       La "C.I.V." deber& comunicar a "LA CONTRATISTA" sus eventuales

        observaciones, dentro de los treinta (30) alias h&biles siguientes a su recepci6n. El material

        a que se refiere esla Ch-=-=fiusula deber& estar colocado para el momento de iniciar las pruebas

        de mar.



                  MANUALES, PIANOS, DISE~OS Y DOCUMENTACION DE "LOS BUQUES"



               DECIMA_ SEXTA: "LA CON-I:.I~ISTA" entregara a la "C.l.V." Pianos, Documentos y
        C~filculos de diser~o que se refi~[gP,.objelo de este Contrato, Io cual fundamenta

        l~cnicamenle las caraclerisficas de Io~. r~uevos equipos y sistemas en cuanto a su

        capacidad y 7alidad, de ac~erdo                                    los                                                  "LAS

                                                                                 requerimientos ~des.en
                      C. L:- RECTOR
                  DIRECTOR DE CONTRATO8

              INGALLS   9HIPBUILDtNG,   INC.

                      USA (~2014205                                                               Vicdlalmlrant~.~
                                                                                              Mi.is   }   ta De fer~a




    ¯                          MANUE                        RODRIGUEZ
i                                                                                 7ULIO   }
                                           ~ranta                                                                    ANDE}:


                                        ~~Ot0,~                                      Co=andante General de la Armada




                                                                                                                              ARB-000682
                                             SECRETO
ESPECIFICAClONES" (Anexo "C"), y cualquier modificaci6n que se efectQe a los equipos

y/o sistemas objeto de este Contrato.



      Par~qrafo 0nico: Los Plan~, Documen[os y @lculos mencionados en esta Cl&usula,

ser@n entregados a la "C.I.V.", con ar~licipaci6n de por Io menos quince (15) dias continuos

anles del inicio de los trabajo.,s a qua ca#a uno de      ellos se refiere, para sus funciones

estipuladas en la Cl~usula Primera.~}e es~..,.~o:Irato. Posteriormenle, duranle el transcurso
de los mismos ser~n suministrados a I~V. un nOmero no menor de dos (2), ni mayor
de cuatro (4) copias para ejerc~s funciones,.por cada Buque y sus sistemas.



                                       PLANOS Y DOCUMENTOS


       DECIMA SEPTIMA: "LA CONTRATISTA" deber~, suministrar a la "C.I.V." los Pianos y

Documentos establecidos en "LAS ESPECIFICACIONES" (Anexo "C") y los que se

mencionan a conlinuaci6n:



       1) PLANOS:


       Piano General de las cargas liquidas.

       Pianos de la ubicaci6n general de los aparatos motores sefialados el anclaje de los

       mismos y de los engranajes reductores.

      Piano de Varada.

      Diagrama de la situaci6n de registro de lanques.

      Pianos de los nuevos circuitos el6ctricos.

       Pianos de los nuevos sistemas de tuberias.
       Pianos de las cavas y de Ios.ai{~s acondic onados.

       Pianos del aparato mot~,.~u disposici6n.
       Pianos de nuevos Iocale~.’~ huevas instalaciones.


2) ESTUDIO DEL SlSTEMA Dt~ PROPULSION.


          C, L. RECTr~F!                     ..:
     DIRECTOR DE COl’’-’’~" ’                                   Tito
                                                                       M. ~Bravo
    INGALLS   SI-IIP~’,II"   .,,~t:.

          USA ,;u201421
                                                   34




                                                        JULIO      ~ealmirante
                                                                H~’.~ :-
                                                          Comandante   General de la Armada
                                                                  C.L v-3.513.384




                                                                                              ARB-000683
                                                            SECRETO
3) BALANCES ELECTRICOS



4) LOS CALCULOS DE AUTONOMIA ~"



5) Lista de Maquinadas nueva~:~.~"LOS..~UQUES" y Aparalo Motor, ~n sus respectivos

n0meros de matricula y ~acledsficas ~i~s.



6) Tabla Recopilativa de las presiones y de Pruebas Finales en taller para los distintos
sistemas nuevos de a bordo.


7) Caracteristicas y Descripcion de los Materiales usados a bordo, si ello no fuera

especificado en otro documento.                                                                                           ~



8) Manual de RemociGn de Equipos nuevos.



9) Manuales t~cnicos de equipos y/o sistemas nueOos -


      Par,:iqrafo Primero: La escritura de los docur~enlos, Ser~ en idioma Castellano y de

acuerdo a Io estipulado en "LAS ESPECIFICACIONES".



      Par,~qrafo Se.qundo: "LA CONTRATISTA" se compromele adem,~s a suministrar
copias de los Pianos de Detalles, vinculaclos a eventuales reparaciones de "LOS BUQUES"

y la informaciGn comE)lementaria perlinente para la modificaciGn de la documentaciGn

existente a los ciento veinte (120) dias continuos, contados a partir de la entrada en

wgencia de 4ste Contrato.



      Par~qrafo Tercero: La "C.l.V." dispone de veinte (20) dias h~biles, contados a partir

de la fecha de la entrega de estos Pianos para su revisiSn, reserv&ndose el derecho de
solicitar alguna     revisiSn      y   eve!cl..iM..al       rectificaci6n.    Si   luego de         4ste    plazo,    fueran
determinadas      discrepancias         cor~<~i’LAS             ESPEClFICAClONES"                 p.or     parte     de       "LA



       DIRECTOR DE COI, Trt.&TOS            4.
                                                                                   Yito   ~
     INGALLS   SHIPBUILDING.   INC.                     .                                 V   e h’~lra




                   M~UEL ~T                      RODitlGUEZ           JUL~O    H                                               a ~




                                                                                                                   ARB-000684
CONTRATISTA", dicha entrega ser~ realizada a medida que sean conctuidos y listos para

su aprobaci6n. Si no se efectdan obs~vaciones por parte de la "C.I.V.", dentro del plazo

indicado en este Paragrafo,          los ~’s, se conslderaran aprobados.                 Sl hubieran

observaciones su arreglo ser~ acor~dado~n..,..19s quince (15) alias continuos siguientes a la
fecha en la cual se hicieron las obse.rg~.ciones.I. .



      Par~qrafo Cuarto: .’LA CONTRATIS~’~ debe preparar dos (2) copias de la versi6n
                                 ~, ~,!,~’~’’’
preliminar de los Manuales pot Buq~que se refiere la Cl~usula anterior y entregarlos a

la "C.I.V." gradualmente, dentro de un per[odo de tiempo de diez (10) meses desde el
momenlo de entrar en vigencia el presenle instrumento contractual, para los fines de ser
revisados y aprobados. Los mismos ser~n devueltos por la "C.I.V." a "LA CONTRATISTA"
durante los pr6ximos sesenta (60) alias continuos de haberlos recibido para su correcci6n e
impresi6n definitiVa



      Par~qrafo Quinlo: El contenido de los Manuales mencionados en 6sta Cl&usula,
deber& ser el equivalentes al exigido por "LAS ESPECIFICACIONES" y en los mismos se

deben establecer los nQmeros de parte de fabric,ante originales de los repuestos y equipos

Ruevos,                                                    ,.,.




                       RECHAZO DE MATERIAL MAQUINARIAS Y/O EQUIPOS



      DECIMA OCTAVA: "EL MINISTERIO" y "LA CONTRATISTA" considerar&n casos de

rechazo de Materiales, Documentaci6n, Maquinarias y los Equipos, cuando los mismos no

cumplan con los requisitos establecidas en "LAS ESPECIFICACIONES", o no sean

certificados por el fabricante del equipo o sistema segOn fuera el caso.



       Par&qrafo 0nico: Cada vez que la "C.l.V." rechace un equipo, material o maquinaria

pot no cumplir con los requisitos’.~,~etemplados en "LAS ESPEClFICACIONES", "LA

CONTRATISTA" estara obhgada a sor~..te’r d~cho equlpo, mater a o maquinara a nuevas




      C ¯ L ¯ RECTOR                         "::
                                            ,- "                  Tito 34. R~n~nt Bravo
 DIRECTOR   DIE   CONTRATOS

INGALLS SHIPBUILDING, INO.
                                                   ¯36               !               8
                                                                         C.I. 3.~66.~8
      USA 08201420~




                        MANUEL             DRIGUEZ       jULIO H.
                                 C




                                                                                            AR.B-000685
                                                             ECRE-FO
  costo alguno para "EL MINISTERIO". El eventual retardo que p,ueda causar la repetici6n de

  dicha pruebas no podr~ ser indica~, como eximenle de Io sefialado en la Cl~usula Vig@sima

  Novena de esle Conlrato.                 ~’:~....


                             PRUEBAS EN                            O ENEL ASTILLERO



         DECIMA NOVENA: " LA COl                    presentar~ a la "C.I.V." para su aprobaci6n
                                      ~,,
  en f~brica, o en el Astillero solamente las pruebas correspondientes a los maleriales nuevos
  y/o equipos a que se refiere "LAS ESPECIFICACIONES". La "C.I.V." y los representantes,

  conjuntamente con "LA CONTRATISTA" y/o su subcontratista y/o sus represenlantes,
  proceder&n a ejecutar las "Pruebas de Aceptaci6n en F~brica" o en el Astillero conforme a
  "LAS      ESPEClFICAClONES"          y     a     los       requerimientos    de       pruebas          exigidas        a    los
  subcontratistas. Dichas pruebas se desarrollar~fin en los talleres de "LA CONTRATISTA" o

  de sus subc0ntratistas y ser~n por cuenta y riesgo de "LA CONTRATISTA". La "C.I.V." se
  reserva el dere-cho de reaiizar, de verificar el procedimiento de las pruebas,                                              los

  requerimientos y reportes de las mismas a cumpl[r pot todos los subcontratistas objeto de

  este Contrato, para asegurar que elias est~n conformes con "LAS ESPEClFICAClONES".
  El uso de los Items del inventario tales como tornillosi tuercas, pemos, remaches, variltas de

  soldar,     empacaduras,     etc.,   ser~n           del    tipo   y   calidad      de      Io       descrito     en       "LAS

  ESPEClFICACIONES".



            Par~qrafo Primero:    Los procedimientos de prueba al igual que los requerimientos

  contemplados en "LAS ESPECIFICACIONES" a que se deben ajustar las Pruebas de

  aceptaciSn en F~brica, o en el Astillero, ser~n entregados por "LA CONTRATISTA" a la

  "C.I.V." por Io menos un (I) mes de anticipaci6n a la realizaci6n de las pruebas.



         Pariqrafo Segundo: En el ¢,aso de las "Pruebas en F~brica o en el Astillero", de los
  Materiales, Maquinarias y Equipos de cada uno de "LOS BUQUES" y de sus sistemas
  objeto de este Contrato, "LA CONTRATISTA" informar,~ al Jefe de la "C.I.                                     por escrito con



      C. L RECTOR                          "%.
 DIRECTOR DE CONTRATOS                                                             Tito M.
INGALL$ SHIPBU|LDtNG, INC.
      USA 082014205                                   1:.                                          3 366.278

                                                              3?




                      MANUEL                     RODRIGU’EZ          ~ULIO                         HERNANDEZ
                                                                                    Vl~aalmirante



                                                                                   C.I. V-3.S 13.384




                                                                                                                    ARB-000686
Case 1:18-cv-00469-KBJ Document 1-7 Filed 02/27/18 Page 44 of 89
                                                                SECRE’I’O

      diez (10) dias hfibiles de anticipaci6n,.[_.a fecha en que d~chos
                                                                  "     maleriales, maquinarias y los
      equipos, estarfin istos para las pri~e{~<~_~,ectivas.



              Paraqrafo Tercero: Todos.t~.,::g~tos q~e se ocaslonen o estan relac~onados con las

      pruebas mencionadas en esta CI~, s~ por cuenta y riesgo de "LA CONTRATISTA"
                                                M/~
      y est~n incluidos en el costo total del Co~o, excepto los gastos de traslado de la "C.I.V."

      fuera de las instalaciones del A~~n ~so de que las Pruebas en F&bri~" deban
      realizarse fuera del Astillero, "EL MINISTERIO" sufragar~ Iris gastos de traslado de los

      miembros de la "C.I.V.".


              Par~qrafo       Cuarto:         "EL   MINISTERIO"              tend[~          derecho     de     solicitar      a   "LA
      CONTRATISTA", .ayuda o asistencia t~cnica para supervisar las "Pruebas en F~brica" de

      los equipos que sean requeridos en "LAS ESPECIFICACIONES" o las pruebas adicionales

      consideradas necesarias por "LA CONTRATISTA" o sus subcontratistas, sin que ello genere

      costo alguno pot ese asesoramiento.



                   CERTIFICADOS DE APROBACION EN FABRICA 0 EN EL ASTILLERO


           VIGESIMA: La aprobaci6n de los resultac~os de las "Pruebas en F~brica" o en el

      Astitlero pot parte de la "C.I.V." mencionados en la Cl&usula D~cima Novena de 6ste

      Conlrato, obliga a la "C.I.V." a expedir "Certificados de Aprobaci6n en F&brica o en el

      Astillero", conforme al modelo que corn0 anexo "O" forma parte de este Contrato.



           Par~qrafo Primero: La "C.l.V." expedir~ el "Certificado de Aproba.ci6n en F~brica o en

      el Astillero" firmado por el Jefe de la "C.I.V." siempre y cuando se hallen conforme a Io

      establecido y estipulado en la Cl&usuta D¢cima Novena, en un plazo no mayor de veinte

      (20) dias continuos de efectuadas las pruebas.



           Par~fi.qrafo Se.qundo: Si la "C.~I~z.;,-~.~US representantes no concurriesen a presenciar

      las Pruebas en la fecha notificada.~r~,~. ~TRATISTA’’ conforme al~programa de trabajo
                                                                      ~ /

           C. L RECTOR                               ~:~:":"~            ~                             l !! I   I
                                                     ~    ¯ ~            ’            Tito 3                        avo

            USA ~82014205                                           IS                   /      C.I.~68.~78
                                                                                                          8                         ~    ’~   "


                                                    ~..~
                                                    ,           -                                               .



                            MANIlI.~I.. I’I              I)RI(;UEZ           "UI..IO J                                    ..       ~ "   ;.


          .... ,                e~menda~e~l ~ Logl~tlca                        Comind~nte General de la Armada




                                                                                                                               ARB-000687
                                                  SECRETO

    indicado en la Cl&usula D~cima Segunda, "LA CONTRATISTA" proceder& a efectuar las
    mismas en ausencia.de la "C.I.V." y ent~egar~ los documentos respectivos a la "C.I.V.", la

    cuat los examinar~ y si los encue~r.a confq..n:ne a "LAS ESPECIFtCACIONES" estipuladas,
    expedirA el "Certificado de Aprol~,~"~.en l~brica o en el Astillero" establecido en esta

    Cl~usula, an un lapso no mayor de"~\\v~t~(2~)-- dias continuos despu~s de finalizadas dichas
    pruebas.                           ~!     .~/))                               .




                                     PRUE~,.~. EN PUERTO Y MAR
            VIGESIMA PRIMERA: Las "Pruebas de Puerto y Mar’’ se efectuar~n de acuerdo a

    "LAS    ESPECIFICACIONES",        en presencia              de   miembros         de   la    "C.I.V."   y   de   "LA

    CONTRATISTA" o de sus respectivos representanles en los t&minos que previamente
    .acordar~n "LA CONTRATISTA" y la "C.I.V.", en los Cuales se establecer~n los t~rminos de

    evaluaci6n, m¢todos de ejecuci6n de las pruebas y par&metros de aceptaci6n.



           Par~,qrafo Primero: "LA CONTRATISTA" se o~)ligar~ a suministrar con una anticipaci6n

    de treinta (30) dias h~biles con respecto a la fecha de comienzo de las "Pruebas de Puerto
    y Mar" los programas y protocolos de cada una d~ las Pruebas.                               Los procedimientos a

    seguirse, deber&n corresponder con "LAS ESPEClFICAClONES".


           Par~qrafo Se_qundo:."LA CONTRATISTA" informar,=fi pot escrito al Jefe de la "C.l.V."

    por Io menDs con treinta (30) dias hg, biles de anticipaci6n, la fecha en que cada uno de
    "LOS BUQUES" est6n fistos para iniciar las "Pruebas de Puerto y Mar" y proveer~
    facilidades para que cada una de estas pruebas se realicen en presencia de la "C.I.V." y de

    sus representantes.



           Par~qrafo Tercero: Si los resultados de las °’Pruebas de Puer[o y Mar" no est~n
    conformes con Io establecido en,:~l~S ESPECIFICACIONES" por causas imputables a las
                                        I~. ~,,
    rn~quinas, equipos, ma~eriales, ~ep~.estos, partes y/o mano de obra suministrada o

    empleada p~A CONT~TISTA", la,,."~
                                   ~isma estar~ obligada a e~,~                                    ~eparaciones de


             C. L RECTOR                    ~:,~                          Tire~                     Bravo
                                       ~x-,~
       ~,~c~o. ~ co~os                  ~              ,
      INGALLS SHIPBUILDING, INC.
             USA 082014205                                 39                 /       ......




,                          ~LIEL                    DI{IGUEZ

                             Coman                                      Comandlnte General de la
                                                   L~lsllca




                                                                                                                ARB-000688
                                     SECRETO

las averias o defectos y repetir las pruebas en iguates condiciones en que se efectuaron las
que dieron lugar al rechazo, sin coslo alguno para "EL MINISTER!O".




continuada pr~vio acuerdo con la "C.I.V.". ~n este casa 6espu~s de la reparaci6n, la ~rueba

ser~ considerada vglida a todos los electos,si se Ile~ara a com~letar de acuer~o a "kAS

~SP[CI~ICACIONES".



       Par~qrafo Quinto: Todos los gastos que ocasionen las pruebas mencionadas en esta

Cl~usula o est~fin-relacionados con dichas pruebas, ser~n pot cuenta y riesgo de "LA

CONTRATISTA".        En el caso de que la poslergaci6n o la repetici0n de pruebas, sean

causados por averias o desperfectos de maquin,~rias-o equipos que no formen parte del

suminislro o trabajos a que se refiere este Conlrato y que no puedan ser subsanados
durante el curso de las pruebas, "LA CONTRATIS~-A’k’podr~ presentar la documentaci6n

necesaria para justificar el hecho y para aprobaci6n de la C.I.V., con la finalidad de
recupei’ar el tiempo invertido en reparaciones y pruebas pertinentes a los efectos
contractuales. En tal. caso, todos los gastos relacionados con la repetici6n de las pruebas

suspendidas, ser&n pot cuenta de "EL MINISTERIO". La reparaci6n de este tipo de averias,

ser& tratado como trabajo extra segOn la Cl&usula Octava del presente instrumento

contractual.



       Par~qrafo Sexto: La operaci6n de "LOS BUQUES" durante las pruebas de mar, ser,~




   DIRECTOR DE CONTRATOS
 INGALLS SHIPBUILDING, INC.            .-< ..




                                                                                   ARB-000689
Case 1:18-cv-00469-KBJ Document 1-7 Filed 02/27/18 Page 47 of 89
                                         SECRETO
      CONTRATISTA" como de sus subcontratis~as, para proveer enftrenamiento y asesoramiento

      a los miembros de la "CI.V." y la tripulaci~n, sin que ello 9enere costo alguno pot dicho

      asesoramlento.                   ~’~



            Par~,qrafo S~ptimo: Todas las prL~bas de mar se efectuarfin con la tripulacidn de a
      bordo. El buque y su tripulaci6n, ser~sponsabilidad de su Comando. Para estas salidas
      a la mar, todos los gastos correrfin.~_..
                                            "cuenta’~/;’de
                                                         ’ LA CONTRATISTA", los consumos se
      medir~n con contadores oportunamente catibrados.              .


           Par~qrafo Octavo: Durante la ejecuci6n de las pruebas de muelle o de mar, los

      miembros de la "C.I.V." o cualquiera otros expresamen[e autorizados pot "EL MINISTERIO"

      estar~,n presentes y harfin las observaciones previas que consideren pertinentes siempre

      ajustados a los principios de plan de seguridad desarrollado para este programa



           Par&qrafo Noveno: "LA CONTRATISTA" efectuar~, la prueba oficial de velocidad

      correspondienle a la potencia mfixima continua d-e los motores propulsores, con el fin de

      determinar su m~xima velocidad Asimismo se efectuar~n las pruebas para determinar la
      velocidad econ6mica, de crucero y las respectivas’ autonomias a las velocidades antes

      mencionadas.


            Par~qrafo D¢cimo: "EL MINISTERIO" propone que al finalizar los trabajos a los

      Buques, estos deben Iograr una velocidad de 20,5 nudos con potencia diesel y 33,0 nudos
      con potencia de las turbinas a gas, siendo la velocidad minima a alcanzar de 20,0 nudos

      con potencia diesel y 31,0 nudos con potencia de ias turbinas a gas. "LA CONTRAT1STA"

      acepta los par&metros mencionados anteriormente. A tal efecto se realizar&n pruebas de
      mar para determinar la velocidad real !ograda por "Los Buques" y el cumplimiento de dichos
      par&metros por "LA CONTRATISTA". En el caso de que dichas velocidades no sean
      alcanzadas por causas alribuidas Qnica y exclusivamente al material o la mano de obra
      suministrada por "LA CONTRATI_>.~.’ESUS subcontratistas segQn este contrato, "LA

      CONTRATISTA" pagar~ una inde                       L MINISTERIO" de la ]anera siguiente:

               ¯
                   c. L. RECTO~""-
                                ~!::: ":"’::
                                ~"f¢’. 3.;
           DIRECTOR DE coNrfRATOS       ~:"~’ :                     Tit~~ravo
         INGALLS SHIPBUILDING, INC,
                   USA 0820!4205                  ,~4,




                                                             "!LIO II. "C-4.IAF,
                                                                              TcffJ’N I~F.I~NAiX~3i:’i

                                                               Comandante General de tn Armad~
                                                                         (3.1, V-3.~ ~ 3.31t4




                                                                                                         ARB-000690
                                                      SEC:RETO

      Per cada buque:


      Diesel: Per cada 0,5 n~.d~, de velocidad per debajo de los 20,5 nudes "LA

CONTRATISTA" deber~ pagar; una~JndemnizaciGn de DOSCIENTOS CINCUENTA MIL

DOLARES (US$. 250.000,00), hastB, un m~ximo de DOSCIENTOS CINCUENTA MIL

DOLARES (US$. 250.000,00),          sien.d~/..ia vel0cidad minima admisible 20,0 nudes.
                                                       , ,,


      Turbina a Gas: Per cada 0,5 nudes de velocidad per debajo de los 33,0 nudes, "LA
CONTRATISTA"          deber;~     pagar una           indemnizaciGn        de   CIENTO          VEINTICINCO       MIL

DOLARES (US$. 125.000,00), hasta un m&ximo de QUINIENTOS MIL DOLARES (US$.

500.000,00), siendo la velocidad minima admisible 31,0 nudes.



      En el case de que cualquiera de las velocidades minimas de 20,0 nudes con potencia

diesel y 31,0 nudes con potencia de las lurbinas a gas no sea Iogrado per causas atribuidas

Onica y exclusivamente a defectos en el material’o la-mane de obra suministrada per "LA

CONTRATISTA" o sus subcontratistas, dichos defectos ser&n inmediatamente corregidos

per "LA CONTRATISTA".                                                 ~.


      En el case de-que cualquiera de las velocidades minimas de 20,0 nudes con polencia
diesel y 31,0 nudes con potencia de las turbinas a gas no sea Iogrado per causas no

atribuibles Onica y exclusivamente a defectos en el material suministrado y mane de obra
realizadas per "LA CONTRATISTA" o sus subcontratistas, "LA CONTRATISTA" realizar~

come parte del alcance de este contrato un estudio de ingenieria con el fin de suministrar
recomendaciones a la Armada con relaciGn a las acciones necesarias para alcanzar las

velocidades.



      Todas las pruebas realizada~,~,,~,..~lA:A, CONTRATISTA" para determinar la velocidad
                                        ~,~..,.
de los Buques deberan set m~c~adas co&,, ur~ desplazamiento de 2.500 toneladas m~tricas,

ajustadas a las condiciones clim~tic~’s~reinantes para el memento de                                     las pruebas y



         c. L aEC’rOR                                                      Tito M.                Bravo
    DIRECTOR DE CONTRATO$                       ,,,,.", ’
   INGALLS   SHIPBUILDING. INC,         ’[’: [; " ’
         USA 08201420~




                                                              ,ll.lu tl, (’                      ANDI.,,
                                                                            Vlcoolrnlranta
                                                               Cornandante General     de    la Armada
                                                                           CJ. V-3.5~3.384




                                                                                                            ARB-000691
                                                 CRETO
al desplazamiento especificado en la documentaci6n de las pruebas de mar en la

aceptaci6n original de los buques.


        Durante la ejecuci6n del (~;ll~’t_.rg..to, "LA CONTRATISTA" indicar& por escrito a la

"C I.V."cualquier condci6n f,uera’~’d~, alcance del Contrato la cual pueda afectar
                                      \,
adversamente la hablhdad de Io$. Buq,~es para Iograr las veloc~dades menclonadas

anteriormente. En el caso de q~ est.~.,~i. condiciones no sean corregidas antes de las
pruebas de mar, "LA CONTRATISTA" y..,$1~:"C.I.V, negociar&n el impacto a los par&rnetros y
la   velocidad     minima      estableci~.:.en       esta   Cl&usula   y    revisarfin       las    velocidades

correspondientes.



        El monto de la indemnizaci6n a cancelar por "LA CONTRATISTA" por los conceptos a

que se refiere esta Cl&usula, no deber~ exceder de UN MILLON QUINIENTOS MIL

DOLARES (US$. 1.500.000,00) pot ambos buques.



             CERTIFICADOS DE ACEPTACION DE PRUEBAS DE PUERTO Y MAR


       VIGESIMA SEGUNOA: Para cada una de las ’;#ruebas de Puerto y Mar" se utilizaran

los documentos de prueba que ser~n elaborados de comQn acuerdo entre la "C.I.V." y "LA
CONTRATISTA" de conformidad con "LAS ESPECIFICACIONES".                            AI terminar con ~xito
cada una de las "Pruebas de Puerto y Mar", la "C.I.V." expedir& respectivamente, para cada
prueba uno de los documentos referidos en la Ct&usula Vig¢sima Primera.                            Luego deber&
expedir un "Certificado de Aceptaci6n de Pruebas de Puerto y Mar" conforme al modelo del

Anexo "F".



           ,ACTA DE ACEPTAC~ON FINAL Y ASISTENCIA DESPUES DE SU FIRMA


        VIGESIMA TERCERA: AI se.[ expedido por la "C.I.V." el "Certificado de Aceptaci6n"

para las pruebas de Puerto y Mar ~.~.’re~pondiente a cada uno de ’LOS BUQUES’ y una vez

entregados por ’~,A CONTRATISTA"’;,Ios. documentos a que retie                                     sula Tercera,




     IN G ALLS SHIPBUILDING, INC.                "                         M~lstr~ Oe I~ere~&




                     MANLJII                }llI(;I FX       + J   O
                                                                                         ’



                                                                                                         ARB-000692
                                                 9ECRETO
Parggrafo Cuarto y Cl~usula Cuarta de este Contrato, "EL MINISTERIO" por 6rgano de ta

"C.I.V." o del representante especial que designe y "LA CONTRATISTA", firmar&n en un

plazo de quince (15) alias continuos el "Acta de Aceptaci6n Final" de los trabajos objeto de

este     Conlralo    del    respectivo   Buque,   por      triplicado,    previo     Control      Perceptivo    y

pronunciamienlo favorable del.~_~mo emitido p0r la Contralofia General de las Fuerzas
Armadas Nacionales y en los t6Pl~nin~s indicados en el Anexo "P" del presenle ~nstrumento.

AI momen~o de la firma del "Acta de’,Aceplaci~n Final" de los trabajos realizados en cada

Buque, ’EL MINISTERIO’ deber~ e~gar la documenlaci~n correspondienle a la liberaci6n
de la fi~nza de fiel cumplimient~~stipulada en la Cl~usula Cua~a, apace b) de este
Conlrato.



        Par&.qrafo   Primero:    Una     vez firmada el       "Acta      de Aceptaci6n         Final"   por    los

reFesentantes de "EL MINISTERIO"y de "LA CONTRATISTA", este documento tendr&

validez definitiva-y el objeto de este Contrato en Io que se refiere a cada Buque se

considerar& cumplido por "LA CONTRATISTA", exceptuando los trabajos a ser realizados

de conformidad con las estipulaciones de garantiade este Contrato y cualquier otto trabajo

pendiente que pueda ser realizado durante el periodo de pre-tr&nsito, o cualquier olro que
las partes de mutuo acuerdo hayan convenido en eje~utar durante el periodo de garantia asi

como Io atinente a la liberaci6n de la Fianza indicada en la Cl~usula Cuarta, aparte b).


         par~,qrafo Se.qundo.:. "LA CONTRATISTA" se compromete a prestar "Asistencia
Tecnica" a "EL MINISTERIO" pot un lapso no menor de veinte (20) argos, a partir de la firma
del ’°Acla de Fin de Garantia ", en la forma de. trabajos y/o los servicios especiales de

asesoramiento en relaci6n a los equipos y sistemas nuevos suministrados por "LA
CONTRATISTA" que sean requeridos por "EL MINISTERIO", a un costo que ser& acordado

previamente pot "EL MINISTERI~,’.,,~,t’LA CONTRATISTA".


         Par~qrafo Tercero: Durante la ejecuci6n de los trabajos objeto de este contrato "LA

CONTRATISTA"            proveer~    Asistencia    T~cnica       a   "EL     MINISTERIQ",           usando      las
"Especificaciones Tecnicas", manu.ales, dibujos e informaci6n oblerTt¢la, de/los fabricantes


           c. ,. ,ECTO,
       DIRECTOR DE CONTRATOS                                                       Vl~ealmlr!l&te
  INGALLS SHIPBUILDING, INC.                                                         :[ de la Defens&
           USA 082014.205                                                             I. 3.366.278
                                                    4.4.




                                                                                                        ARB-000693
                                                       SECRETO
del equipo a         set adquirido    para "LOS             BUQUES".     Esta Asistencia T~cnica anles

mencionada, se encuentra contenida con m~s detalles en el Anexo "G" de este instrumento



                                     PERI,Q.B,O DE PRE-TRANSITO



     VlGESIMA CUARTA: Se enlender~                       Rpr periodo de pre-tr~nsito a los efectos de este
Conlrato, el lapse comprendido en~ la fe~ha en que el Jefe del "C.I.V." haya suscrito el
"Acta de Aceptacidn Final" y ~a fe~ha e                    e formalmente se haya autorizado et Zarpe del

buque rumbo a Venezuela.


      Par&qrafo Primero: Despu~s de la firma del "Acta de Aceptaci6n Final", los Buques

estar~n bajo el complete control operacional de la Armada Venezolana; asumiendo "EL
MINISTERIQ" el riesgo per p~rdida del buque y todos sus componentes, suminislros y

equipos y per la mue~e o da~os de todo el personal a bordo de los buques despu¢s de la

entrega



       Par&qrafo        Sequndo:   "~      CONTRATISTA"             proporcionar~   sewicios   de   muelle,
sewicios de tierra, electricidad, seguridad y alm~egamiento durante este periodo de

preparaci6n. Cumplido &ste t6rmino de pre-tr~nsito, lapse ~ste que no exceder& de treinta
(30) d[as continues, el buque zarpar~ rumbo a Venezuela: Los sewicios de armamentos y/o

carga de municiones no est&n incluidos en el presente Contrato y no pueden ser manejados
en las instalaciones de "~ CONTRATISTA".


       Par~qrafo Tercero: "LA CONTRATISTA" durante este perfodo, podr~ ejecutar

cualquier trabajo adicional requerido en los buques; igualmente cooperar.4 con la tripUiaci6n

en la obtenci6n de suministros o reemplazos de los consumibles que puedan ser requeridos

para el viaje de retorno a VenezM_~a~. En ese case tales gastos correr,~n per cuenta de "EL
                                     e fi ~,.¢..
MINISTERIO".                                 ~,~ ~ -,~


          C. L. RECTOR
   DIRECTOR DE CONTRATOS              2’

  INGALLS SHIPI~UILDING, INC.
          USA 0821:}14205                   .,.", ."




                                                            45




                                                                                                    ARB-000694
                                          SECRETO
                                    GARANTIAS TECNICA$



     VIGESIMA QUINTA: Despu6s’.-,de haberse firmado el "Acta de Aceptaci6n Final" de

                                                Vig6sima Tercera de este Contrato, el periodo de
                                                   cada buque. "LA CONTRATISTA" garantizar~ los



                                            i~f
                                                  dos, adem&s de los trabajos efectuados segOn el
                                                    icienci~s o desperfectos en "LOS BUQUES" y sus

                                            li~;nder& a "LA CONTRATISTA" y por ello queda

comprometida y obligada a reparar toda deficiencia o falla, causado por error en el diser~o,
empleo de materiales de inferior calidad a 1o especificado y mano de obra defectuosa por

parle de "LA CONTRATISTA".



     Par~qrafo Primero:       Si dentro delos, terminos mencionados en eSta Cl&usula,

siguientes a la firma del "Acta de Aceptaci6n Final" de cualquiera de los dos (2) Buques y

sus sistemas objeto del presente Contrato, "EL MINISTERIQ" notificar& por escrito y por

intermedio de la Comandancia General de la Ari:nada a "LA CONTRATISTA", de alguna

deficiencia, o falla en los bienes antes referidos, denlro de los quince (15) dias contados a
partir de la fecha que el mismo ha sido detectado, si~mpre que la causa de la deficiencia, o

falla, no sea motivado a mantenimiento inadecuado, operaci6n incorrecta, o desgaste
normal, o debido a da~os que ocurran por casos fortuitos o pot fuerza mayor. "LA

CONTRATISTA" proceder,~ a. reemplazar o reparar los bienes o las partes defectuosas, sin
cost0 alguno para "EL MINISTERIQ", en sus Asti!leros o talleres de sus subcontratistas Se

enfiende que si una comunicaci6n relativa alguna deficiencia es entregada al delegado de
Garantia de"LA CONTRATISTA", se considerar& como entregada a ella misma.



      Par~.qrafo Se.qund0L La correcci6n de cualquiera deficiencia de garantia requerida

para ser realizada de conformidad con esta Cl<-4usula, ser<~ efectuada, si es posible, en las
instalaciones de "LA CONTRATISTA" en Pascagoula, Mississippi, o despu6s de la salida de
 LOS BUQUES’          en las mstalac.ale.~jZ-~ gue md~que ’EL MINISTERIO’, en la Repubhca de
                  ’
Venezuela. "LA CONTRATISTA" po:t~ ~te acuerdo con "EL MINIS’IERIOF, hacer que ese



          c ¯ ~" REcToI~             .’,.:i,1                           _
    |NGALLS 9HIPBUILD~NG, INC,




                      MANUEL 17                  )lt{t;tl:Z   .,f/I.lO 1t.   ’liAr:f)   :X"~k’lj   ¯     J ~ 7   "




          ,

                                                                                                       ARB-000695
Case 1:18-cv-00469-KBJ Document 1-7 Filed 02/27/18 Page 53 of 89



       trabajo sea ejecutado en otro astillero u otra instalaci6n de reparaci6n.                               Si las partes
       acuerdan que esos trabajos sean realizados per un Astillero o instalaci6n de reparaci6n de

       Buques en cualquier lugar que no sean las instalaciones de "LA CONTRATISTA", "LA

       CONTRATISTA" ser& responsable del costo de este trabajo a las tarifas de tiempo

       continuado de astilleros corner __c’i:’~t~Lo de instalaciones de reparaci6n de buques que rigen

       en Idles ~reas portuarias, ine?u£~o%costo de dique seco del buque, entonces "LA

       C ONTRATISTA".
               .      puede hacer~.’~;"-~z,~
                                   qu(.~..e!,
                                      baj’~sea,;.....’~-’~;’~x~.
                                                t ra             ~.    ejecutado si es necesano en tales astilleros
       o ,nsta,acJones de reparaci~..~.~.~...L~buqL~. AI computar el periodo de garantia de
                 ¯
       conform~dad con esta Clausula, ~ exc.~!~lo cualqu~er hempo que
                                                                               .      .              , LOS              ,
                                                                                                               BUQUES’ no
       est~n disponibles para el servi£io com_o4c~.nsecuencia de una deficiencia de garanlia.                               En
       consecuencia, la garantia se e~para todo el buque y sus componentes per un

       periodo de tiempo igual al de indisponibilidad del referido buque per la causa imputada a la

       deficiencia de garantia, para Io cual "LA CONTRATISTA" es responsable come se establece

       en este contrato. -



              Par,~qrafo Tercero: Si luego de la entrega ~le ttLOS BUQUES" es detectada alguna

       falla que amerite el traslado de algQn equipo, material o repuesto al Astillero de "LA
       CONTRATISTA", los costos administrativos y poi"transporte en relaci6n con el o los

       articulos devuettos a 6sta, serbn per cuenta de "LA CONTRATISTA", al igual que los costos

       de transportes per devoluci6n de los articulos reparados, modificados o reemplazados,
       s~empre que "LA CONTRATISTA" sea responsable per la reparaci6n, modificaci6n o
       reemplazo, bajo los t6rminos de la garantia. Tales articulos ser.~n enviados y remitidos per

       carga a6rea preferiblemente. En case contrario ser~n per cuenta de "EL MINISTERIO".



               Par~qrafo Cuarto: El Qnico y exclusive derecho de "EL MINISTERIO" de cualquier

       reclamaci6n per deficiencia de g~a ser~ la obligaci6n de "LA CONTRATISTA", de
       conformidad con esta Cl~usula, ~.~~arar y/0 reemplazar y/o mandar a reparar y/o
       reemplazar cualquier deficiencia de ’~araRl~a . En ningQn case "LA CONTRATISTA" ser&
       responsable de Cualquier monte !~.e dinette a consecuencia de demora, cargos de
       almacenaje, p~rdida per use o dano;:~i-nerg~n}e y lucre cesante.

                                                                       .
              C. L RECTOR
        DIRE(:TOR DE CONTRATOS                                                     Tito My;
       INGALLS SHIPBUILDING, IN(:,                                                            de la Oei’en~a
              USA 082014205                                       47                               ;.278




       ORTEGA JUGO             C~and~va~de Logi~tlca                       Comandante General de la Armada




                                                                                                                   ARB-000696
Case 1:18-cv-00469-KBJ Document 1-7 Filed 02/27/18 Page 54 of 89
                                                        ,.. ECRETO
             Par~qrafo Quinto: "EL MINISTERIO" notificar~ a "LA CONTRATISTA" de cualquier

      deficiencia de 9arantia de conformidad con Io estabiecido en esta Cl~usula, mencionando

      en Ial nolificaci6n el defecto especifico detectado junto con una solicitud de que sea

      corregido      Si "LOS BUQUES" e~:~Q~la mar en el momento de tal detecci6n, esa

      notificacion ser~ enlregada dentro de los ~i~a (30) d~as despu~s de finalizada la travesia
      El mcumplimiento de "EL MINIS~B~Q" de ,~uministrar a liempo la notificacidn a "LA

      CONTRATISTA" de la deficiencia ~#~antia ~espu~s de su delecci6n, ser~ considerada
      una renuncia de los derechos de "EL MINIS~IO en relaci~n a tal deficiencia de 9aranfia
      En ning~n ~so "~ CONT~]STA’~ndr~ obligaci6n bajo esle Contrato pot una
      deficiencia de 9aranha conocid~scubie~a por "EL MINISTERIO" en inspecci6n

      realizada en cualquier momento durante et periodo de 9arantia salvo que se sumin~stre
      notificaci6n escrila de tal deficiencia de 9arant[a.a m~s tarrier, quince (~ 5) dies continuos

      despu~s de finalizado el per[odo de 9arantia.



            Par~qrafo Sex’to: "LA CONTRATISTA" no tendr,~ responsabilidad alguna en relaci(~n

      con ninguna deficiencia de garantia no reportada p-or ~’EL MINISTERIO" por escrito, dentro

      de los quince (15) dies continuos despu6s de finalizado el periodo de garantia a pesar de
      haber negligencia pot parle de "LA CONTRATISTA" 0"sus empleados o cualqL~ier proveedor

      de materiales en relaci6n con ello y "EL MINISTERIO" liberar~ a ;’LA CONTRATISTA" sus

      empleados, subcontralistas y sus empleados de cualquier responsabi!idad derivada de
      cliche deficiencia de garantia; por Io cual cualquier deficiencia reportada despu6s de tel

      periodo serA por cuenta de "EL MINISTERIO".



             Par~.qrafo S~ptimo: En caso de averia grave y urgente debida a equipo, materiales

      nuevos suministradas, y mano de obr,
                                       a,\.~r~pleada,:=
                                           :~ ’~,::.    por "LA CONTRATISTA"" que directamente
                                      "
      afecte la segurrdad y/o navegablhdad    ’ de " LO S B UQUES’ ’ objeto de este Contrato, ’ ’EL
                                           c~~",

      MINISTERIO" tendr~ el derecho de:’~e...,qir al Asti!lero que m=fis le convenga, pare su pronta y
      eficiente reparacidn de emergeo~_~~                      Simult~neamente con la acci6n anterior,        "EL
      MINISTERIO" pot intermedio de la Comand~’~cia General de la Armada, Comando Naval de
                                                         ~;.
                                     a inform[, por escrito a "LA CONTRATISTA" sobre la decisi6n
      Log[stica,~ompromete

            C. L RECTOR
        DIRECTOR DE CONTRATOS                                                  Tito M.~ Bravo
      INGALLS SHIpIIIUILDING, INC.
             USA 082014205                                       4g




                                                                                   Vtcaalmit~nte
                                                 de kogrstlca            Corn=nd=nte General de la Armada
                                     C.I. V-3,810.591




                                                                                                            ARB-000697
Case 1:18-cv-00469-KBJ Document 1-7 Filed 02/27/18 Page 55 of 89
                                                     SECRE-rO

      lornada para que ~sta proceda en un lapso de quince (15)alias consecutivos a efectuar los

      tramites relativos necesarios, para la reparaciones en el Astillero seleccionado.

                                       ,.’,~ :.~-4~ .-.
            Paraqrafo Octavo: En caso de’~pt~_     _’r’~ CONTRATISTA’ resuelva efectuar solarnente

      reparac~on de emergenc~a prows~onal en ~ A,.~tfllero antes rnenc~onado o Instalac~ones de
      reparaci6n referidas en et Par~gra~&".~ptimo ~ [rasladar el o ’LOS BUQUES" averiados a

      Gird Astillero aceptado pot "EL MI~RIO",~/LA CONTRATISTA" se compromete a pagar
      loOPs los gastos necesanos asoc~ados paE~:~, trastado o remolque que ex~ja el waje desde

      el Astillero elegido pot "EL MINIST~:h’asta el otro Aslillero y muelle.


             Par~qrafo    Noveno:    Si   los     t~os          mencionados        fueran      efecluados           en   las
      instalaciones de un Astillero venezolano, "EL MINISTERIO" se compromete a colaborar con

      "~ CONT~TISTA." para oblener condiciones de costo y tiempo de entrega como si fueran

      trabajos para "EL MINISTERIO".



             Par~qrafo D¢cimo: Cualquier parte, comp6nente o repuesto requerido por una

      Reparaci6n de      Garantia,   ser~fi expedido C.I.F.,           Puerto      Cabello,      Estado        Carabobo,

      Venezuela, si es transportado por via rnaritima :~ (;:;.I.F. La Guaira (Ae,ropuerto de
      Maiquetia), Distrito Federal, Venezuela, si es transportado por via a6rea en arnbos casos, a

      expensas de "LA CONTRATISTA".             "EL MINISTERIO" podr& adquirir repuestos originales

      garantizados, en otros lugares, en cuyo caso "LA CONTRATISTA" reernbolsar~ a "EL

      MINISTERIO" el mismo precio pagado por ello, incluyendo transporte y seguro.


             Par~qrafo D~,cimo Prirnero: :’EL MINISTERIO ejercer~ todD Io concerniente a la
                                          ,-~-47-....
      ejecuci6n de las ".Garantias T~cni(m~_~..a~ trav6s de la Comandancia General de la Armada,

      Comando Naval de Logistica.                 ~" ’~


             Paraqrafo Decamp Sequndor Si "E~; MINISTERIO" mod~fl~re los materiales o pa~e
      de ellos sin la aprobaci6n de "LA CON~RATISTA" esta no tendr& ninguna obligaci6n de

      garantia p~r ~do Io relacionado ~ dichos materiales o paGes~dificadas.                                             Las




       ~NGALLS SHIPBUILDING. INC.
                                                                                  ~,.~a
                                                                                      Defen~ir~ sa




                         MANUI.:I                 H:I ;!.~l:Z     -   .:li-lO !                           );    .
                                                                                    Vicsalmi,ante

              "                / &l. v~,OlO,~gl                                    c.t. V4.~13.384
                               /

                                                                                                                    ARB-000698
                                                     SEECRL=’TO
obligaciones de garantia de            "LA CONTRATISTA" y los           recursos en tal sentido de    "EL
MINISTERIO" ser~n s(~!o y excIusivame~te aquellos indicados en esta Cl~usula




             Par&qrafo D6cimo Tercero: "LA CONTRATISTA" deber& considerar como Reclamos

de Garantia todos los desperfectos qQe. h;ayan sido reportados, conforrne a los t6rminos de
6sta Cl~usula por "EL MINISTERIO’" a trav6s de la Comandancia General de la Armada,

Comando Naval de Logistica, al delegad(~ de Garantfa de,"LA CONTRATISTA". La misma
los aceptar~ una vez confirmados por er".~elegado de garantia. En caso de no efectuarse

dictlo reporte cesarr~n las responsabilidades de "LA CONTRATISTA" en relacidn a ese

desperfecto.        El correspondiente "Reporte de Fallas", como la                  aceptaci6n del mismo,
deber~ ser etaborado por escrito. "LA CONTRATISTA" se compromete a responder dentro

de los quince (15)dias siguientes cualquier                       solicitud de Garantia hecha por "EL

MINISTERIO" e iniciar las acciones correspondientes.                  En caso de desacuerdo entre las

partes, se proceder~ de acuerdo a Io establecido en la Cl~usula Cuadrag6sima Segunda de

este Contrato.



             Par,~,qrafo D6cimo Cuarto: Todo Software, incluyendo aquel que forma parte de un
paquete de Software proveniente de "LA coN:FRATISTA" o que proviene de los

subcontratistas seteccionados por "LA CONTRATISTA", diferente de los Subcontratistas

Designados referidos en la Cl,4usula Trig6sima Sexta, entregado a "EL MINISTERIO"

cumplir,9 los requerimientos de "LAS ESPEClFICAClONES" por un periodo de garantia de
doce (12) meses, cuando dicho Software sea usado con el prop6sito del uso del Hardware,

segQn su requerimiento, todo el Software restante que no provenga del o pot orden de "LA
CONTRATISTA" o de los subcontratistas seleccionados pot "LA CONTRATISTA", tendr~n

solamente una garantia emifida por su creador a "LA CQNTRATISTA" a beneficio de "EL

MINISTERIO".          Despu~s de ta expiraci6n del periodo de garantia todo Software tendr,9 la
misma garantia y derecho .de propiedad segQn sea otorgado pot su creador a "LA
CONTRATISTA", a fin de que sea transferido cuando le sea permitido a "EL MINISTERIQ".
La garantia de los Subcontratista.’s ,.-Des gnados con respecto a su Software,                        ser&


responsab;~/~ Qnica del respectivo sQbcontratisla bajo sus "Es~.Tfi,caciones T~cnicas",




    INGALLS SHIPBUILDING, INC.                               50




                          O~llan~i’ante Naval de Lonf~tlca
                           /     C.I, V-3.810.591
-        .                 /~                                             C.I. V-3.~t 3.384




                                                                                                   ARB-000699
Case 1:18-cv-00469-KBJ Document 1-7 Filed 02/27/18 Page 57 of 89
                                             SECRET(::)

       las cuales ser~n transferida por "LA CONTRATISTA" a "EL MINISTERIO" y garantizada por
      la Fianza de Garantia de dichos Subcontratistas Designados. "LA CONTRATISTA" no

      garantiza que el Sofb~vare suministrado pot los Subcontratistas Designados, operen en

      forma inimerrumpida o libre de error. "LA CONTRATISTA" hard Io posible para corregir los

      errores de haberlos, solamenle .en el ,~5£..flware que proviene de "LA CQNTRATISTA" o que
      proviene de los subcontratistas selec         los por "LA CONTRATISTA" durante el periodo

      de garantia de doce (12) meses previamE        :eindicado.   "LA CONTRATISTA" requerir~.de
      sus subcontratistas para la integraci6n del    :istema de combate, asumir ta responsabilidad

      de proveer la garantia del Software dj~[j istema de combate, despu~s del periodo de

      garantia antes menci0nado a "EL MINI’~EI ;~IQ", para los equipos originales estipulados en
      "LAS ESPECIFICACIONES", referidos a la vida Qtil de dichos equipos. Entendiendose que
      cuando se utilice el t6rmino "De por vida" en el Contrato o en "I_AS ESPECIF CACIONES",

      estar~ referido a la vida dtil del equipo. Dicha garantia se anular& en el evento de que el

       Software o el Hardware sean operado inapropiadamente, usado con un prop6sito diferente

       a su objeto o modificaci6n.



             Par~qrafo D¢cimo Quinto: La responsabilidad de "LA CONTRATISTA" en cuanto a la

       obligaci6n de garantia de conformidad con este Contrato, estar~ limitada al Diez por Ciento

       (,10%) del monto total del mismo, pagado a "LA CONTRATISTA", sin incluir el monto

       correspondiente a los Sub-Contralistas Designados; la cual se regir~ por Io establecido en
       la Cl&usula Trig~sima S~ptima.



                           REVISION Y CORRECCION DE FIN DE GARANTIA



             VlGESIMA SEXTA: AI final de los doce (12) meses subsiguientes a la fecha de la

      firma del "Acta de Aceptaci6n Final" de cualquiera de los Buques y sus Sistemas, "LA

       CONTRATISTA" a trav¢s de sus inge)l.-,e.l::e~, o t~cni.cos de garantia, conjuntamente con la (s)
      persona (s) que demgne "EL MINISTERIti~; s~e compromete a efectuar una "Revisi6n de Fin

       de Garantia" a "LOS BUQUES" y sus sistemas, para los equipos mencionados en "LAS

                                siguiendo el .:~;riteriq.;que se acordar~ entre la "C.l.V." y ’°LA




                                                                                             ARB-000700
Case 1:18-cv-00469-KBJ Document 1-7 Filed 02/27/18 Page 58 of 89

                                              S CF h-TO
      CONTRATiSTA", elaborando previamente los protocolos correspondientes y adoptando

      criterios establecidos para este fin con las Fragatas Clase "Mariscal Sucre". Dicha revisi6n

       se efectuar& antes de la firma del "Acta de Fin de Garant[a " quedando entendido que

      cualquier deficiencia, falla y/o desgaste anormal de los equipos y materiales suministrados y

       mano de obra empleada por "LA, CONTRATISTA" deber~ set subsanado a expensas de "LA

       CONTRATISTA"



             Par~.qrafo 0nico: AI final de Ios~minos de la "Garant, la T~cnica" de c~da Buquey
      sus sistemas, subsiguiente a la revisi~n~j~el fi,n de Garantia, EL,MINISTERIO por 6rgano
      de la Comandancia General de la Arrr~,/~b y ’LA CONTRA,,TISTA’, firmar~n el ".Acta de Fin
       de Garantia " de "LOS BUQUES", co~-’r~nida en el Anexo Q" del presente Contrato y ser~

       simult&neamente iiberada la Fianza de Buen Funcionamiento mencionada en la CIAusula

       Cuarta, aparte c) de este Contrato.



                               INGENIEROS Y TEcNIcos DE GARANTIA



             VIGESIMA SEPTIMA: "LA CONTRATISTA" designar~ Ingenieros y T¢cnicos de
       Garantia para atender las fallas o aver[as en "LOS B~JQUES" y sus Sistemas, para aquellos

       trabajos efectuados segQn el objeto de este Contrato, duranle el per[odo de Garantia, con

       experiencia suficiente para atender eficientement.e las ;ireas de casco, proputsidn, servicios

       auxiliares, electricidad, armas y electr6nica y com~nicaciones de "LOS BUQUES" y sus
       sistemas, quienes permanecer&n en Venezuela el tiempo necesario en el entendido que "LA

       CONTRATISTA" se responsabilizar~ por los resultados del trabajo o asesoramiento de los
       Ingenieros o T~cnicos de Garant[a. "LA CONTRATISTA" incluir~ requerimientos detallados
       en tas especificaciones t~cnicas de cada uno de los Subcontratistas Designados en los
       respectivos subcontratos.


             Par~qrafo Primero: "LA CONT,I~AIfISTA"       tendr~ a su cargo los sueldos, salarios,

       seguro social, prestaciones sociales ~,. g~,~tos de    traslado desde los Estados Unidos de
       Am6rica hasta Venezuela,      de los Inge~eros y T6cnicos de Garanfia y duranle su




                                                                             Tito




                                                             ,iIt1,10   I.


                                                                Com,,ndanta General de la Armada
                                                                             C,l. V-3,~13.3=4




                                                                                                   ARB-O00701
Case 1:18-cv-00469-KBJ Document 1-7 Filed 02/27/18 Page 59 of 89
                                                        SECRETO

       permanencia en Venezuela. Asimismo los Subcontratistas Designados, tambi6n ser&n

       responsables por su personal en los aspectos antes mencionados.



             Par~.q.r.afo Sequndo: "EL MIN!S-F{E, RIO" a trav6s de la Comandancia General de la

       Armada, Comando Naval de Logistica, ~porci0narfi
                                                 atencidn.,,,aloj,,amiento, esparcimiento y
       a la salud, en sus propias instalaci~unes ~ la Base Naval CA. AGUSTIN ARMARIO", Puerto
                                                        /;
       Cabello, Estado Carabobo; a los Ing~di~ros y T~cnicos de Garantia y su familia, tambi~n

       proporcionar~ transporte para mo~lKaci6n en Venezuela y para las gestiones relacionadas
       con la revisidn de Garantia Asimigmo, asesorara para cumplir con las formalidades legales
       para su ingreso y salida del pals. No obstante "LA CONTRATISTA" se reserve el derecho a

       realizar los cambios que considere pertinente asumiendo los gastos que estos generen.



            Par~qrafo Tercero:       "EL MINISTERIO" otorgar~ un .trato equivalente de Oficial
       Subaltemo a Ios-lngenieros y Sub-Oficial Profesional de Carreraa los T~cnicos de "LA

       CONTRATISTA", en           Io relativo a alojamiento, comidas, esparcimiento, condiciones de
       trabajo y atenci6n a la salud, tanto en las instalaclones navvies de tierra, como en las de a

       bordo de "LOS BUQUES".



             Par~qrafo Cuarto: "EL MINISTERIO", facilitar~ a los Ingenieros y T~cnicos de

       Garantia , un local de oficina amoblado y dispuesto para sus gestiones administrativas,

       archivos y procesamiento de los reportes de fallas, pedidos de material y repuestos.     Asi
       mismo, facilitar~ comunicaciones telef6nicas, acceso al telex, fax y folocopiadora de la Base
       Naval "Contralmirante Agustin Armario", Puerto Cabello, Estado Carabobo y servicios de

       secretaria, (bilingue-espaflol ingles), conforme al tratamiento establecido para la "C.I.V."
       durante su permanencia en el Astillero.



             Par~.qrafo.Quinto: Los Ingenieros y los Tecnicos de Garantia cuando sean requeridos
       a bordo, tendr~n libre acc~so a todos los equipos instalados en "LOS BUQUES".
                                         a :~oi~o de cualquiera de "LOS BUQUES", pero deber,6n
       Dispondr,~n ~alojamiento



              C..L. RECTOR
          DIRECTOR DE CONTRATOS
        INGALLS SHIP8UILDING, INC.
              USA 08~0142~5




                          M AN[



                                     C,l, V~l,=lOJI)1




                                                                                           ARB-000702
desembarcarse cuando "EL MINISTERIO" Io juzgue conveniente y no tendr&n acceso a

lugares clasificados sin previa autorizaci6n.



       Par~qra[o S,.,d<,
                  "<, ’ l\ los Ingenioros y a los T(-:cnicos de Garantia no les ser:~ requo~,~k;

navegar o estar preson{6 en ni,qguno de "LOS BUQUES" en misiones de guerra o si ,. s

dc, clarado el oslado do omergencia o se suspendon las Garantias Conslilucionah::s

Venezuela.



       Par<~.qrafo S~ptimo: Toda la ini:ormacidin clasificada obtenida pot los Ingenieros y los

T6cnicos de Garantia durante el desempeiSo de sus funciones no deber~n ser divulgada ~

terceros.



                                         RESCISION DEL CONTRATO



       VICESIMA C)C IAVA "FI. MINISTERIO" lendrr] el derecho de rescindir osle Co~ ~lr;

s~ "LA CON FRArlS IA" ilicunlphera cualquie~a desus obligaciones contelnpladas oil

Conirato, asi como tambi~n, si "LA CQNTRATISTA" es sometida a un proceso de quiebra:

es liquidada por una orden, decisi6n o resoluci6n de la Certe que decida un embargo de su

propiedad, sin que dicho embargo pudiera ser levaniado dentro de un lapso de treinta (30)
dfas, exceptuando cuando se produzca una solicitud de liquidaci6n voluntaria de "LA

CONTRATISTA" con el prop6silo de fusionarse, por ejernplo, con otra persona juridica. En
estos casos "LA CQNTRATISTA" se compromete y obliga a hacer Io conducente para que la

nueva empresa que surja, si es et caso, asuma tas obligaciones que "LA CONTRATISTA"
tiene contraidas con "EL MINISTERIO" en este documento, en caso contrario, asegurar~

otra compar~ia para que cumpla con e! objeto det Contrato.



       ParDqrafo Primero: "EL MINISTERIO" tambi~n tendr,~ el derecho de rescindir este

Contrato,    con respecto a todos o cualesquiera de "LOS           BUQUES",     si   los trabajos

contemptados en los mismo& se vieran suspendidos por razones de Fuer~a Mayor,



             C   1.. RECTOR
       OIRECTOR DE CONTRA ros

      INGALLS    SHP8   JtIDING   INC.




                                     i




                                                                                          ARB-000703
                                                BECRETO

ptevistos en la Cl&usula Vig~sima Novena del presente documento contractual, por un

periodo consecutivo mayor a seis (6) meses.



      Par&qrafo Se,qundo: Para rescintlir este contrato, "EL MINISTERIO" deber& notificar
pot escrito a "LA CQNTRATISTA".. si se..presenta cualquiera de las circunstancias o

causales de rescisi6n contenidas en este instrumento contractual, quedando entendido que

su rescisi6n no podr~ producirse antesde los treinta (30) dias continuos siguientes a la

notificaci6n mencionada y "LA CONTRATISTA" tendr& dentro de ese lapso la oportunidad
para tratar de subsanar las causas que originaron la rescisi6n.


      Par~qrafo Tercero: "EL MINISTERIQ" bajo ningOn concepto tendr& derecho a
rescindir este Contrato en Io que se refiere a los trabajos objeto del mismo, una vez que
hayan sido acep{ados pot las partes baj0 Io,4 t@rminos de este instrumento.



      Par~qrafo-Cuarto: Cualquier derecho de rescindir este Contrato quedar& sin efecto, si

las causas que motivaron esta acci6n dejan dg exi~tir anl.es de que la notificaci6n de

rescisi6n del Contrato se haga efectiva, de acuerdo con Io indicado en esta Cl~usula, o se
determine pot alguna raz6n que "LA CONTRATISTA:’ ne incurri6 en incumplimiento bajo las

disposiciones de esta Cl~usula, o el incumplimiento era excusable.                  En este caso, los

derechos y obligaciones de las panes, ser.~n las mismas como si la, notificaci6n no se

hubiera efecluado.



      Par~qrafo Quinto: En el caso de que "EL MINISTERIO" rescinda este Contrato

haciendo uso de los derechos que le concede esta Cl~usula, "LA CONTRATISTA" deber~

pagar a "EL MINISTERIO" una cantidad de dinero igual a la suma de los siguientes puntos:



      a) La cantidad total de toda,s las sumas pagadas por "EL MINISTERIO" a °’LA

CONTRATISTA" antes de la fecha de rescisiSn, deduciendo el monto pagado o por pagar
de los trabajos que hubieran sido efectuados antes de la referida rescisi6,n y los montos

pagados o ,~,~agar a sus subcontratistas; y/o de los trabajosAI~:..~.~g y/o imprevistos


         C.   L RECTOR                                           Tito .M.I R’in{5~ Bravo

   INGALLS SHIPBUILDING. IN~.               _
         USA 082014205                -~              55           /      C~3.3~.278                ~        ~   )




                   MANUEL
                                                x(,~GUEZ            Vicealmirante                   ~   ~"       ~
                                 ~   " ,e                  Comaodant~   General de ta Armada        ~ 8      L




                                                                                               ARB-000704
Case 1:18-cv-00469-KBJ Document 1-7 Filed 02/27/18 Page 62 of 89
                                    SECRETO

      menc~onados en la Cl~usula Octava de este instrumento, previa evaluaci6n y demostraci6n

      documentada de los mismos, hecha ~o acuerdo por las partes.


            b) Los intereses sobre el monto, a re~l~b’~lsar de conformidad con esta Cl~usula en
      su Parkgrafo Quinto, literal a), son ~n"~t" ~lde,~ tasa Prime-Rate vigente a la fecha de

      resclsi6n, calculados desde la e’ntre~ L~ltimi pago efectuado a
                                                                                 ., LA    CONTRATISTA"
                                                      ~!1
      hasta la fecha en que tales sumas sean d~ltas a "EL MINISTERIO . Este pago de
                                                                .
      intereses ser& considerado como inde,~n, a "EL MINISTERIO’ pot dafios c0nforme a
      esa cancelaci6n.


            c) "EL MINISTERIO" requenr& de "LA CONTRATISTA" el transferir el derecho y que
      le entregue los suministros completos, los suministros parcialmente completos, partes,
      herramientas, porta-pieza, disposilivos, pianos, dibujos, informaci6n y derecho de contrato,

      en Io adelante Ilamados "Materiales de Fabricaci6n", que hayan sido producidos o

      adquiridos especifi-camen.te para la ejecuci6n del Contrato ya rescindido. "EL MINISTERIO"

      deducir,=fi del monto a ser pagado por "LA CONTRATJSTA" bajo este Par,~grafo, el monto

      acordado para esos Materiales de Fabricaci6n enlregados a "EL MINISTERIO".



            d) El total de ia suma debida a "EL MINISTERIO" como resultado de la rescisiDn de
      conformidad con Io eslablecido en el Par~,grafo Quinto de esta cl~usula ser~ garantizado

      pot Io previsto en el aparte b) de la Cl&usula Cuarta de este Contrato y "EL MINISTERIO"
      lendr~ derecho de ejecutar la fianza por un monto igual al costo de los trabajos objeto del
      mismo, no ejecutado para el momento de la rescisi6n, en ningOn caso "LACONTRATISTA"

      ser~ obligada a pagar un monto superior al de la citada fianza



            Par&qrafo Sexto: "EL MINISTERIO" podr,~ rescindir este Contrato, por interns de la

      RepOblica. Si etlo ocurriera, "EL M .t~STERIO" compensar~fi a "LA CONTRATISTA’° con la
      cantidad que las partes contratante~:~stablezcan de mutuo acuerdo, segQn los gastos en
      que ella haya incurrido por los sigu~entg~..~~ntos:


             C, L. RECTOR                  -~l~
                                                                 Tito M.                  Bravo
         DIRECTO8 DE CONTRATO$
       INGALLS SHIPBUILDING, INCo
                                                                       Minlstr6, de ~ Defen,~
             USA 082014205

                                           ~




                             MANUEL I"            IGUF;
                                                                          Vicealmirante
                               Comand                         Comandante    General de la Armada
                                    ~
                                    o91stlca/~,
                                      V-3.810,891

                                    y




                                                                                                   ARB-000705
      a) El precio correspondiente a los materiales que hayan sido suministrados ylo

lrabajos ejecutados de conformid~n el presente Contrato y de aquel o aquetlos

maleriales y!o trabajos que en fe~.’.~, e la rescisi6n se encuentren listos para ser

presentados para la aprobaci6n de,,~.part   e "EL MINISTERIO~’ y/o para la ejecuci6n por

parte de "LA CONTRAT1STA".



      b) El precio correspondiente a        quipos o sistemas que hayan sido terminados y

aceptados en las pruebas de F~brica o que a la fecha de la rescisi6n se encuentren tistos

para ser presentados para la aprobaci6n y aceptaci6n de "EL MtNISTERIO".



      c) El precio correspondiente a los trabajos y a los materiales, maquinarias, equipos y
servicios que a la fecha de la rescisi6n se encuentren parcialmente ejecutados.



      d) Todos      los   gastos comprobados   y justificados    que     hubiese       efectuado    o

comprometido "LA CONTRATISTA" y que no est@n indicados en los apartes a), b) y c) de
esta Cl@usula, incluyendo los costos de las oblig&ciones de "LA CONTRATISTA" con sus

Sub-Conlratistas Designados.



      Par~,qrafo S~ptimo: "LA CONTRATISTA" podr& suspender los trabajos objeto de este

Contrato, por el retardo en el pago por un lapso mayor de sesenta (60) dias h~biles, por

causas imputables a "EL MINISTERIO", esta circunstancia ser,~ informada a la Contraloria
General de las Fuerzas Armadas Nacionales y tendr& derecho de resolver el contrato en

todo o en parte, si se incumpliera con las obligaciones de pago contenidas en la Cl&usula

Segunda de este contrato, cuando fuesen debidas. El incumplimiento por parte de "LA

CONTRATISTA", de ejercer puntualmente cualquiera de dichos derechos adquiridos al

lerminar el contrato, no operar~ ~’~ una renuncia de los mismos.



         C. L. RECTOR
     DIRECTOR DE CONTRATOS
   INGALLS SHIPBUILDING, INC.
         USA 082014205

                                                            Tim ~.|                    ~I~0

                                                                     Vicpalm~r b~te
                                                                Minislro~,de la Deiensa
                                                                     C. I. 3.366.278




                                                                                                   &z
                                                                ~ealmirante
                                                       Oom~ndante   G~neral de I~ Armada




                                                                                              ARB-000706
                                            ECRETO

                           CASOS FORTUITOS 0 DE FUERZA MAYOR



      VIGESIMA NOVENA: "EL MI~UO" y "LA CONTRATISTA" considerar~n Casos
Fortuitos o de Fuerza Mayor, aquellas"~stancias o eventos y sus consecuencias, que
se encuentren fuera del control d~.".,~COI~tTRATISTA"’, o sus subcontratistas y de los

Subcontratislas Designados, surgi4~espu~~’i: de la en[rada en vigencia de este Contrato,
que pudieran impedir a cualquiera c~e las .~/~s, cumplir con sus obligaciones, tales como:
la guerra o condiciones parecidas a. J~l~erra, huelgas, rebeli6n, insurrecci6n, motines,

guerra C.I.V.il, revoluci6n, bioqueo, g-"~aotaje, vandalismo, prohibici6n de importaciones o
exportaciones, cat&strofes naturales, inundaciones, condiciones anormales de tiempo,
huelga de los trabajadores portuarios, incendio y epidemias, arbitraje, actos de los
Gobiernos de los Estados Unidos de America o de la RepOblica de Venezuela, Israel e
Italia, surgidos posterior a la entrada en vigencia de este Contrato, todo Io cual deber,~ ser
plenamente justificado por "LA CONTRATISTA".


      Par~qrafo 0nico: Para que los Casos Fortuitos o de Fuerza Mayor previstos en esta
cl~usula acl0en como eximentes de responsabilid’ad de "LA CONTRATISTA",                                    ser~

indispensable que al alegar el Caso Fortuito o de...Fuerza Mayor, se to comunique a "EL
MINISTERIO" dentro de los quince (15) dias h&biles, co~tados a partir de-la fecha en que se

produzca el acaecimiento y Io pruebe en aquellos casos que no sean pt~blicos y notorios

denlro de los veinle (20) dias h,ibiles siguientes a la fecha de la notificaci6n, en el

entendido que las partes puedan acordar un lapso distinlo en caso de que este no sea

suficiente. Queda establecido que si no se diera cumplimiento a cualquiera de estos plazos,

no se justificar~ pr6rroga alguna.   En el caso de persistencia de los Casos Fortuitos o de
Fuerza Mayor, "LA CONTRATISTA" notificar& a la otra, la persistencia de las causas o la

terminaci6n del evento cada quince (15) dias consecutivos.


                        LICENCiAS        EX:PORTACION E IMPORTACION


      TRIGESIMA.: "LA                        se obliga a obtener las licencias de importaci6n
respectivas rTidas por el gobierr            de los Fstados Unidos de America para los



           C. L RECTOR
      DIRECTOR DE CONTRATO8
                                                                T                       Bravo
     INGALLS   SHIPBUILDING, INC,                                      de la Oefensa
           USA 082014205                                                3.366.278


                                    ,/
                                                      .’:JgIo           H’ E ;:~ ," 4 A ,"..’ D :2 ,,
                  MANUEL ,~.,,~/RO DI~, [GUEZ




                                                                                                        ARB-000707
                                             3ECRETO
maleriaies y equipos adquiridos de fuentes extranjeras,, excepto Io c~rrespondiente a los

Subconlratistas Designados, ademfis "LA CONTRATISTA" serfi responsable de oblener las

licencias de exportaci6n necesario:~,~ara el traslado de materiales, equipos, informaci6n y
scrv~cios para set entregados a~:E-~MINISTERIO" y subsecuentemente enviados a

Venezuela y si fuera necesario durante I,~vigencia del Contrato, "EL MINISTERIO" se obliga
                                             II
a obtener las licencias de importaci6n~|correspondientes, de parte de las autoridades
perhnentes.                           ,,-.~~



      Parfiqrafo Primero: "EL MINISTERIO" cooperar,~ con "LA CONTRATISTA" en la
manera que pueda ser requerido para obtene~" las aprobaciones y licencias referidas en esta

Clgusula,     incluyendo   la   ejecuci6n   del-acuerdo   de   "Asistencia    T~cnica"        con   "LA
CONTRATISTA", Anexo "R". Asi mismo "EL MINISTERIO" obtendrfi tales aprobaciones y/o

licencias de la Rep6blica de Venezuela para facilitar la ejecuci6n de este Contrato.



      P.ar~.qrafo Sequndo: Las partes acuerdan que cada una cooperarfi con la otra en la
oblencidn de aprobaciones ylo certificados para p~mitir el viaje de personas segfin Io

requerido por este Contrato.



                                        NOTIFICACIONES



      TRIGESIMA PRIMERA: Cualquier notificaci6n que deba ser enviada pot una de las
parte contratantes a la otra, puede set efectuada por ~ntrega personal; primera clase,

correo a~reo registrado o certificado, telegramas, telex o fax, y dichas notificaciones

entregadas personalrnente serfin consideradas efectuadas a la enlrega, las enviadas por

correo ser&n consideradas efectuadas en la fecha de recepci6n del destinatario y las

recibidas por tele o fax deber&n ser postedormente confirmadas por el destinatario,
cuatquier notificaci6n entregada personalmente al Jefe de la "C.I.V.", o su representante,
contra recibo, queda entendido qu~esa notificaciSn ser.-4 considerad~



                                                                             c~.efectuada a "EL
                                                                             [in~ Bravo
                                                                              lmir~nte
                                                                             d~ la 13efensa
                                                                              1.366.278




                                                                                              ARB-000708
MINISTERIO" o por una de la personas que haya sido debidamente autorizada por "LA

CONTRATISTA" y las mismas ser~n dirigidas en idioma Castellano a la siguiente direcci6n:



      EL MINISTERIO                       :". ,~..



      Ministerio de la Defensa ~                          )!
      Comandancia General de la Ar                   ,.

      Av. Vollmer, San Bernardino,...OaPacas
      Comando Naval de Logistica"

      Caracas 1011 - Venezuela
      Telex ¯ 21168 CGMCO VC.

      Fax:    5096753



      LA CONTRATISTA



      Inga!ls Shipbuilding, Inc.

       1000 Acces River Road

      P.O. Box 149

      Pascagoula, Mississippi MS 39567-0149
      Attn:   Sr. J.C. Arledge, 111 o Sr. C.L Rector

      TWX: (601) 935-1122

      FAX: (601) 935-4742

      Tel4fonos: (601) 935-3626 o (601) 935-5464



      Par~qrafo Primero: Las notificaciones enviadas a otros entes diferentes a los

indicados en 6sta Cl~usula, serfiid c&qsideradas como irritas.



      Par,~qrafo Se,qundo:...C~.~..8l-qui~r alteraci6n de las Direcciones indicadas en este
Par~grafo deber~ informarse por ~scritr.:~/


          C. L RECTOR            ,   ;                              "
      DIRECTOR DE CONTRATOS      ~-~ --                                 Vt   ~B
    INGALLS SHIPBUILDING, INC.                                          str~ de la Defe~a
          USA 082014205                                                 C.k 3266.278


                                                               6o




                 MAaNUEL    d~?DR IGUEZ




                                                                                            ARB-000709
                                                      DE LICENCIAS Y PATENTES



            TRIGESIMA SEGUNDA: Nin                                   os t~rminos de este Contrato, otorga a "EL

     MINISTERIO" derecho algun0                                       ~tente o licencia que sean propiedad de "LA

     CONTRATISTA" o que est~n ba                                       de ~sta, asi como tampoco, pueden ser

     divutgadas en perjuicio de "LA                                     las informaciones contenidas en Ptanos,

     Manuales y Especificaciones


            Par~,qrafo Primero: "LA CONTRATISTA" indemnizar& a "EL MINISTERIO" por la

     responsabilidad (incluyendo los costos derivados de ella), resultantes de la violaci6n de
     cualquier patente de invenci6n de los Estados Unidos de America (excepto, aquella patente

     aprobada por una solicitud cuya publicaci6n este o puede estar retenida por una Orden
     Secreta, bajo las      ondiciones contenidas enel volumen 35, Secci6n 181 del C6digo de

     EE.UU. (35 U.S.C. 181) Anexo "S", como resultado de la fabricaci6n o entrega de "LOS
     BUQUES", o la ej~cuci6n de los servicios contemplados en este Contrato, o del uso de
     disposici6n   de      los    mencionados               a   .continua&i6n;-   esta   indernnizaci6n         por    "LA

     CONTRATISTA" no ser~ aplicable, a menos que se notifique a 8sta por escrito a m~s tardar
     treinta (30) dias despu~s de la recepci6n pot "EL MI~ISTERIO" de la notificaci6n de una

     acci6n judicial proveniente de una instituci6n y la autorizaci6n dada por "EL MINISTERIO" a

     suministrar informaci6n y asistencia para la defensa o acuerdo de misrna a la discreci6n de
     "LA CONTRATISTA".



            Par&,qrafo Se,qundo: Cuando el uso o funcionamiento de "LOS BUQUES" ha sido
     prohibido por una acci6n judicial, o en opini6n de "LA CONTRATISTA" pudiera ser prohibido
     porla referida acci6n. En ambos casos, "LA CONTRATISTA" deber~ a su sola elecci6n y a

     sus expensas, procurar para "EL MINISTERIO" el derecho para tal uso o funcionamiento o

     modificar los mismos, para que no se considere violatorios. Esta indemnizaci6n no incluir~,

     costo pot dafios relacionados o-~4.~..se originen de la perdida del uso de "LOS BUQUES"
                                              ~ V[.,. "’,
     objeto de este Contrato. Asimisr.r~,= ~mpoco se aplicar~ si una violaci6n reclamada, proviene
     del   cumplimiento      de     una   instrucc~l~n ’escrita           de   ’EL   MINISTERI~’/ oiuu            dichas,


                    c.      R CTO                               I"
               [3 RECTOR DE CONfRATOS
                                                                                           \\   wc~a~mlrt~hte
              INGALLS    SHIPRUILDING, INC.




 k                           MANUEL                             fttGUEZ        ...........
P~NCIS~ OR~GA JUGO                        t~me                                           Vicealmirante




                                                                                                                      ARB-000710
                                                       SECRETo
especificaciones,       documentos,         dibujos,    equipos,   plantas,       maquinarias,           materiales,       o

s~milares suministrados a "LA CONTRATISTA" por "EL MINISTERIO"; o si proviene de

adiciones o cambios en "LOS BUQUES", por cuyas adiciones o cambios que fueren

reahzados con posterioridad a la entrega a "EL MINISTERIO". por "LA CONTRATISTA"; o

se   acuerda     pot     o   para     "EL    MINISTERIO". sin           el   consentimienlo previo                de      "LA

CONTRATISTA", o este basado en una combinaci6n de "LOS BUQUES" con otros equipos

o servicios no suministrados por "LA CONTRATISTA’.                             La responsabilidad total de "LA
CONTRATISTA" bajo este contrato p, Qr. cualquier violaci6n de este tipo, ser~ de aquellos
costos y dafios adjudicados mediante sentencia definitivamente firme dictada por Una Corte
o Tribunal competente en cualquier acci6n judicial pot un monto total que no exceda el tres
#o~ ciento (3%) del precio total del Conlrato. Tales c0stos y dar~os ser~n tambi~n reducidos

en la medida que "EL MINISTERIO" disponga de otra protecci6n de cualquier costo y dafios.


       Par,~qrafo Tercero: "ELMINISTERIO" ser~ responsable de las reclamaciones que

seen alegadas, p6r la violaci6n de cualquier patente de invenci6n de los Estados Unidos de

America o cualquier patente de                   ta    Rep0blic.& de Venezuela,               incluyendo aquellas

correspondienles a elias, con respecto al disefio, especificaciones, documentos, dibujos,

equipo&      procesos,           maquinarias,     materiales       ~    ~similares       suministrados                a   "LA

CONTRATISTA" por "EL MINISTERIO", o el uso, venta o disposici6n de los mismos y "EL
MINISTERIO" liberar~ e indemnizar~ a "LA CONTRATISTA" contra aquellas reclamaciones,

coslos y gastos, cargos y daSos que "LA CONTRATISTA" pueda y est& obligada a pager

pot las mismas razones.



       Par&.qrafo Cuarto: NingOn pago por causa de cualquier reclamaci6n de violaci6n de

patente que sea alegada o realmente causada ser,~ realizado por "EL MINISTERIO" o por
"LA CONTRATISTA", a menos que sea con el consentimiento ’"escrito de ambas partes tal

como sea el caso, cuyo consentimiento no puede ser retenido sin causa justificada salvo
que sea de acuerdo a la sentencia definitivamente firme de una Corte o Tribunal

competente.         ~

               C.   L   RECTOR

          DIRECTOR DE COf,’TR.~TQ,~
       INGALL$      SHIPBUILDING,   INC,

               USA 0~2014205                                                    Tito                     Bravo


                                                                                            de la Defen.sa
                                                                                              ,366.278




                                                                       .ULIO       CHACO                         .’
                                                                                  ~.~ra~t e
                                                                         Comandante    General de la Armada

                                                                                   C.I. V-3.513,384




                                                                                                                 ARB-000711
                                          SECRET(:::)

                                     CONTROl DE CALIDAD



      TRIGESIMA TERCERA: "’LA ~.~ONTRATISTA" implementar~ un programa de control

de calidad utilizando como gu[a la lr~t~ci6r~’"\x del Departarnento_ de Defensa de Iot Estados
Unidos de America MIL-I-45208A y el M~/~ual de Calidad de LA CONTRATISTA’ fechado

Octubre de 1~93. Cualquier m0dificacit~.~ este progr~ama ser,~ entregado pot escrito a "EL

MINISTERIO dentro de los quince (15~i~as continuos anteriores a su incorporaci6n en el
Manual por "LA CONTRATISTA".



                                              CESIONES


      TRIGESIMA CUARTA: El presente Contrato, ni los derechos que del mismo se
deriven, podr,~n ser cedidos ni traspas~dos a terceros por "LA CONTRATISTA", sin el

consentimiento escrito de "EL MINISTERIO", de conformidadcon 1o establecido en el
Articulo 58 del I~eglamento de Adquisiciones de Bienes y Servicios para las Fuerzas

Armadas Nacionales.                                           .."



                        SUBCONTRATISTAS Y suBP~RoVEEDORES


      TRIGESIMA QUINTA: "LA CONTRATISTA" podr~ utilizar los subcontratistas y
subproveedores que estime conveniente, quedando entendido que toda la responsabilidad

ante "EL MINISTERIO", siempre corresponder~fi a "LA CONTRATISTA", sin que ~sta pueda

invocar como causas eximentes de sus obligaciones, los retardos o inconvenientes que

puedan presentarse por culpa de los subcontratistas o proveedores. Se exceptOan aquellos

casos mencionados en la Cl~usula Vig6sima Novena, del presente instrumento. Se

except0an tambi~n a los Subcontratistas Designados, sefialados en la Cl~usula Trig¢sima

Sexta de este Contrato.



      Par~qrafo 0nico: Queda                              con respecto a los sisternas de armas y

Electrd~nica, plataforma y comunicaciones,



              C. L. RECTOR
          DIRECTOR DE CONTRATOS
        INGALLS SHIPBUILD|NG, INC.   /
              USA 082014205
                                  /



                 MANUEL                  ROt.,;:, [GUEZ
          ,




                                                                                         ARB-000712
                                                SEGRETC)
Contrato, "EL MINISTERIO" tendr& ta facultad para aprobar la adquisici6n de los nuevos

sistemas     y     subcontratistas-proveedores               de       las    opciones       presentadas     pot    "LA

CONTRATISTA",              fundament~ndose      para         ello     en    los   niveles    de ventajas     t¢cnicas

estratCgicas y de Tecnologia.Actualiz~.~.0." caso’:que la selecci6n del subcontratista-
proveedor implique inevitablemente a "L~ ~;!~T~RATISTA" un costo extra, este incremento

se har~ con cargo a la pa~ida de im.pre~i~tos’~’~’"a~ales efectos la aprobaci~n la har& EL
                                                                         ,
M NISTERIO por ~ntermed~o de la Comana~ac~a GeBeral de la Armada Comando Naval de

Logistic,    sin     que esa          selecci6n y &p~obaci6d del                  subcontratista-proveedor incida

negativamente en los lapsos de ejecuci~n de I~:~abajos o la entrega de "LOS BUQUES"
                     .                           .,..~,~ ,..~:. ":~
objeto del mismo. Con respecto al proce~d~lecci6n, se establece pare la presentaci6n

por "~ CONT~TISTA" de las diferentes opciones, un pl~o m&ximo de haste de treinta

(30) dies h~biles, despu~s de la firma del "Acta de Iniciaci~n de los Trabajos" y "EL
MINISTERIO" tendr& quin~ (15) dies continu0s, despu~s de ~da opciSn presentada pare

dar su aprobaciSn-pot escrito. En ~so de que las opciones aprobadas por "EL

MINISTERIO" conlleven una demora en la entrega, podr& considerarse esta situaci6n como

~usa eximente de responsabilidad para "~ CONY~TISTA", previa aprobaciSn de "EL

MINISTERIO".


                                      SUBCONTRATISTAS DESIGNADOS



      TRIGESlMA SEXTA:                   De acuerdo con Io exigido..por "EL MINISTERIO", "LA
CONTRATISTA" celebrar& los subcontratos, para la realizaci6n de los siguientes trabajos:



      a) Adquisici6n del Sistema de G_~j.~_-~r~a Electr6nica con la empresa ELECTRONIC
SYSTEMS LTD (Elisra).                             :’~. "..


      b) Mantenimiento Mayor de dos (2):iHelicSpteros AGUSTA BELL AB-121-ASW con la
empresa Israel Aircraft Industries LTD (IAF)~Siglas ARV-303 y ARV-306.




           INGALLS       SHIPBUILDING. INC,
                   USA 082014205
                                                                                  Tito M.           Bravo




                                                                                                                  ARB-000713
        c) Mantenimiento Mayor del Sistema de Lanzamiento Misilistico Otomat MK-2,

diecis¢is (16) misiles Otomat MK-2 y Si~.tema Teleguia T-G2 con la empresa Alenia Difesa A
Finmeccanica Company, Missiles Sy                     , antes OTO MELARA, S.P.A.



        Par~qrafo Primero: Los Subc~stas [~signados anteriormente identificados              en

                                  ’~;"’~ "’E!~ MINISTERIO" despu~s de un proceso de
los Literales a) y b), fueron selecclo,,~or
                                            ~,, /I
licitaci6n competitive, conforme a la Ley d~/~itaciones Venezolana y su Reglamento,
donde    "EL   MINISTERIO"      detal6 ..~t~,~’~’ecificaciones   T6cnicas   a   ser   cumplidas.
Subsiguientemente, "EL MINISTERIO" acord6 con dichos Subcontratistas Designados ta
revisi6n de las Especificaciones T~cnicas paraajustarlas a los servicios t~cnicos ofrecidos

per ellos, con el fin de desarrollar el alcance de los trabajos y servicios t~cnicos a ser
suministrados bajo los subcontratos. Estos alcances de trabajo est~n incluidos en el

presente contrato come Anexos "T" y "U" y est;~n contenidos en los contratos a celebrarse

per "LA CONTRATISTA" y los Subcontratistas antes mencionados. Estos Subcontratistas

ser~n pagados per "LA CONTRATISTA" bajo este contrato.



        P.ar~.qrafo. Se.qundo: "LA CONTRATISTA" incluir& disposiciones en los contratos a

celebrarse con los Subcontratistas Designados en los Literales a), b) y c) de la presente

Cl~usula, que evidencian las obligaciones de ~stos con "EL MINISTERIO" en raz6n de los

trabajos que deben realizarse.



        Par~.qraf0 Tercero: El Subcontratista Oesignado indicado en el aparte c) de esta
Cl~usula rue seleccionado per "EL MINISTERIO" mediante la via de la Adjudicaci6n Directa,

prevista en la Ley de Licitaciones de Venezuela y su Reglamento, al igual que en el

Par.~grafo anterior "EL MINISTERIO" negoci6 al atcance de trabajo y los servicios t~cnicos a

set suministrados per Alenia Difesa A Finmeccanica Company, Missiles Systems Divisi6n,

antes OTO MELARA, S.P.A. Ese alcance de trabajo se inctuye en el presente contrato come
Anexo "V" y contenido en el Subcontrato otorgado pot "LA CONTRATISTA" Alenia Difesa A
Finmeccanica Company, Missile~i’~".~s~tems        Divisi6n
                ¯              ":~’~ ’2
Subcontratista.
                  //}j/           ~.\\
                     c. ~CTO,         ’:.
                DIRECTOR DE CONTRATO~

               INGALLS SHIPBUILDING. ,NC.   //



                                                 65




                                                                                           ARB-000714
       Par&qrafo Cuarto: "LA CONTRATISTA" administrar& los Subcontratos referidos en

est.a Cl&usula, en los-siguientes t~rminos y condiciones (los cuales se ajustar&n en todos los

aspectos a las disposiciones aqu[ contenidas):



       a) Con respecto a la                   de los subcontratos, "LA CONTRATISTA’° ser&

responsable de lo siguiente:



1) Incluir et precio de tales subcontratosjen es    Contrato. ¯



2) Efectuar pagos a tales                          acuerdo con los t~rminos de los respectivos

subconlratos.



3) Desarrollar, negociar y administrar los t6rminos y condiciones de los subcontratos, de
conformidad con este Contrato.



       b) Con respecto a las Especificaciones-T~cnicas de esos subcontratos, "LA

CONTRATISTA" desempeSar& las funciones siguientes:

1)   Incorporar   las   Especificaciones   T~cnicas    e~ 4os     subcontratos,   incluyendo   los

requerimientos de prueba aplicables a ella, de conformidad con los acuerdos entre "EL
MINISTERIO" y tales Subcontratistas, como est~ referido en el Par,~grafo Primero y
Segundo de esta Cl~usula.


2) Adquirir, recibir e inspeccionar los materiales, equipos, suministros y componentes objeto

de los mencionados subcontratos.



3) Facultar a los miembros de la "C.l.V." en el pals del Subcontratista Designado, para

efectuar direclamente funciones de supervisi6n, vigilancia y control, sobre la aplicaci6n de
"LAS ESPECIFICACIONES" asi como tar            i~n, efectuar las notificaciones que se generen




                                                                                           ARB-000715
deber~n set tratados de acuerdo a Io especificado en                                           ofertas contenidas en las

"Especificaciones T~cnicas" de los Subcontralistas.



4) Coordinar la instaiaci6n de dichos materiales, equipos, suminislros y componenles en los

planes globales de producci6n de "LA



5) Cooperar con "EL MINISTERIO"                                                 y asistir en la conducci6n de los

suministros, y componentes, objeto de



6) Coordinar pruebas en el puerto y en la~                             los art[culos referidos en el punto anterior,

con las pruebas de otros componentes, sistemas o funciones de "LOS BUQUES", los cuales

son responsabilidad de "LA CONTRAT1STA".



7     Permitir el acceso a las instalaciones de "LA CONTRATISTA" y a "LOS BUQUES" y a los

representantes t~cnicos de              los subcontratistas,                  quienes con           la asistencia de "LA

CONTRATISTA" instalar~n los materiales, equip6s,.suministros y componentes en "LOS

BUQUES".



8 ) Implementar el Programa de Enlrega de acuerdo a Io acordado entre "EL MINISTERIO" y
los Subcontratistas Designados e incluir en su PERT-TIPE DEPENDENT SEQUENCE
NETWORKE PROGRAM. equipos, provisiones y componentes, de conformidad con Io
acordado entre "EL MINISTERIO" y los subcontratistas. Adem&s, coordinar los programas

de plazos de entrega en el programa global del Conlrato para "LOS BUQUES", conforme a

Io establecido en la Cl~usula Tercera.



9) Garantizar la obtenci6n del pago por adelantado, fianza de "Anticipo" equivalentes al cien
                                                       ",.,,

pot     ciento   (100%)     del     primer     pag~;.,~fianzas
                                                   ¯
                                                                               de   "Fiel       ’Cumplimiento"   y   "Buen
                                                      ~; :       :

Funcionamienlo", equivalentes al veinte po}                    ci’6,nto ,   (20%) y diez pot ciento (10%) del monto
total del precio del subcontrato respectivamenfe, de conformidad con Io establecido en la

Cl,~usula Cuarta d~ este Contrato y aquellas gtt.~s!                        Garantias que pue~an set requeridas pot




       INGALLS SHIP6UILOING..,lU,                                                   T)to

                                                                        .           /          C~I~ 3.3~6~78
                                                                                                                        ~




                          Comandant                                           Comandant8 G~neral de la Ar
                                               e Lo
 m.: ~..w~o                           . V4,~1~,~I                                       C.l,   V.3 ~t~.384               ~   ’   ¯




                                                                                                                     ARB-000716
"EL MINISTERIO" y "LA CONTRATISTA" para asegurar el "Fiel Cumplimiento" de todas las
obligaciones contenidas en Ios.subcontratos. Adem&s, administrar los mismos en hombre

de "EL MINISTERIO".




limitada de la manera siguiente:
                                                                       ’
                                                "   k~ll

      a) Por el fallo de los
                                                        ! equipos,   suministros,,y componentes de los
Subcontratislas,     de      cumplir        mate ia l , , ESPECIFICAClONES
                                            con,~,~,’~ii6.                            contenidas          en    esos

subcontratos o de actuar de acuerdo ,~"~n ella. La responsabilidad de "LA CONTRATISTA"

estar~ limitada a 10s montos de las "Fianzas de Fiel Cumplimiento" y/o Garantia requeridas

bajo esos subcontratos.           "EL. MINISTERIO" dejar~ a salvo a "LA CONTRATISTA" pot los

costos en exces5 de los entes mencionados, que pueda incurrir en sus esfuerzos para

subsanar los fallos de tales Subcontratistas o por cualquier costo adicional bajo este
Contrato por.demora, debido a fallos de ejecuci6n de lc~s Subcontratistas.



      b) Por el incumplimiento de los Subcontratistas ~n enlregar los materiales, equipos,

suministros y componentes denlro del tiempo especificado para la entrega en tales

subcontratos, la responsabilidad de "LA CQNTRATISTA" estar~ limitada a la aplicaci6n de

las penalidades previstas en los Conlratos suscritos entre "LA CONTRATISTA" y et

Subcontratisla Designado que incurra en tal falta y pot la "Fianza de. Fiel Cumplimiento"

constiluida para tal fin, de acuerdo al monto de las fianzas de cada subcontralista.



      c )"LA CONTRATISTA" no ser~ responsable de la ejecuci6n de aquellos articulos de

equipos (con[enidos en el alcance del trabajo de "LA CONTRATISTA") los cuales se

interconectan      con      los      materiales,    equipos,    suministros       y   componentes          de    los

Subcontratistas, en los siguientes casos:



        DISECTOR O~ CO1"*qr ""~
      INGALLS   ~HIPSU!LI}ING,    ,r,l,.,

             USA. 0020 t 42t)3                      .   !
                                                                                                  Bravo
                                                                           Tito       flmlrante
                                                                                  M. ~
                                                                                     la Defensa
                                                                                       366.278




                                                                                                          ARB-000717
Case 1:18-cv-00469-KBJ Document 1-7 Filed 02/27/18 Page 75 of 89



     1) Si ta ejecuci6n depende del manejo u op~raci6n correcta de los materiales del

     subcontratista. Adem,~s, que dicho manejo u operaci6n no est& en conformidad con "LAS

     ESPECIFICACIONES" relativas a los Subcontratos.



     2) Si tal ejecuci6n es perjudicada debid~peraci6n defectuosa o incorrecta de los
                                                                   arte del subcontratista.
     materiales, equipos, suministros y compone~n[~e~=~!~V


     3) Si la operaci6n de los materiales, equip~.~umini ~os y componentes del subcontratista
     causan daSos a otros equipos de "LA CONTRATI,.~ It’ con los cuales tienen una interfase.


            En tales casos, "EL MINISTERIO" amparar~, y dejar~ a salvo a "LA CONTRATISTA"

     de las responsabitidades antes seSaladas y se aplicar&n las disposiciones de indemnizaci~n

     contenidas en el Par&grafo Quinto, literales a) y b) de 6sta Cl~usula a dichos eventos.



            Par~.qraf0 Sexto: "LA CONTRATISTA" no ser~ responsable ante "EL MINISTERIO"

     pot ninguna cantidad de dinero que le pueda sir impuesta por reclamos, demandas,

     requerimientos, ejecuciones, acciones judiciales (incluyendo honorarios de abogados y

     otros gastos de litigios) o de otra manera pot terceras personas o entidades, asociados con

     los Subcontratos o del trabajo ejecutado pot los Subcontratistas Designados mencionados
     en 6sta Cl,=flusula de conformidad a este Contrato. "EL MINISTERIO" se compromete a dejar
     a salvo, defender y pagar a "LA CONTRATISTA" el monto de dinero que puedan ser

     reclamados, adjudicados o pagados pot esta, per los conceptos citados en este Par&grafo.
     "LA CONTRATISTA" notificar& a "EL MINISTERIO", cualquier reclamo que sea interpuesto y

     esta no podr~ resolver o Ilegar a un acuerdo en virtud de dichos reclamos a hombre de "EL

     MINISTER!O", sin la previa autorizaci6n dada pot escrito pot parte de este.


            Par~.q.r.afo S6ptimo " De los equ~po~t y .~rvlclos suministrados por los Subcontratistas
     Designados, "LA CONTRATISTA ser~ respo.osabi~ solamente de su instalaci6n de acuerdo

     a   "I_AS ESPEClFICA~:IONES" del prove~’a~r"~del~’"
                                                 "       mismo y de la ingenieria de sistema


                      C. L. REC’fOR                          "’,
                  DIRECTOR DE CONTRATOS



                      uSA 082014205                  ’                 Tito N1 R~diz] Bravo




                                                                                               ARB-000718
¯ y ga~anlias estableci~as ~a~a ella.



        Par&qrafo Octavo "LA CONTRATISTA" se obligar~ a incluir en los Subcontratos

 aqui referidos, una Cl~usula                      .cual dichos subcontratistas utilizar& para los

 [rabajos objeto de este conlrato los m~               especificos del fabricante det equipo, asi

 come las partes y repuestos original.~s allJ         tescritos o sustitutos autorizados per "EL

 MINISTERIO",       a tray,s del. jefe de.; la                  Inspectora Venezolana ("C.I.V."), o

 certificado per el fabricante original del ref~      equipo.



        Par,iqrafo Noveno: "LA CONTRATISTA" se obliga.r& a incluir en los Subcontratos

 aqui referidos, una Cl,~usula mediante la cual dichos subcontratistas acepten que el Control
 Perceptivo-y pronunciamiento favorable del mismo de los bienes objeto del contrato ser&

 efectuado per la Contraloria General de las Fuerzas Armadas Nacionales, come requisite

 previo a los efeclos de los pages correspondientes.


        Par,~qrafo D,~cimo: "LA CONTRATISTA" se obligar,~ a incluir en los Subcontratos aqui
 referidos, una Cl,¢usula mediante la cual dichos subcontratistas cumplan las disposiciones

 exigidas per "EL MINISTERIO" en la Cl&usula Tercera del presente contrato, atinente a los
 plazos de entrega.



        Par~qrafo D6cimo Primero: "LA CONTRATISTA", se obligar& a incluir en los

 Subcontratos aqui referidos, una Cl~,usul&~m. ediante la cual dichos subcontratistas tengan la
                                                                                .
 obhgac~on de ~ndemn~zar los danes more.te.rlos, y per conceptos de penahdades, en los

 minimOs t6rminos en que se exige a "LA COI~t R~TISTA" en la Ctausula Novena, y que una
 vez se obtengan tales ~ndemn~zac~ones;i~stas ~beran ser puestas a d~spos~c~on de EL

 MINISTERIO’ a los fines de su reintegro-~ Tes~.o~/j~ Nacional.


        Par~.qrafo D~cimo Sequndo: "~NTRATISTA" se obligar.~ a incluir en los

 Subcontratos a~eridos, una Cl,~usula medianle la cual a dichos subcontratistas se ie




                                                            :i;i.IO II. C
                                                                                                        & ..:
                                                                         Vlc~almlrante                  -<   ~

                                                                Comandante   General de la Armada       ~ ~      ~
                                                                        C.I, V’3,~13.384                ~:




                                                                                                    ARB-000719
                      Par~qrafo O&cimo Tercero: "LA CONTRATISTA" se obligar~ a incluir en los

            Subcontratos aqui referidos, una Cl&usu~=. mediante la cual a dichos Subcontratistas se le
            exija las disposiciones atinentes a las ~’~ antias t~cnicas de.los trabajos realizados, en

            t~rminos similares a los exigidos en este co~   ato.


                                                     4TRATISTA" se obligar~ a incluir en los
                 Par,~qrafo D~cimo Cuarto: "LA ~
            Subcontratos aqui referidos, una CI&’L~a mediante la cuat se incluya disposiciones

            pertinentes a la licencias y patentes en los mismos t~rminos en que se le exige a "LA

            CONTRATISTA" en este contrato,



                      TRIGESIMA SEPTIMA: "LA CONTRATISTA" no tendr& m&s obligaciones que las

            referidas a las provisiones de garantia con respe-cto a estos subconlratos, despu~s de la

            firma de la "Aceptaci6n Final del Sistema Teleguia TG-2" en Venezuela, los Misiles en
            Venezuela, los Helic6pteros en Venezuela y el" Sislema de Guerra Electrsnica en

            Venezuela. Queda entendido que las pruebas finales y la Aceptacisn Final de los
            HelicSpteros, Guerra Electr6nica y Sistema Teleguia TG-2, ser~n efectuadas en Venezuela,

            previo Control Perceptivo y pronunciamiento favorable del mismo pot parte de la Contraloria
            General de las Fuerzas Armadas Nacionales, siendo responsabilidad Onica de "LA

            CONTRATISTA" mantener vigente la "fianza de Fiel Cumplimiento", hasta el momento de la

            recepci6n y la aceptaci6n definitiva de los equipos antes mencionados y la "Fianza de

            Garantia T~cnica" exigidas a los Sub-Contrafistas Designados, hasta el vencimien/o del

            plazo de garantia. "Las Pruebas de Mar y Muelle" y las pruebas finales, ser~n de acuerdo a
            las especificaciones      ontenidas en dic~os subcontratos. En tal sentido "LA CONTRATISTA"

            se compromete a porter a d~sposlc~on d
                                      .....--e~"EL MINISTERIO", cuando sea obtenido, el monto
            producto de dicha fianza en caso de su/tejecuci6n por incumplimiento del Subcontratista
            Designado.

                                ~
                              C. L. RECTOR
                                                     __~
                                                     Y
                         DIRECTOR DE CON’r’""r"S                                                 J~ravo
                                                                         Tito
                        INGALLS SHIPBUILDING
                              USA 08~014203                                 Ministi~k   de la Defensa




          O ORTEGA JUGO
~,l.t.", I ~.~ ,,,,                                                         C.I. V-3.513.384




                                                                                                          ARB-000720
      _F’arfi.qrafo 0nico: Los pagos finales de los Subcontratistas Designados, ser&n

autorizados por "EL MINISTERIO". Para la IAI ISRAEL AIRCRAFT INDUSTRIES LTD, con

la aceptaci6n por partede la "C.I.V." de los resultados de los vuelos funcionales efectuados

en Israel. Para Elisra con las pruebas de mar desctitas en las "Especificaciones T6cnicas",

realizadas en Pascagoula Mississippi y                        para Alenia Difesa A Finmeccanica Company,

Missiles Systems Divisidn, antes OTO MELARA, S.P.A., con la entrega de los Misiles en

Venezuela.                                                ,. 4:.."



                                        BENEFICIOS Y COMISlONES



      TRIGESIMA OCTAVA: Ninguna persg~.,                                que est~ o haya estado al servicio del

Gobierno de la RepQblica de Venezuela e_~~Oltimos cinco (5) aries, podr& ni per si, ni per
mealie de interpuestas personas, tenet participaci6n de los beneficios que el presente
Contrato pudiera producir a "LA CONTRATISTA" o a cualquiera de sus empresas afiliadas o

subsidiarias, o a sus proveedores o subcontratistas, ni recibir de ellos ninguna gratificaci0n,

d&diva o prestaci6n similar, El incumplimiento d~ la presente Cl,-4,usula por parte, de "LA

CONTRATISTA", facultar& a "EL MINISTERIO" para solicitar la inmediata rescisi6n del

presente Contrato.                                                          ~..



                                                     DOMICILIO



        TRIGESIMA NOVENA: Para todos los efectos que puedan derivarse de .ta falta de

cumplimiento del presente Contrato, las partes eligen come domicilio especial la ciudad de

Caracas, Distrito Federal, Rep0blica de Venezuela, sin perjuicio para "EL MINISTERIO" de

elegir otro domicilio a los mencionados efectos.

                                                    ~,;: ,*, -,. "~ ¯

                                         COMPI~T-ENCIA JURIDICA



       CUADRAGESlMA: El presente Contrato Serfi regido per las Leyes Venezolanas. Las

dudas y controvers,~s que puedan suscitarse en su ejecuci6n                                e no Ilegaren a set


               C. L. RECTOfl
         DIRECTOR DE COt,ITp^T~S
        |NGALLS SHIPBUILDING, li’,lC.
               USA 082014205




                        Comand/~’nJ~ qla~v’~l de Logistic-,




                                                                                                     ARB-000721
            resueltas amistosamente por las partes contratantes, ser~n decididas por los Tribunales

            competentes de la RepQblica de Venezuela, conforme a las leyes de este pals, sin que

            puedan pot ningt]n molivo ser causa de reclamaciones extranjeras, todo de acuerdo con el

            Arliculo 127 de la Consfituci6n de la Re~blica de Venezuela.



                      CUADRAGESlMA PRIMERA: .Sin~efl~argo, antes de acudir a la via judicial , las

            partes contratantes se comprometen, en ca~]~ de que surgiera cualquier duda o diferencia

            sobre algOn problema t6cnico, someter~,/~lsunto a la decisiSn de una Comisi6n de tres
                                                                  _
            Expertos a seleccionar de mutuo acuer,~/~ tre las partes



                      Par~qrafo Primero: La parte solicitante de tal decisi6n, formular& concretamente su
            reclamo y comunicar~ a la otra parte el hombre y la direcci6n del Experto T~cnico,

            designado por ella; la otra parte se obliga a su vez a comunicar el hombre y la direcci6n

            Experto T~cnico que la representar& dentro del plazo de catorce (14) dias continuos a padir

            de la fecha de haber recibido la comunicaci6n. Los dos (2) Expertos asi nombrados, habr,~n

            de ponerse de acuerdo acerca de la escogenci& del tercer Experto T~cnico, dentro de

            catorce (14) dias continuos, contados a partir de la designaci6n del Qltimo de etlos.       El
            tercer Experto T~cnico seleccionado, presidir~ la co~iisi6n. Esta Comisi6n funcionar~ en la

            citada ciudad de Pascaguola, Estados Unidos de America, durante la permanencia de "LOS

            BUQUES" en aquel pais y funcionar~ en la ciudad de Caracas, RepOblica de Venezuela,
            durante el periodo de Garantia. Las decisiones de estos Expertos T6cnico, se tomar~in por
            mayoria simple, ser~n firmes y obligatorias para las partes contratantes.



                      Par~qrafo Se.qundo: En caso de que los Expertos T~cnicos, no Ileguen a un acuerdo

            despu~s de transcurridos tres (3) meses, las partes contratantes de mutuo acuerdo,

            someter~n el asunto a los Tfibunales competentes de la RepQblica de Venezuela.



                      CUADRAGESIMA SEGUNDA: En caso de una disputa o incumplimiento, o cuesti6n
            de nterpretac 6n relac onado a este ~.~j%[o, "LA CONTRATISTA" y "EL MINISTERIO" se

            reun~ran y negoclar~ de buena fe, #dFa ~[~’]~r el asunto am~gablem~;nte. Si las partes no




                      INGALLS ~HIPBUILDING.
                            USA 0~0~4~r,~




"~                                            C~ante                  Com.nd.nte General de la Arm.da

                                              ~,l, Y~=.#l g.~91                                         o
.~.~..:,~
              ’   "
                                                 SECRL=’TO

pueden dirimir el asunto dentro de treinta (30) dias continuos despu6s de plantearse la

disputa, entonces, a solicitud de cualquiera de las partes, el asunto ser~ sometido a

arbitraje de acuerdo con esta Clfiusula.         En caso de no resolverse con el arbitraje antes

mencionado, ambas partes tendr~n de.recho de acudir por ante los Tribunales competentes

de la RepOblica de Venezuela.



         Parfiqrafo Primero: Cualquier                ~, demanda, controversia y/o diferencia que

surjan de este Contrato o relacionada con              interpretaci6n, incumplimiento, terminaci6n o

invalidaci6n del mismo, ser,i sometido d~              acuerdo con las reglas estipuladas aqui y

subsidiariamente de acuerdo a las                     ~ del C6digo de Procedimiento C.I.V.il de

Venezuela.     Las actuaciones de                 ser~n realizadas en Caracas, Venezuela, en el
idioma     C.aste{lano-lngl~s.     El   jurado   de    arbitraje,   consistir&    de         tres    (3)   &rbitros

independientes, quienes deber&n set miembros de la C&mara de Comercio Intemacional,

fluidos en.los idiomas Castellano-lngl~s, entendi,~ndose que cada parte nombrar& un &rbitro

y et tercer firbitro quien presidir~ el jurado de arbitraje, ser~ elegido pot los dos (2) ~rbitros

nombrados por las partes para este fin.               En caso iJe que dentro de treinla (30) dias

continuos despu~s de su nombramiento, los dos (2) firbitros no hayan Iogrado un acuerdo
en relaci6n a !a elecci6n del tercer ~rbitro, ~ste L]ltimo ser& nombrado por la Cfimara de

Comercio Internacional o cualquier sucesor de estos. Los firbitros actuar,~n como &rbitros de

derecho y deber~n pronunciar su decisi6n dentro de un t&rnino de Ires (3) meses m~ximo.


         Par~.qrafo Se.qundo: Cualquier arbitraje en virtud de este contrato, ser& realizado en

Caracas, Venezuela. Las partes acuerdan que en caso de arbitraje, se seguir&n tas reglas

contenidas en el C6digo de Procedimiento C.I.V.il de Venezuela.


         par&.qrafo Tercero: En el caso de que cualquiera de las partes entable acci~n judicial,

en relaci6n a Cualquier alegato de incumplimiento o cuesti6n de interpretaciSn relacionado

con este contrato, la parte que resulte ve~ ,~,.da "~demnizar& y dejar& salvo a la otra parte de
cualquier sente~costos o gastos asocii.~s con esa acci6n judicial¯


               c, L
           DIRECTOR DE
         INGALLS ~HIPBUII.DINQ. INC.
               USA 0t32H 4205                                        Tito M. IR!n~n Bravo




                                                                       Vlcealmlrante
                                                             Comandante General de     Is   Armada
                                                                      C,I.




                                                                                                           ARB-000723
                                      SECRET(::).

                        DOCUMENTOS QUE INTEGRAN ESTE CONTRATO



      CUADRAGESIMA TERCERA: Este Contrato consta de un Documento Principal que

es el presente y de los demfis documentos complementarios anexos que de seguida se

especifican, los modelos de Actas contenidos aqui identificados come anexos, Io son a fitulo

referenciat, per Io cual no deben considera’rse en forma alguna vinculantes o definitives,

lodes los cuales ir&n firmados en cada una de sus pfiginas per ambas partes contratantes
en prueba de aceptaciGn                       .:! /



      a) Documentos Constitutivos y Estatutarios de la " INGALLS SHIPBUILDING, INC",

citado en la introducci6n del presente Contrato (Anexo "A")



      b) Documentos Contentivos de los "lnstrumentos Poder" citados en la introducci6n de

este Contrato. (Anexo "B").


      c) Documentos Contentivos de "LAS ESPI~CWICACIONES" y derails instrumentos

mencionados en la Cl~usula Primera de este Contrato. (Anexo "C").



      d) Modelo de "Normas MIL,I-45208A". (Anexo "D").


      e) Modelo de "Acta de Iniciaci6n de los Trabajos" a que se refiere el Contrato

("Anexo "E").


      f) Modelo de "Certificado de AceptaciGn de Pruebas de Puerto y Mar". (Anexo "F")



        g) Detalles de la "Asistencia T@cnica" suministrada per "LA CONTRATISTA’,. (Anexo


      h) Modelo de "Fianza de Anticipo". (Anexo "H"):


      i) Modelo~de,~cta de Avance de Trabajos". (Anexo ’T’).


                c. L. REC:""                      /                  Tire M.                   rave
         DIRECTOR Dr.. ’:;:."               _~ ~’/     "                    Vie   flmlr~nte
        INGALLS   SHI,~I.;!!I~"             //                                         la Delen.~a

                ~l~f. " ", ’"                                                      366.278

                                                  75




                     M,,~,NUI{I     I~( );X{I¢;UEZ     ’;;JO    H.                        qANDil.


                          Cornea   de koglsllca            Comandante General de la Armada
                                                                     C.I.V.3,513.384



                                                                                                      ARB-000724
                                         SECRETO


        j) Modelo de "Fianza de Fiel Cumplimiento". (Anexo "J").



        k) Modelo de "Fianza de Buen Funcionamiento". (Anexo "K’)



        I) Modelo "Normas de Seguridad. de~’~stados. Unidos de America"(.Anexo "L")



        m) Modelo de "DD Forma 254". (An!~xo.. "~                              ..


        n) Documentos Contentivos del Sopoft~,                         istico. (Anexo "N").



        o) Modelo de "Certificado de Aprobaci6n de Pruebas en F,~brica o en el Astillero".

 (Anexo "0").



        p) Modelo de "Acta de AceptaciSn Final". (Anexo "P").



        q) Modelo de "Acla de Fin de Garantia ". (Anexo "Q").



        r) Modelo de "Asistencia T~cnica". (Anexo"’R").


         s) Modelo de la Secci6n 181 del 35 volumen U.S.C. (Anexo "S").



        t) Alcance de los trabajos a realizar por la compar~ia "ELECTRONIC SYSTEMS LTD"

 (ELISRA). (Anexo "T").



         u) Alcance de los trabajos a realizar por la compar~ia "ISRAEL AIRCRAFT

 INDUSTRIES LTD" (IAI). (Modelo "U")..,

                                        ’~t, ’,’, "~.~.,,,,

         V) Alcance de los trabajos~a~ret~,lizar por la compar]ia "ALENIA DIFESA A
 FINMECCANICA COMPANY, MISSiL.ES SYSTEMS DIVISION",(Anexo



          ’ ~’.CTOR                      :           ~’~":]~
 DIRECTOR DE CONTRATO$            ’     ,\~. ,,~,/
                                        4-~’~’"                                               ~almirante
INGALDS SHIPBUILDING. INC.
                                                                                                  la Deiensa
      USA 082014205


                                                              76   "


                      MANIIEL ~l’l~;~) }’~)DI~ICUEZ




                                                                                                               ARB-000725
Case 1:18-cv-00469-KBJ Document 1-7 Filed 02/27/18 Page 83 of 89
                                                        SECRET(:::)

             w) Cronograma de desembolso.



             Par,=flqrafo 0nico: A los efectos de esta Cl~usula, podr~n firmar por "EL MINISTERIO"

       los documentos comprendidos en los apartes arriba mencionados, las personas que et

       ciudadano Ministro de la Defensa designe por 6rgano de la Comandancia General de la
                                                       "%.


       Armada, con excepci6n de los que corre~.onden a su exclusiva competencia.                    Asimismo
       podr~n firmar pot ’°LA CONTRATISTA’; ’~’los
                                                 ~..cumentos comprendidos en los apartes arriba

       mencionados, las personas que LA CONTI-,b~I~ISTA designe para tal efecto, con excepci6n
       de los que corresponden a su exclusivacombetenci&



                                                             VIGENCIA



             CUADRAGESIMA CUARTA! Este Contrato entrar~ en vigencia cuando haya sido

       firmado por las-partes contratantes previa aprobaci6n de la Contraloria General de las

       Fuerzas Armadas Nacionales, con la debida certifica~i6n por la Consultoria Juridica de "EL

       MINISTERIO".                                                     ¯.



                                                       ENMIENDAS


             CUADRAGESIMA QUINTA: Ninguna enmienda a este Contrato tendr~ efecto, a

       menos que .sea hecha por medio de documentos escritos y firmados por las partes
       contratantes previa aprobaci6n de la Contraloria General de las FueFzas Armadas

       Nacionales. Las modificaciones asi efectuadas formar&n parte integrante del instrumento

       contractual.



                                   CONTRIBUCIONES E IMPUESTOS



             CUADRAGESIMA SEXTA: Las .partes contratantes convienen en que los gastos,
       impuestos, tasa y grav~menes que puedan originar este Contrato, Aos qance ar~ "LA

                           ¯. REcto.                                                  I \ /I
                          USA 082014205                                      Min~_tre ~,,,

                                                                             ~               .278

                                                   .




                                   ¯ ¯    .   0 ,~gl                                                     _




                                                                                                    ARB-000726
Case 1:18-cv-00469-KBJ Document 1-7 Filed 02/27/18 Page 84 of 89
                                   SECIRETO

      CONTRATISTA" en Io que respecta a pagos a efectuarse en los Estados Unidos de America
      y "EL MINISTERIO" los que se causen en la RepQblica de Venezuela.



             Par~qrafo Primero: El precio de este Contrato incluye todos los impuestos, cargas y
      contribuciones federales, estadales y I~s~de los Estados Unidos de America, pero no

      incluyen aquellos tributos causados .en .~ela y que correspondan a "EL MINISTERIO",
      cada parte asume la carga tributaria ~,ue le~orresponda por el desarrollo dei presente

      Contrato.
                                                        ~~,~’~

                                         RESPONS                        Y SEGURIDAD


              CUADRAGESIMA SEPTIMA: Durante el periodo de ejecuci6n de los trabajos objeto

      de este Contrato, los miembros de la tripulaciSn designados por "EL MINISTERIO" ser&n

      autorizados a presenciarlos, sin interrumpir o impedir la realizaci6n de trabajo                               "LA

       CONTRATISTA" durante el tiempo en que "LOS                              BUQUES" se encuentran en las

      instalaciones del Astillero, ser& responsable de la ~eguridad de "LOS BUQUES" y todos sus

      materia..les, equipos, componentes y enseres.                    El Jefe de la "C.I.V." ser& responsable de la
      conduct& comportarniento y seguridad de los mieml~’ro~, que la integren. Reconociendo que

      "LOS BUQUES" permanecer&n en propiedad de "EL MINISTERIO" el Comandante y la
      Tripulaci6n participar~n junto con "LA CONTRATISTA" en suministrar seguridad, vigilancia
       contra incendios, inspecciones de seguridad, etc., segL]n Io acordado entre las partes.                         El
       Comandante de cada uno de "LOS BUQUES", puede cooperar con "LA CONTRATISTA"

       para ejecutar los movimientos de "LOS BUQUES" requeridos por esta.



              Par,~.qrafo Primero: "LA CONTP~T,ISTA" deber~ proveer el servicio de seguridad y

       vigilancia que actuar& con la colaboraci6rt de\!a tripulaci6n en sus funciones de prevenci6n
       de accldentes e infortun~os derlvados d~ los tr&bajos que se ejecuten a bordo y cuando los
       trabajos est~n siendo efectuados; prov6er& e;I.i~t~ervicio de bomberos incluyendo los medios

       de extinci6n anti-incendio y tambi~n aseg._u"~ que se tomen las pre suciones que los



       trabajad~de
         ~ervar.olR[C.~oRC.
                          "LA CONTRATISTA" y l~iembros de la tripulaci6n
              L OERECIORcoNTRATOS                                Tire M.~,,is~ ~ raC{n ]Bravo




       IN6ALL$ SHIPBUILDING, INC.                                                        Min      ,       ~ensa       o
             USA   0820~4205                                      78




                                                                                         VlcL~almirante

                                                                                Comendante General de la Armada
                                    Coman/~’ante Na’£al de Loglstlca
                                                                                        C,I. V.3.St 3.384




                                                                                                                  ARB-000727
                   Par~.qrafo Se.qundo: Los materiales resultantes del desmantelamiento de los sub-

         sistemas, previstos de modificaci6n y todos los equipos o maquinarias desmontados y que

         no son reulilizables, son propiedad de ,EL MINISTERIO", sin que ello implique perjuicio o

         gasto en las actividades de "LA CONTRATISTA’.’.                         Los materiales desembarcados deber~n

         set almacenados en dep6sitos a la orden de "EL MINISTERIO" hasta que sean preparados

         para su envio a Venezuela.



                   CUADRAGESIMA OCTAVA: Lo,~                                     de [rabajo que sufra el personal de "EL
         MINISTERIO" durante la ejecuci6n dei                                   Contrato, estar~n a cargo del mismo. De

         igual modo, los accidentes de trabajo que                              personal de "LA CONTRATISTA" durante

         la ejecuci6n del presente Contrato,                               rgo de la misma.



                   Par~qrafo       Primero:. Los   dar~os         que      pudiera      ocasionar     el     personal   de   "LA

         CONTRATISTA" a la propiedad, de "EL MINISTERIO", durante la realizaci6n de los trabajos

         objeto del presente Contrato, ser~n de la entera responsabilidad de la misma. En

         consecuencia, "LA CONTRATISTA" se compromete y obliga a reparar Io dar~ado sin costo

         alguno para "EL MINISTERIO", hasta por una .¢antidad de VEINTE MILLONES DE
                                                          :.
         DOLARES de los Estados Unidos de America (US$ 20.000.000,oo).


              " Par~.qrafo Se.q.und.p.: En los casos de trabajo o pruebas de realizaci6n conjunta pot
         ambas partes, "LA CONTRATISTA" y la "C.I.V.", determinar~n por escrito previo a la

         ejecuci6n de los mismos, las areas de responsabitidad que competen a cada una de elias.

                                                   "z        ".:.,.
                                                                      LAS RELACIONES



                                                                                    ejercer~ en la forma que juzgue mas

         conveniente, el control, supervisi6n y fi:                              de la ejecuciSn del presente Contrato a

         traves de la Comandancia General                                       Comando Naval de Log[stica, sin perjuicio

         de Io previsto en el Adiculo 2 del Reglamento de la Contralor[a G~r~l ,de las Fuerzas



         Armadas~onales

           DiBECTOB DE COmRAT08
         INGALLS SHIPBUILDING, INO.
                                                                                                                              ~        "
                   USA 082014205                         .            79    .




                                   MANUEL
                                                                                                                              &    .
                                                                                             Vlcealmlrante                   .<            ._.

                                            ~
                                                    te
"   ""                                Com~nd~   ~ ~O                                Com.nd.nt. 6.ner.,
           R’’~"          U C,,

              ~,     ’,                             ~,~

                                                                                                                        ARB-000728
Case 1:18-cv-00469-KBJ Document 1-7 Filed 02/27/18 Page 86 of 89
                                                               SIECRETO

                                                    DISPOSICIONES GENERALES



               QUINCUAGESIMA: "LA CONTRATISTA" se compromete a que todos los equipos,

       materiales y repuestos nuevos que van a ser instalados en "LOS BUQUES", deben set
        adecuados a las condiciones climatol6gicaspredominantes en el tr(~pico, es decir,


        tropicalizados.                                        ~

               QUINCUAGESIMA                       PRIMERA:      N      guna            cancetaci6n,    modificaci6n,      enmienda,
       tachadura, adiciSn u otro cambio o dis.~,                        ciSn. de este Contrato o renuncia de cualquier

       derecho o recurso estipulado aqui, se .r~!l ctivo para cualquiera de las pares a menos que

        se establezca especificamente p0r ~’crito y"firmado por ta parte obligada por ello y
        aprobado pot la Contraloria General de las Fuerzas Armadas Nacionales."



               Parficlrafo Primero: Este Contrato sustituye todos los acuerdos, orales o por escrito,

        realizados anteriormente en relaci(~n al asunto del que trata este instrumento,                                              las
        disposiciones aqui contempladas contienen el acL~erdo de las partes.



               Par&qrafo Se_qundo: Las disposiciones de e.~te~Contrato obligar&n y redundar&n en

        beneficio de "LA CONTRATISTA" y "EL MINISTERIO", sus sucesores y cesionarios.



               QUINCUAGESIMA SEGUNDA: "EL MINISTERIO" no aceptar.~ en la ejecucibn del

        presente Contrato la figura del Prototipo o Modelo Experimental, para ser incluido en "LOS

        BUQUES", fundado en elementos t6cnicos en base a pianos y proyectos escritos, aQn

        cuando    sean         aprobados            pot   la   "C.I.V.",           en     cuanto    estos    no    satisfagan      "LAS

        ESPECIFICACIONES". Cualquier disp0siciSn o cambio deberfi ser aprobado por "EL

        MINISTERIO" a trav6s del Comando Naval de Logistica de la Armada.



               Q:UINCUAGESIMA TERCERA: i~e’e’~’.’~,~.tendido qua a los efectos de este Contrato y
                                                                        E-
        sus anexos, cuando se emplee el t~rmip.o "~bs01escencia’" en "LAS ESPECIJ:ICACIONES"
        tL, cnicas de "EL MIJ~ISTERIO" debe er~te.’nders& que esta referido a ,~uel os Items cuya



                               C¯ L       RECTOR
                                      "                                   /’:(!
                                                                       v~; "a’~;                     Tito. M. \\t~-inco’bJ Bravo
                         DIRECTOR DE CONTRATOS                        ’~:"


                     "         USA 082014.205                             80                                       66278           ~ ~ E /




                                                                  "          ’                     ..k . /
~NCISCO ORTEGA JUGO                                                                                Vl~rante

 ~st.~.n)R ju~vlco         ¯                               de Log/stlca                   Comandants General de
tecnologia ha side superada per otra m,-Ss sofisticada y per consiguiente est~n en desuso,
rode de eonformidad con 1o contenido en las "Especificaciones T~cnicas" que come Anexo

"C" forman parte integrante de este Contrato.



      Par~,qrafo 0nice: Igualmenle queda establecido que a los efectos de este Contrato,

cuando se utilice el t~rmino "Original de[~l~icante",-- debe entenderse que est& referido a
                                                                    .
aquellos equipos, materiales y repuestos~r’~s’~,utilizados per ’LA CONTRATISTA" en

ejecuci6n de los trabajos objeto de este CFtratI             ’


      QUIN.CUA.OESiMA...CUART.A: Queda.~l~ndido que los miembros de la tripulaci6n

"LOS BUQUES", recibir&n per parte de~;~l~ CONTRATISTA" un trato c6nsono con                   su
jerarquia, asi come tambi6n todas las facilidades relacionadas con su permanencia en

instalaciones del Astillero durante la ejecuci6n de los trabajos objeto de este Contrato.



       QUINCUAGESIMA QUINTA: Si duranle la realizaci6n de los trabajos objeto de este

Contrato,    se      presentaren   dudas    sobre    -aspectos     no    previstos   en     "LAS

ESPECIFICACIONES"; tales come caracteristicas o dates de algOn equipo o material. Io
                                                  .,.
cual impida su aceptaci6n, queda convenido que se apl~ar~n las normas o disposiciones de

los m~s altos niveles utilizados per "LA CONTRATISTA" en cases similares y/o los aplique

la Armada de los Estados Unidos de America, previo acuerdo entre las partes. Igualmente,
si "LA CONTRATISTA" demostrare que existen mejores opciones que las previstas en "LAS
ESPECIFICACIONES" o que per el contrario no est~n previstas en ella, deber~n notificarlo

a "EL MINISTERIO" a los efectos de su implementaci6n previo an,~lisis y aprobaci6n de la

Comandancia General de la Armada per 6rgano del Comando Naval de Logistica, y la

Contraloria General de las Fuerzas Armadas Nacionales



       QUINCUAGESIMA SEXTA:                               que si "LA CONTRATISTA" efectea
trabajos sin la presentaci6n previa del p                  correspondiente, para su estudie y
posterior aprobaci6n per parte de "EL               ’,lO", estos costos no ser,in reconocidos per

~ste. Asim,~:Z~ si durante el desarrollo del        Io de este Contrato ak     ~s de los trabajos



       C. L RECTOR
   DIRECTOR DE CONTRATOS




                                                                                       ARB-000730
fueran realizados por miembros de la "CJ.V." o de la tripulaci6n de "LOS BUQUES", el valor

de los referidos lrabajos serfi considerado como cr~dito a favor de "EL MINISTERIO".



                           CLASIFICACION DE ESTE CONTRATO



       QUINCUAGESIMA SEPTIMA: Est.e Contrato tiene clasificaci6n "SECRETO" segQn

las reglas de seguridad de Venezuela,.~             las         Especificaciones tienen clasificaci6n

"CONFIDENC!AL", por consiguiente, ser,-4n          nejados segQn las normas de seguridad en
vigencia para este nivel de clasificaciones so     ~nente para uso oficial. Toda la informaci6n

oblenida por las p,,artes contratantes en su ;~,   ~ci6n serb, considerada como "SECRETO" o

"CONFIDENCIAL segOn el caso y por Io t~            no deber& ser divulgada por dichas partes a

ningt)n tercero, excepto a las personas que est~n debidamente autorizadas por ellas.



                                         APROBACION


       QUINCUAGESIMA OCTAVA:              El presente Contrato ha sido aprobado por la

Contraloria General de las Fuerzas Armadas Nacionales, segt~n Oficio N° ~,-~.-33,/~-)-Y/Sde

fecha ~c (d)~’( ~ ~ /~ ’~’~ ~.



                                  DISPOSICIONES FINALES


      QUINCUAGESIMA NOVENA: Si durante la ejecuci6n del presente Contrato, se

determine la realizaci6n de trabajos adicionales, reparaciones, servicios, suministros y

pruebas que no est&n previstas en "LAS ESPECIFICACIONES", los cuales se consideran

de absoluta necesidad para el cumplimiea!£ del objeto del mismo y que no est~n
comprendidos en el precio total’ conven~dc~     :.~,a~CONTRATISTA. y "EL MINISTERIO",
                                        "’ " ~ \kh


           ¯                                .      "-’~’~,. \
estableceran de mutuo acuerdo los trabajos y p~c~ de los mismos y como influyen estos
en los plazos de entrega y suscnb~ran Id~"cgdven~o41 suplementanos que sean necesarios,

previa aprobaci6n de la Contraloda Gene~e las                    erzas Armadas Nacionales. Cualquier

convenio o convenios suplementarios que firme~pades contr~                                               "   parte de



        C. L RECTOR
                                                                              Tito ~                     Bravo
                                                                                              Imlr~nte
                                                                                                la Oetensa
                                                                                               368,278




                                                                .,;i.lO 1-1. CH                . :.,.: !>.
                                                                            Vlcealmlrante


                                                                           C.I. V-3,513,384



                                                                                                             ARB-000731
                                       SECRETO

este instrumento contractual.    Sus ~rminos y condiciones ser~n aplicables en todo su
contenido tal, como si dichos convenios estuvieran reproducidos en el presente documento,

salvo disposici6n expresa en contrario. Incluyendo las condiciones de pago, debe estar

pautado antes de la firma del "Acta de Aceptaci6.n Final" de "LOS BUQUES" objeto de este

Conlrato.



      SEXAGESIMA: Del presente Contrato se hacen ocho (8) ejemplares de un rnismo

tenor y a un solo efecto en idioma castella .r’~.los cuales ser~n firmados por las partes


contratantes, quienes lambi6n pondr&n sus inicial~s ~     carla una de sus p~ginas.



      Caracas, a los     dias del mes de    .    d~       novecientos noventa y siete.



      Pot "~k          !Rl~                             Pot "L~ CONTRATI~’A"
                                                                          //


      TITO MANLIO                                        .CECIL LEE RECTOR
            Vicealmirante                                   ¯ " Apoderado
        Ministro de la Defensa




~   ,RTF__GA   IUGO



                                                                                         ARB-000732
